        Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 1 of 106



 1   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 2   OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
 3   One Embarcadero Center, Suite 900
     San Francisco, CA 94111
 4   Telephone:    415.442.4810
     Facsimile:    415.442.4870
 5
     Attorneys for Defendant
 6   AMERICAN INSTITUTE FOR FOREIGN
     STUDY, INC.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   ISABELLA SAVINI MERANTE,                      Case No. 3:21-cv-3234
     individually and on behalf of all others
12   similarly situated,                           DEFENDANT AMERICAN INSTITUTE
                                                   FOR FOREIGN STUDY, INC.’S NOTICE
13                  Plaintiffs,                    OF REMOVAL OF CIVIL ACTION TO
                                                   FEDERAL COURT
14          vs.
15   AMERICAN INSTITUTE FOR FOREIGN
     STUDY, INC.,
16
                    Defendant.
17

18

19
20
21

22

23

24

25

26
27

28

                                                                               3:21-cv-3234
                                                                      Case No. _______________
                  DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
           Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 2 of 106



 1   TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
 2   THE NORTHERN DISTRICT OF CALIFORNIA, PLAINTIFF ISABELLA SAVINI
 3   MERANTE, AND PLAINTIFF’S ATTORNEYS OF RECORD:
 4            PLEASE TAKE NOTICE THAT Defendant AMERICAN INSTITUTE FOR FOREIGN
 5   STUDY, INC. (“AIFS” or “Defendant”) hereby removes this action from the Superior Court of the
 6   State of California for the County of San Francisco to the United States District Court for the
 7   Northern District of California. AIFS removes this action pursuant to 28 U.S.C. §§ 1332, 1441(a)
 8   and (b), and 1446 for the reasons stated below.
 9   I.       STATEMENT OF JURISDICTION
10            1.     This case is a civil action over which the Court has original diversity jurisdiction
11   pursuant to 28 U.S.C. § 1332. It may be removed to this Court pursuant to 28 U.S.C. § 1441,
12   because the parties are completely diverse and the amount in controversy exceeds $75,000. As set
13   forth below, this case meets all of the diversity statute’s requirements for removal. Therefore, this
14   Notice of Removal is proper.
15   II.      SATISFACTION OF PROCEDURAL REQUIREMENTS
16            2.     On or about March 15, 2021, Plaintiff Isabella Savini Merante (“Plaintiff”) filed a
17   Complaint in the Superior Court of the State of California for the County of San Francisco (the
18   “Superior Court”) entitled “Isabella Savini Merante, individually and on behalf of all others
19   similarly situated v. American Institute for Foreign Study, Inc., a Connecticut Company,”
20   designated as Case No. CGC-21-590398 (the “Action”).
21            3.     The Complaint alleges a single cause of action against AIFS: a claim under Labor
22   Code Private Attorneys General Act (“Private Attorneys General Act, Labor Code § 2698, et
23   seq.”), seeking civil penalties for alleged wage and hour violations, including (1) failure to pay
24   minimum wages, (2) failure to pay overtime pay, (3) timely pay violations, (4) unlawful deductions
25   and credits, (5) failure to provide meal breaks, (6) wage statement violations, and (7)
26   recordkeeping violations, as well as attorneys’ fees under California Labor Code § 2699(g).
27            4.     On March 31, 2021, AIFS’s agent for service of process received a copy of the
28   Summons and Complaint. A true and correct copy of the Complaint received by AIFS’s agent is

                                                 1                          3:21-cv-3234
                                                                  Case No. _____________________
                   DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
        Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 3 of 106



 1   attached to this Notice as Exhibit A. In accordance with 28 U.S.C. § 1446(a), in addition to the
 2   Complaint (attached at Exhibit A), true and correct copies of the other documents sent to AIFS in
 3   this action are attached to this Notice as Exhibit B.
 4           5.      On April 30, 2021, AIFS timely filed its Answer to Plaintiff’s Complaint in San
 5   Francisco County Superior Court. A true and correct copy of the Answer is attached as Exhibit C.
 6   See Declaration of Brian D. Berry ¶ 2.
 7           6.      The above documents constitute all known pleadings, processes, and/or other
 8   documents received by AIFS or otherwise filed in this action to date.
 9           7.      A defendant in a civil action has 30 days from the date that it is served with the
10   summons and complaint to remove the action to federal court. 28 U.S.C. § 1446(b); Murphy Bros.,
11   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).
12           8.      As AIFS’s agent for service of process received the Complaint on March 31, 2021,
13   this Notice of Removal is timely filed. 28 U.S.C. § 1446(b).
14           9.      In accordance with Federal Rule of Civil Procedure 7.1, AIFS has filed its
15   Disclosure Statement concurrently with this Notice of Removal.
16   III.    BASIS FOR REMOVAL: DIVERSITY JURISDICTION
17           10.     Under 28 U.S.C. § 1332(a)(2), federal district courts “have original jurisdiction of
18   all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of
19   interest and costs, and is between … citizens of a State and citizens or subjects of a foreign
20   state….”
21           11.     The United States Supreme Court has held that a defendant seeking to remove a
22   case to federal court under 28 U.S.C. § 1446(a) need only file a “notice of removal ‘containing a
23   short and plain statement of the grounds for removal.’” Dart Cherokee Basin Operating Co., LLC
24   v. Owens, 574 U.S. 81, 83 (2014). The Court further held that this language “tracks the general
25   pleading requirement stated in Rule 8(a) of the Federal Rules of Civil Procedure” and that “[a]
26   statement short and plain need not contain evidentiary submissions.” Id. at 84, 87.
27           12.     As discussed below, AIFS may remove this case to this Court pursuant to 28 U.S.C.
28   § 1441(a) because: (i) it is a civil action between a citizen of a State and a citizen of a foreign state,

                                                 2                          3:21-cv-3234
                                                                  Case No. _____________________
                   DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
         Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 4 of 106



 1   and (ii) the amount in controversy exceeds $75,000, exclusive of interest and costs.
 2           A.      There is complete diversity between the Parties.
 3                   1.      Plaintiff is a citizen of a foreign state.
 4           13.     Although Plaintiff asserts in the Complaint that she is a resident of California, she is
 5   a foreign national. Ex. A (Complaint) ¶¶ 5. As a participant in the United States Department of
 6   State’s au pair program, Plaintiff has a non-immigrant J-1 Visa, which has enabled her temporary
 7   residency with a host family during the time she has participated in this cultural exchange program.
 8   See Ex. A (Complaint) ¶¶ 10-11; 22 C.F.R. § 62; 8 C.F.R. § 214. Indeed, Plaintiff currently
 9   remains in possession of a non-immigrant J-1 Visa as she continues to participate in the United
10   States Department of State’s au pair program. See Declaration of Jean M. Quinn (“Quinn Dec.”) at
11   ¶ 3.1 Therefore, for purposes of diversity jurisdiction, Plaintiff is a citizen of a foreign state. See,
12   e.g., Talece Inc. v. Zheng Zhang, Case No. 20-cv-03579-BLF, 2020 WL 5366633, at *3 (N.D. Cal.
13   Sept. 8, 2020); Walker v. McCarty, Case No. EDCV 19-627 JGB (SHKx), 2019 WL 3818218, at
14   *1-2 (C.D. Cal. Aug. 14, 2019).
15                   2.      AIFS is a citizen of the States of Delaware and Connecticut.
16           14.     Under 28 U.S.C. § 1332(c), “a corporation shall be deemed to be a citizen of every
17   State and foreign state by which it has been incorporated and of the State or foreign state where it
18   has its principal place of business.” A corporation’s headquarters is presumptively the location of
19   its “principal place of business.” Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (“[I]n practice
20   [a company’s principal place of business] should normally be the place where the corporation
21   maintains its headquarters—provided that the headquarters is the actual center of direction, control
22   and coordination, i.e., the ‘nerve center’”).
23           15.     AIFS is incorporated in Delaware and it maintains its principal place of business in
24   Stamford, Connecticut. See Quinn Dec. at ¶ 2.
25           16.     Additionally, AIFS does not have its headquarters, executive offices, or principal
26   place of business in the State of California. See id.
27

28
     1
             The Quinn Declaration is attached to this Notice as Exhibit D.
                                                 3                          3:21-cv-3234
                                                                  Case No. _____________________
                   DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
         Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 5 of 106



 1            17.     Accordingly, AIFS is a citizen of the States of Delaware and Connecticut.
 2            18.     Therefore, Plaintiff is a citizen of a foreign state and APIA is a U.S. citizen, which
 3   satisfies the diversity requirement. See 28 U.S.C. § 1332(a)(2).
 4            B.      The Amount in Controversy Exceeds $75,000.2
 5            19.     In order to satisfy the $75,000 amount-in-controversy requirement, a defendant
 6   merely needs to establish that it is “more likely than not” that the amount in controversy in this
 7   action exceeds the jurisdictional minimum. 28 U.S.C. § 1332(a); Sanchez v. Monumental Life Ins.
 8   Co., 102 F.3d 398, 404 (9th Cir. 1996). The requirement is satisfied here where the damages sought
 9   by Plaintiff “more likely than not” exceed $75,000, exclusive of interest and costs.
10            20.     As the Supreme Court has emphasized, “a defendant’s notice of removal need include
11   only a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart
12   Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014); see also Valdez v. Allstate
13   Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). Indeed, a defendant is not obligated to “research, state,
14   and prove the plaintiff’s claims for damages.” Behrazfar v. Unisys Corp., 687 F. Supp. 2d 999, 1004
15   (C.D. Cal. 2009) (quoting Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D.
16   Cal. 2008)).
17            21.     Once a defendant shows that the amount in controversy exceeds the jurisdictional
18   amount, removal is presumed proper, unless Plaintiff shows that it is “legally certain that his
19   recovery will not exceed the amount stated.” White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir.
20   2003).
21            22.     In determining whether the jurisdictional minimum is met, the Court considers all
22   recoverable damages and other monetary relief, including compensatory damages, special
23   damages, punitive damages, attorneys’ fees, and statutory penalties, including amounts recoverable
24   as PAGA penalties. See Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 347-
25   48 (1977), superseded by statute in part and other grounds as stated in United Food & Commer.
26
27   2
              AIFS addresses the allegations in Plaintiff’s Complaint solely to demonstrate that the amount in
     controversy in the matter exceeds $75,000.00. In doing so, AIFS does not admit, and expressly denies, that
28   Plaintiff is entitled to the damages alleged in her Complaint or that Plaintiff will be able to recover against
     AIFS on any of theory or cause of action.
                                                  4                          3:21-cv-3234
                                                                   Case No. _____________________
                    DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
         Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 6 of 106



 1   Workers Union Local 751 v. Brown Grp., 517 U.S. 544 (1996)); Galt G/S v. JSS Scandinavia, 142
 2   F.3d 1150, 155-56 (9th Cir. 1998); see also Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d
 3   1004, 1009 (N.D. Cal. 2002) (explaining that penalties are properly included in calculating the
 4   amount in controversy); Patel v. Nike Retail Servs., Inc., 58 F. Supp. 3d 1032, 1048 (N.D. Cal.
 5   2014).
 6            23.     These damages and penalties include those that can reasonably be anticipated at the
 7   time of removal, not merely those already incurred. Simmons v. PCR Tech., 209 F. Supp. 2d 1029,
 8   1035 (N.D. Cal. 2002); see also Celestino v. Renal Advantage Inc., Case No. C 06-07788, 2007
 9   WL 1223699 (N.D. Cal. Apr. 24, 2007). Further, the Court may properly rely on the facts
10   presented in the complaint, notice of removal, and any “summary-judgment-type evidence relevant
11   to the amount in controversy at the time of removal.” Matheson v. Progressive Specialty Ins. Co.,
12   319 F.3d 1089, 1090-91 (9th Cir. 2003); see 28 U.S.C. § 1332(a); Gaus v. Miles, Inc., 980 F.2d
13   564, 566-67 (9th Cir. 1992).
14            24.     Based on the allegations of the Complaint and the information set forth in the
15   accompanying declarations, it is clear that the amount in controversy exceeds $75,000.3
16            25.     Specifically, AIFS estimates the amount in controversy as follows:
17                                     PAGA Penalties Sought By Plaintiff
18            26.     Plaintiff seeks to recover civil penalties under PAGA for alleged violations of the
19   following California Labor Code sections and regulations:
20                       Failure to pay minimum wages, in violation of Labor Code sections 1194 and
21                        1197, the San Francisco Minimum Wage Ordinance, and the applicable IWC
22                        Wage Orders (see, e.g., Ex. A, (Complaint) at ¶¶ 31-36);
23                       Failure to pay overtime pay, in violation of Labor Code sections 510, 1194,
24                        1197, and 1454 (see, e.g., Ex. A (Complaint) at ¶¶ 37-42);
25                       Failure to provide timely pay, in violation of Labor Code sections 204 (see, e.g.,
26
27   3
       Should Plaintiff or the Court challenge the amount-in-controversy allegations contained in this Notice of
     Removal, AIFS requests that the Court allow it to present additional evidence in support of its calculations.
28   See Dart Cherokee Basin Operating, 574 U.S. at 89 (“Evidence establishing the amount is required by
     §1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant’s allegation.”).
                                                  5                         3:21-cv-3234
                                                                   Case No. _____________________
                    DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
           Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 7 of 106



 1                         Ex. A (Complaint) at ¶¶ 43-48);
 2                        Unlawful deductions and credits, in violation of Labor Code sections 221 and
 3                         224 and the applicable IWC Wage Order (see e.g., Ex. A (Complaint) at ¶¶ 49-
 4                         56);
 5                        Failure to provide meal breaks, in violation of Labor Code sections 226.7 and
 6                         512 (see, e.g., Ex. A (Complaint) at ¶¶ 57-61);
 7                        Failure to provide timely, accurate, and itemized wage statements, in violation
 8                         of Labor Code section 226(a) and the applicable IWC Wage Orders (see, e.g.,
 9                         Ex. A (Complaint) at ¶¶ 62-64); and
10                        Failure to keep records in violation of Labor Code section 1174 and Wage Order
11                         No. 15, § 7 (see, e.g., Ex. A (Complaint) at ¶¶ 65-68);
12             27.     PAGA claims are subject to a one-year statute of limitations. Cal. Civ. Proc. Code §
13   340; Thomas v. Home Depot USA Inc., 527 F. Supp. 2d 1003, 1007 (N.D. Cal. 2007). The law
14   further provides for an additional 65-day tolling period, representing the period during which a
15   plaintiff must wait for the LWDA to provide notice of whether a plaintiff may pursue a civil action.
16   Plaintiff filed her LWDA Notice (pursuant to Labor Code section 2699.3) on January 8, 2021. See
17   Ex. A (Complaint) at ¶ 69. Thus, Plaintiff seeks to recover PAGA penalties for violations occurring
18   during the period beginning on January 8, 2020 – a period that, through the date that Plaintiff’s
19   placement with her current host family in California is scheduled to conclude (i.e., May 12, 2021),4
20   equates to seventy (70) weeks.
21             28.     For removal purposes, courts consider the PAGA penalties stemming only from a
22   plaintiff’s own PAGA claims. See, e.g., Mitchell v. Grubhub Inc., Case No. CV 15-05465-BRO
23   (ASx), 2015 WL 5096420, at *6 (C.D. Cal. Aug. 28, 2015); Patel v. Nike Retail Servs., Inc., 58 F.
24   Supp. 3d 1032, 1048 (N.D. Cal. 2014); Schiller v. David's Bridal, Inc., Case No. 1:10-cv-00616
25   AWI SKO, 2010 WL 2793650, at *8 (E.D. Cal. July 14, 2010) (concluding that “Plaintiff, by
26   alleging PAGA penalties, has put 100% of the PAGA penalties in controversy”).
27

28
     4
         See Quinn Dec. at ¶ 3.
                                                   6                         3:21-cv-3234
                                                                    Case No. _____________________
                     DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
        Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 8 of 106



 1          29.     PAGA penalties are recoverable on a per-pay period basis. As Plaintiff was paid on
 2   a weekly basis, there are 52 pay periods per year. See Ex. A (Complaint) at ¶¶ 20-21. As such,
 3   Plaintiff’s claim includes at least 70 separate penalties for each provision of the Labor Code for
 4   which penalties are sought. Plaintiff seeks to recover $100 per pay period for an initial violation
 5   and $200 per pay period for each subsequent violation, for alleged violations of the Labor Code
 6   that do not specify a different amount. Id. at ¶ 30 (citing Labor Code § 2699(f)). Based on
 7   Plaintiff’s own allegations, her total statutory PAGA civil penalties are at least $135,750.00:
 8                                 Labor Code
 9           Complaint           Provision(s) For              Penalty for Each               Total
              Citation         Which Penalty Sought               Violation
10
          Compl. ¶¶ 31-36 Labor Code §§ 1194,             $100 (initial violation) &          $17,350
11        (Failure to Pay 1197                            $250 (each subsequent
          Minimum Wages)                                  violation)
12
                                                          (1 x $100) + (69 x $250)
13        Compl. ¶¶ 37-42      Labor Code § 510,          $50 (initial violation) & $100       $6,950
          (Failure to Pay      1194, 1197, & 1454         (each subsequent violation)
14        Overtime Pay)
                                                          (1 x $50) + (69 x $100)
15
          Compl. ¶¶ 43-48      Labor Code § 204           $100 (initial violation) &           $13,900
16        (Failure to                                     $200 (each subsequent
          Provide Timely                                  violation)
17        Pay)
                                                          (1
                                                          (1 xx $100)
                                                                $100) +
                                                                      + (25
                                                                        (69 xx 200)
                                                                               $200)
18
          Compl. ¶¶ 49-56      Labor Code §§ 221,         $100 (initial violation) &           $13,900
19        (Unlawful            224                        $200 (each subsequent
          Deductions &                                    violation)
20        Credits)                                   (1 x $100) + (69 x $200)
21        Compl. ¶¶ 57-61      Labor Code §§ 226.7 & $100 (initial violation) &                $13,900
          (Failure to          512                   $200 (each subsequent
22
          Provide Meal                               violation)
23        Breaks)
                                                          (1 x $100) + (69 x 200)
24

25        Compl. ¶¶ 62-64      Labor Code § 226(a)        $250 (initial violation) &           $69,250
          (Failure to                                     $1,000 (each subsequent
26        Provide Wage                                    violation)
          Statements)
27                                                        (1 x $250) + (69 x $1,000)
28

                                                7                          3:21-cv-3234
                                                                 Case No. _____________________
                  DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
         Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 9 of 106



 1         Compl. ¶¶ 65-68 Labor Code § 1174                   $500                                     $500
           (Failure to
 2         Provide Timely
 3         and Accurate
           Wage Statements)
 4

 5         Grand total for                                                                              $135,750
           Plaintiff’s                                                                            .
 6         Alleged PAGA
           Penalties5
 7
                                                    Attorneys’ Fees
 8
             30.      PAGA provides that “[a]ny employee who prevails in any [PAGA] action shall be
 9
     entitled to an award of reasonable attorney’s fees and costs.” Cal. Lab. Code § 2699(g)(1).
10
             31.      When “an underlying statute authorizes an award of attorneys’ fees, either with
11
     mandatory or discretionary language, such fees may be included” in calculating the amount in
12
     controversy. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998).
13
             32.      The Ninth Circuit has recognized that courts may exercise their discretion to
14
     calculate fees using the percentage method. See, e.g., In re Mercury Interactive Corp. Secs. Litig.,
15
     618 F.3d 988, 992 (9th Cir. 2010). Under the percentage method, 25% “is the benchmark award for
16
     attorney’s fees.” Coffin v. Magellan HRSC, Inc., Case No. 19-cv-02047-BAS-NLS, 2020 WL
17
     773255, at *7 (S.D. Cal. Feb. 18, 2020); see also Minasyan v. Western Union Fin. Servs., Inc.,
18
     Case No. 2:19-cv-1516-ODW-JPRx, 2019 WL 4688757, at *4 (C.D. Cal. Sept. 26, 2019) (referring
19
     to a 25% attorney’s fee recovery as “standard” in a PAGA case).
20
             33.      Here, using the standard 25% calculation for projected attorneys’ fees, the amount
21
     of attorneys’ fees at issue is $33,937.50 (i.e., $135,750 x 0.25 = $33,937.50).
22
             34.      Thus, the total amount in controversy, inclusive of PAGA penalties ($135,750) and
23
     attorneys’ fees ($33,937.50), is at least $169,687.50.
24

25

26   5
       Even if penalties for subsequent violations are calculated from the date Plaintiff filed her LWDA Notice,
     January 8, 2021, the total amount in controversy would still exceed the jurisdictional limits. Plaintiff’s total
27   statutory PAGA civil penalties would be at least $72,000.00 (calculated using 52 pay periods for the initial
     violation and 18 pay periods of subsequent violations). Using the standard 25% calculation for projected
28   attorneys’ fees, the amount of attorneys’ fees at issue is $18,000. Thus, the total amount in controversy,
     inclusive of PAGA penalties ($72,000) and attorneys’ fees ($18,000) would be at least $90,000.00.
                                                 8                          3:21-cv-3234
                                                                  Case No. _____________________
                   DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
          Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 10 of 106



 1           35.     For these reasons, this case satisfies the $75,000 amount-in-controversy requirement
 2   and the Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 1332 and 1441(a) & (b).
 3   IV.     VENUE
 4           36.     Venue lies in the Northern District of California pursuant to 28 U.S.C. §§ 1441(a),
 5   1446(a) and 84(a). The action was originally filed by Plaintiff in the Superior Court of California,
 6   County of San Francisco. As that court is located within the boundaries of the Northern District of
 7   California, removal to this Court is proper. See 228 U.S.C. § 1441(a); 8 U.S.C. § 84(a).
 8   V.      PRAYER FOR REMOVAL
 9           37.     WHEREFORE, because complete diversity exists between Plaintiff and AIFS, and
10   because the amount in controversy exceeds the jurisdictional minimum for removal, this Court is
11   vested with subject matter jurisdiction over this matter and the action is removable to this Court
12   under 28 U.S.C §§ 1332(a) and 1441(a).
13           38.     This Notice of Removal will be promptly served on Plaintiff and filed with the
14   Clerk of the Superior Court of the State of California in and for the County of San Francisco.
15           39.     Accordingly, AIFS prays that this civil action be removed from the Superior Court
16   of the State of California, County of San Francisco, to the United States District Court of the
17   Northern District of California. In the event that this Court has a question regarding the propriety
18   of this Notice of Removal, AIFS requests that it issue an Order to Show Cause so that the parties
19   may have an opportunity to more fully brief the basis for this removal.
20   VI.     RESERVATION OF RIGHTS
21           40.     By removing this matter, AIFS does not waive, or intend to waive, any rights and
22   defenses it has regarding the procedural, jurisdictional, and substantive issues of this matter.
23   Specifically, but without limitation, AIFS does not admit or concede, and instead expressly denies,
24   that this matter is or may be properly maintained as a PAGA action and that either Plaintiff or the
25   purportedly similarly situated individuals are entitled to any relief whatsoever.
26
27

28

                                                 9                          3:21-cv-3234
                                                                  Case No. _____________________
                   DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 11 of 106



 1
     DATED: April 30, 2021          OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 2

 3                                  By: /s/ Brian D. Berry
                                        BRIAN D. BERRY
 4

 5                                  Attorneys for Defendant
                                    AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.
 6
                                                                                     46986634.1
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                            10                           3:21-cv-3234
                                                              Case No. _____________________
               DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 12 of 106




               EXHIBIT A
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 13 of 106

---I,       .                                                        Kayla Stender            4600 IDS Center

   I    Nichols Kaster                                               Direct: (612) 256-3228
                                                                     Fax: (612) 338-4878
                                                                                              80 South Eighth Street
                                                                                              Minneapolis,MN554o2
         ATTORNEYS AT LAW                                            kstender@nka.com         (877) 448-0492




    March 31, 2021

    VIA SERVICE OF PROCESS
    American Institute for Foreign Study, Inc. d/b/a Au Pair in America
    In c/o Corporation Service Company d/b/a CSC — Lawyers Incorporating Service
    2710 Gateway Oaks Drive, Suite 150N
    Sacramento, CA 95833

    Re: 1Vlerante v. American Institute for Foreign Study, Inc. d/b/a Au Pair in America
                 Case No. CGC21590398

        Dear Sir/Madam,

        The following documents are being served upon you via personal service:

           1.    Complaint;
           2.    Exhibit A- Au Pair in America Contract;
           3.    Exhibit B- 2019 Host Family Guidelines Handbook;
           4.    Exhibit C- 2019 Program Support Policies;
           5.    Exhibit D- Merante PAGA Letter;
           6.    Civil Cover Sheet;
           7.    Case Management Order; and
           8.    Summons.


                                                   Regards,


                                                 "~"& ~    ~,~7C~



                                                   Kayla Stender
                                                   Paralegal



        Encls.




                                                                                                www.nka.com
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 14 of 106




     MATTHEW C. HELLAND (SBN 250451)
 1   helland@nka.com
     NICHOLS KASTER, LLP                                                  ELECTRONICALLY
 2   235 Montgomery Street, Suite 810
     San Francisco, CA 94104                                                  FILED
 3   Telephone: (415) 277-7235                                            Superior Court of California,
                                                                           County of San Francisco
     Facsimile: (415) 277-7238
 4                                                                            03/15/2021
                                                                          Clerk of the Court
     PETER RUKIN (SBN 178336)                                                BY: RONNIE OTERO
 5
     prukin@rukinhyland.com                                                             Deputy Clerk

 6   RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Suite 290
 7   Oakland, CA 94612
     Telephone: (415) 421-1800
 8   Facsimile: (415) 421-1700
 9
     Attorneys for Plaintiff,
10   Isabella Savini Merante
11
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
12                                                              CGC-21-590398
                                COUNTY OF SAN FRANCISCO
13

14    ISABELLA SAVINI MERANTE                    I   I   CASE NO.:
      individually and on behalf of all others
15                                                       (UNLIMITED CIVIL CASE)
      similarly situated,
16                      Plaintiffs,                      COMPLAINT FOR CIVIL PENALTIES
17                                                       PURSUANT TO THE PRIVATE
             V.
                                                         ATTORNEYS GENERAL ACT (LABOR
18                                                       CODE §2698, et seq.)
                                                                 ,r
      AMERICAN INSTITUTE FOR
19                                                       DEMAND FOR JURY TRIAL
      FOREIGN STUDY, INC, a Connecticut
20    Company,

21
                        Defendant.
22

23

24                  ,
25
26
27
28
                                            Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 15 of 106




1           Plaintiff Isabella Merante complains against American Institute for Foreign Study, Inc.

2    d/b/a Au Pair in America ("Au Pair in America" or "Defendant") as follows:

3                                           INTRODUCTION

4           1.      Plaintiff Isabella Merante brings this action under the California Labor Code

 5   Private Attorneys General Act, Labor Code § 2698, et seq. ("PAGA"). Through this action,

 6   Plaintiff Merante seeks to recover civil penalties on behalf of herself and other current and

 7   former au pairs for Defendant's violations of Cal. Labor Code §§ 201, 203-204, 221, 224, 226,

 8   226.7, 510, 1174, 1194, 1194.2, 1194.5, the Industrial Welfare Commission Minimum Wage

 9   Order, and Industrial Welfare Cominission Wage Order 15.

10          2.       Defendant recruits, trains, and employs in-home childcare workers who worlc in

11   the United States on J-1 au pair visas. According to the United States Department of State,

12   approximately 2800 J1 visa au pairs work in California each year. A significant portion of these

13   California au pairs are recruited, trained, placed, and employed by Defendant. Defendant is an

14   "employer" pursuant to Section 18 of the Labor Code and "employs" au pairs within the

15   meaning of the Wage Order.

16          3.      Defendant's pay practices violated nuinerous provisions of Wage Order 15, the

17   Minimum Wage Order, and the Labor Code. Defendant: (1) failed to pay minimum wage (Cal.

18   Labor Code §§ 1194, 1194.2, and 1194.5; Minimum Wage Order); (2) failed to provide meal

19   periods (Cal. Labor Code § 512); (3) failed to timely pay all wages owed (Cal. Labor Code §

20   204); (4) made illegal deductions from wages or took illegal credits against minimum wage,

21   including for housing and ineals (Cal. Labor Code §§ 221 and 224; Wage Order 15); (5) failed to

22   maintain records showing hours worked, breaks taken, and value of room and board provided

23   (Cal. Labor Code §§ 226, 226.17, 512 and 1174; Wage Order 15); (6) failed to provide lawful

24   wage statements (Cal. Labor Code § 226; Wage Order 15) and (7) failed to pay overtime (Cal.

25   Labor Code §§ 510 and 1194; IWC Wage Order 15).

26          4.      Plaintiff challenges Defendant's pay practices and seeks civil penalties for

27   Defendant's violations of the California Labor Code, Minimum Wage Order and the Industrial

28   Welfare Commission Wage Order.
                                                      2
                                            Complaint for Penalties
         Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 16 of 106




    1                                                THE PARTIES

    2            5.      Plaintiff Isabella Merante resides in the City of Tiburon in the County of Marin,

    3    California. She has worked for Defendant as an au pair in California since May 2019. For

    4    approximately the first year of her employment, from May 2019 to June 2020, Plaintiff Merante

    5    worked for Defendant in San Francisco. Since then she has worked for Defendant in Marin

    6    County.

.    7           6.      Defendant American Institute for Foreign Study, Inc. d/b/a Au Pair in America is

    8    a Connecticut company doing business in California. Its principal place of business is in

    9    Connecticut.

    10                                    JURISDICTION AND VENUE

    11           7.      This Court has jurisdiction over all causes of action asserted herein pursuant to

    12   the California Constitution, Article VI, Section 10, which grants the Superior Court origirial

    13   jurisdiction in all cases except those given to other trial courts.

    14           8.      Plaintiff seeks damages exceeding the jurisdictional minimum of this Court.

    15           9.      Venue in the County of San Francisco is proper under California Code of Civil

    16   Procedure section 395.5 because a significant portion of the unlawful conduct at issue in this

    17   case occurred in the County of San Francisco. Specifically, Plaintiff Merante worked as an au

    18   pair in the City and County of San Francisco from May 2019 to June 2020. In addition,

    19   Defendant conducted and continues to conduct substantial business in this County and its

    20   liability arose, in part, in this County.

    21                                      FACTUAL ALLEGATIONS

    22           10.     Defendant recruits, train, and employs in-home childcare workers who work in

    23   the United States on J-1 au pair visas. According to the United States Department of State,

    24   approximately 2800 J1 visa au pairs work in California each year. A significant portion of these

    25   California au pairs are recruited, trained, placed, and employed by Defendant.

    26           11.     Defendant employs au pairs in the United States, including Ms. Merante, by,

    27   among other things, preparing au pairs for their work in the United States, maintaining ongoing

    28   contact and supervising their work, and setting their terms and condition of employment,
                                                               3
                                                     Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 17 of 106




 1   including the right terminate or reassign them.

2            12.    Plaintiff signed an Au Pair in America Terms and Conditions agreement, which is

3    attached hereto as Exhibit A. That agreement provides Defendant "may refuse to accept [the]

4    application, or may reject/withdraw an application, at any stage with or without reason" and that

 5   Defendant will train Plaintiff to work as an au pair through its Orientation. (Ex. A, pp. 1-2.)

 6           13.    The agreement further provides that once in the United States the au pairs must

 7   "maintain at least monthly contact with [her] Community Counsellor" and tliat "should a

 8   problem arise with [her] Host Family ...Au Pair in America may be able to re-match her." (Ex.

 9   A, p. 2.)

10           14.    Defendant also controls the scope of the au pairs' responsibilities and working

11   conditions through detailed "Host Family Guidelines," attached hereto as Exhibit B.

12           15.    The Guidelines details Defendant's extensive role in the hiring and training

13   process. including meeting with the au pairs for in-person interviews to determine if it will

14   accept the au pair into the program. Defendant also controls how au pairs interact with potential

15   host families, requiring them to set up an account and message families through that account.

16   Defendant requires au pairs "keep [the] au pair services team updated" throughout the matching

17   process, and requires the host fainily confirm the match with Defendant. (Ex. B, p. 13.)

18           16.    Defendant extensively trains au pairs, requiring the au pair "attend an orientation

19   program" that has a"two-fold pui-pose," including providing "information of a basis level

20   regarding rules and regulations" and "cross-cultural issues, child development, child care safety

21   and emergency procedures, program guidelines and host family expectations." (Ex. B, p. 8.)

22           17.    The Guidelines further demonstrate the high level of supervision Defendant

23   exercises over Plaintiff and other au pairs. Defendant maintains contact with au pairs through its

24   Community Counselors who are "expected to help the au pair acclimate to the community and

25   monitor the activities of the exchange relationship to ensure they are in keeping with the intent

26   the cultural exchange child care program established by Au Pair in America." (Ex. B, p. 17.) It

27   requires host families and au pairs initially meet with the Community Counsel to "discuss how

28   things are going so far and address any questions or concerns" and to review the au pair's
                                                       4
                                               Complaint for Penalties
      Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 18 of 106




 1    "schedule of duties and responsibilities." (Ex. B, p. 17.) It further requires the host family and au

2     pair make "ongoing contact" with the Counselor and requires the host family "inform the

 3    Community Counsel if leaving the au pair and children in the home with another responsible

 4    adult." (Ex. B, p. 17.)

 5            18.    Defendant also deterinines whether an au pair's employment will be terminated or

 6    continue. Defendant reserves the right to terminate au pairs from the program, and is involved in

 7    setting the standards for requesting a rematch. (Ex. B, pp. 23, 31.) Defendant forbids families

 8    from tenninating the au pair immediately, instead requiring the host family continue "hosting

 9    [the] au pair for a period of up to two weeks" before a rematch. (Ex. B, p. 23.) Further, through

10    its Program Support and Policies Defendant reserves the right to terminate the host families'

11    access to au pairs for violations such as not paying or reducing the au pairs minimum weekly

12'   stipend or not allowing or reducing the au pair's free time. (Ex. C, p. 1.)

13            19.    The handbook further provides detailed instructions as to au pair's

14    resporisibilities, including, among other things, "feeding, bathing and dressing your child,

15    planning your child's daily activities and playing with your child, supervising and babysitting

16    and transporting your child to school, the local pool or park." (Ex. B, p. 3.) Defendant further

17    dictates the tasks an au pair should not perform, including "[h]ousework or chores such as

18    vacuuining, mopping, dusting, pet care and total responsibility for cleaning your house is not part

19    of your au pair's responsibilities." (Ex B, p. 3.)

20            20.    Defendant sets tiered pay based on the au pair's level of childcare experience.

21    Defendant instructs host families to pay regular au pairs a minimum weekly "stipend" of $195.75

22    and sets the pay at a minimum of $250.00 for au pairs participating in their "Au Pair

23    Extraordinaire" program. (Ex. C, p. 3.) The stipend does not include any payment for overtime.

24    On top of this systeinic illegal underpayment, Defendant (1) fails to provide meal periods after

25    five hours of work; (2) takes deductions or minimum wage credits— including for meals and

26    housing—that are contrary to California law; (3) fails to keep records of time worked, breaks

27    talcen, or ineal and housing credits taken against minimum wage as required by California law;

28    (4) fails to compensate au pairs at all for training time; and (5) fails to provide wage statements
                                                          5
                                                  Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 19 of 106




1    with required information about pay, deductions, and withholding.

2           21.     Ms. Merante was one of Defendant's au pairs in California, where she has worked

3    since May 2019. For approximately the first year, from May 2019 to June 2020, Plaintiff
4    Merante worked in San Francisco, California and received a weekly stipend of $200.00 per

 5   week. She would receive $15.00 additional for each hour she worked over 45. When she began

 6   with a new family in Tiburon, California she received $250.00 per week with no additional

 7   payments. She regularly works in the home for 10 hours in a day, and regularly works between

 8   42-50 hours per week. She sometimes works over 10 hours in a day, and would sometimes work

 9   up to or over 55 hours. She regularly works more than 6 hours continuously without being fully

10   relieved of duty for a meal period. Ms. Merante's agreement with Defendant provides that she

11   may work up to 10 hours per day, and up to 45 hours per week. It does not provide for payment

12   of overtime.

13          22.     Ms. Merante and other au pairs did not enter into any agreement to credit meals or

14   lodging against Defendant's minimum wage obligations, as required by Wage Order No. 15. As

15   such, the weekly stipend fell far below the minimum wage for the hours Ms. Merante worked.

16   To the extent Defendant seeks credit for the value of any room or board without Ms. Merante's

17   agreement such credit would be an unlawful repayment of wages to the employer and/or an

18   unlawful deduction from wages.

19          23.     Although Ms. Merante and other au pairs were sometimes able to eat a meal while

20   they were working, they remained on duty during those meals. Accordingly, Ms. Merante and

21   other au pairs often worked work periods of five or more hours without being relieved from duty

22   for a meal period.

23          24.     Upon information and belief, Defendant did not maintain any records of hours

24   worked, breaks taken, or the value of room and board provided for Ms. Merante and other au

25   pairs. Defendant did not provide Ms. Merante and other au pairs witli any wage statements
26   whatsoever, much less a wage statement itemizing wages earned, hours worked, rates 6f pay, the
27   name and address of the employer, deductions taken, net wages earned, the inclusive dates of the

28   period, or the name of the employee.
                                                      6
                                              Complaint for Penalties
             Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 20 of 106




       1            25.    Accordingly, Ms. Merante and other au pairs suffered from the systematic
Ili
       2    violations described above. Defendant's pay practices'violate numerous provisions of Wage '
       3    Order 15, the Minimum Wage Order and the Labor Code. Defendant has:
       4                   1) Failed to pay minimum wage.
       5                   2) Failed to pay overtime pay.

       6                   3) Failed to provide meal periods.

       7                   4) Failed to timely pay all wages owed.

       8                   5) Made illegal deductions from wages, or took illegal credits against minimum
       9                       wage, including for housing and meals.

      10                   6) Failed to maintain records showing hours worked, breaks taken, and value of

      11                       room and board provided.
      12                   7) Failed to provide lawful wage statements.
      13            26.    Plaintiff alleges that these violations are ongoing and continuing and that they
      14    affected and continue to affect current and former au pairs who work or have worked for

      15   I Defendant in California.
      16                             CLAIM FOR RELIEF
              CIVIL PENALTIES UNDER LABOR CODE PRIVATE ATTORNEY GENERAL ACT
      17          (PRIVATE ATTORNEYS GENERAL ACT, LABOR CODE §2698, ET SEQ.)
      18                          (REPRESENTATIVE ACTION)

      19            27.    The allegations of each of the preceding paragraphs are re-alleged and
      20    incorporated herein by reference, and Plaintiff alleges as follows a claim of relief on behalf of
      21    himself and all other similarly situated, as described below.
      22            28.    Plaintiff, as an aggrieved au pair/employee, brings this claim under California
      23    Labor Code §§ §§ 2698-2699 in a representative capacity on behalf of current and former au pair
      24    of Defendant subjected to the unlawful wage and hour practices alleged herein.
      25            29. ` The, California Labor Code Private Attorneys General Act of 2004 ("PAGA"),
      26    California Labor Code § 2698 et seq., grants California employees the right to bring a civil
                                                               ~
      27    action for the violation of any provision of the Labor Code on behalf of themselves and other
      28    current or former employees in order to recover civil penalties. PAGA is intended to assist in the
                1                                             7
                                                      Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 21 of 106




 1   achievement of maximum coinpliance with state labor laws by empowering aggrieved

 2   employees to act as private attorneys general in order to recover civil penalties for Labor Code

 3   violations that would otherwise be prosecuted by the state. See Arias v. Super. Ct. (2009) 46 Cal.

 4   4th 969, 980.

 5          30.      PAGA permits an aggrieved employee to collect the civil penalty authorized by

 6   law and normally collectible by the California Labor and Workforce Development Agency. To

 7   address violations for which no penalty has been established, § 2699(f) creates a private right of

 8   action for aggrieved employees and a defaiilt penalty in the amount of $100 for each aggrieved

 9   employee per pay period for the initial violation, and $200 for each aggrieved einployee per pay

10   period for each subsequent violation. See Cal. Lab. Code § 2699(f). Plaintiff hereby seeks to

11   collect these civil penalties for Defendant's Labor Code violations, as described below.

12                                  Failure to Pay Minimum Wages

13          31.      The IWC Wage Orders, California Labor Code §§ 1194 and 11974, and ttie San

14   Francisco Minimum Wage Ordinance require employers to pay employees at least minimum

15   wage for all hours worked.

16          32.      IWC Wage Order No. 15, § 4(A) provides that "Every employer shall pay to each I

17   employee wages not less than the following: (1) Any employer who employs 26 or more

18   einployees shall pay to each employee wages not less than the following: (a) Ten dollars and

19   fifty cents ($10.50) per hour for all hours worked, effective January 1, 2017; (b) Eleven dollars

20   ($I 1.00) per hour for all hours worked, effective January 1, 2018; (c) Twelve dollars ($12.00)

21   per hour for all hours worked, effective January 1, 2019; and Thirteen dollars ($13.00) per hour

22   for all hours worked, effective January 1, 2020.

23          33.      The San Francisco Minimum Wage Ordinance, San Francisco Administrative

24   Code, Chapter 12R.4, provides in relevant part that "(a) Employers shall pay Employees no less

25   than the Minimum Wage for each hour worked within the geographic boundaries of the City. (1) '

26   Except as provided in subsection 12R.4(b), the Minimum Wage paid to Employees shall be as

27   follows: (A) Beg.inning on May 1, 2015, the Minimum Wage shall be an hourly rate of $12.25.

28   (B) Beginning on July 1, 2016, the Minimum Wage shall be an hourly rate of $13.00. (C)
                                                       8
                                               Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 22 of 106




 1   Beginning on July 1, 2017, the Minimum Wage shall be an hourly rate of $14.00. (D) Beginning
 2   on July 1, 2018, the Minimum Wage shall be an hourly rate of $15.00. (E) Beginning on July 1,
 3   2019, and each year thereafter, the Minimum Wage shall increase by an amount corresponding to
 4   the prior year's increase, if any, in the Consumer Price Index for urban wage earners and clerical
 5   workers for the San Francisco-Oakland-San Jose, CA metropolitan statistical area, as determined
 6   by the Controller." The San Francisco Minimum Wage beginning on July 1, 2019 was $15.59.

 7           34.    Labor Code § 1197.1 provides in relevant part that: (a) Any employer or other
 8   person acting either individually or as an officer, agent, or employee of another person, who pays

 9   or causes to be paid to any employee a wage less than the minimum fixed by an applicable state

10   or local law, or by an order of the commission, shall be subject to a civil penalty, restitution of

11   wages, liquidated damages payable to the employee, and any applicable penalties imposed
12   pursuant to Section 203 as follows:

13                  (1) For any initial violation that is intentionally committed, one
                    hundred dollars ($100) for each underpaid employee for each pay
14                  period for which the employee is underpaid.f This amount shall be in
                    addition to an amount sufficient to recover underpaid wages,
15                  liquidated damages pursuant to Section 1194.2, and any applicable
16                  penalties imposed pursuant to Section 203.

17                  (2) For each subsequent violation for the same specific offense, two
                    hundred fifty dollars ($250) for each underpaid employee for each
18                  pay period for which the employee is underpaid regardless of whether
                    the initial violation is intentionally committed. This amount shall be
19                  in addition to an amount sufficient to recover underpaid wages,
20                  liquidated damages pursuant to Section 1194.2, and any applicable
                    penalties imposed pursuant to Section 203.
21
            35.     Defendant paid and caused Plaintiff and other au pairs to be paid less than less
22
     than the Minimum Wage for each hour worked.
23
            36. Under California Labor Code § 1197.1, Plaintiff seeks to recover a civil
                                   i
24
     penalty of one hundred dollars ($100) for Plaintiff and each underpaid employee per pay period
25
     for the initial violation, and two hundred fifty dollars ($250) for Plaintiff and each underpaid
26
     employee for each subsequent violation.
27
                                       Failure to Pay Overtime Pay
28
                                                        9
                                               Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 23 of 106




1           37.     The California Labor Code §§ 510, 1194, and 1197 reyuire employers pay

2    employees overtime compensation to non-exempt employees.

3           38.     California Labor Code § 1454 entitles domestic workers who are also personal

4    attendants to overtime pay at a rate of one and one-half times the regular rate of pay for all hours

 5   worked over 9 hours in any workday or 45 hours in any workweek.

 6          39.     By the course and conduct set forth above, Defendants violated Cal. Labor Code

 7   §§ 510,1194, and 1454 by failing to pay overtime pay to Plaintiffs and other au pairs when they

 8   worked in excess of 9 hours in a day or 45 hours in a week.

 9          40.     With respect to violations of Labor Code §§ 510, 1194, and 1454; Labor Code

10   §558 imposes a penalty of $50 for each aggrieved employee per pay period for the initial

11   violation, and $100 for each aggrieved employee per pay period for each subsequent violation.

12   Plaintiffs hereby seek recover of these penalties.

13          41.     Labor Code § 2699(a) provides that, "[n]otwithstanding any other provision of

14   law, any provision of this code that provides for a civil penalty to be assessed and collected by

15   the Labor and Workforce Development Agency or any of its departments, divisions,

16   commissions, boards, agencies, or employees, for a violation of this code, may, as an alternative,

17   be recovered through a civil action brought by an aggrieved employee on behalf of himself or

18   herself and other current or former einployees pursuant to the procedures specified in Section

19   2699.3."

20          42.     Pursuant to Labor Code §§ 558 and 2699(a), Plaintiffs seek to recover penalties

21   for Defendants' violations of Labor Code §§ 510, 1194, and 1454.

22                                        Timely Pay Violations

23          43.     Labor Code § 204(a) provides as follows: "All wages, other than those mentioned

24   in Section 201, 201.3, 202, 204.1, or 204.2, earned by any person in any employment are due and

25   payable twice during each calendar month, on days designated in advance by the employer as the

26   regular paydays. Labor performed between the lst and 15th days, inclusive, of any calendar

27   month shall be paid for between the 16th and the 26th day of the month during which the labor

28   was performed, and labor performed between the 16th and the last day, inclusive, of any calendar
                                                      10
                                               Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 24 of 106




1    month, shall be paid for between the 1st and l Oth day of the following month. However, salaries

2    of executive, administrative, and professional employees of employers covered by the Fair Labor
3    Standards Act, as set forth pursuant to Section 13(a)(1) of the Fair Labor Standards Act, as
4    amended through March 1, 1969, in Part 541 of Title 29 of the Code of Federal Regulations, as

5    that part now reads or may be amended to read at any time hereafter, triay be paid once a month

6    on or before the 26th day of the month during which the labor was performed if the entire

 7   month's salaries, including the unearned portion between the date of payment and the last day of

 8   the month, are paid at that time."

 9          44.      Labor Code § 204(b)(1) provides as follows: Notwithstanding any other provision

10   of this section, all wages earned for labor in excess of the normal work period shall be paid no

11   later than the payday for the next regular payroll period.
12          45.      Labor Code § 210(a) provides: "In addition to, and entirely independent and apart

13   from, any other penalty provided in this article, every person who fails to pay the wages of each

14   employee as provided in Sections 201.3, 204, 204b, 204.1, 204.2, 204.11, 205, 205.5, and

15   1197.5, shall be subject to a penalty as follows: (1) For any initial violation, one hundred dollars

16   ($100) for each failure to pay each employee. (2) For each subsequent violation, or any willful or

17   intentional violation, two hundred dollars ($200) for each failure to, pay each employee, plus 25
                                                                                                    i
18   percent of the amount unlawfully withheld. (b) The penalty shall either be recovered by the

19   employee as a statutory penalty pursuant to Section 98 or by the Labor Commissioner as a civil

20   penalty through the issuance of a citation or pursuant to Section 98.3. The procedures for issuing,

21   contesting, and enforcing judgments for citations issued by the Labor Commissioner under this

22   section shall be the same as those set forth in subdivisions (b) through (k), inclusive, of Section

23   1197.1.
24             46.   Labor Code § 2699(f) provides: For all provisions of this code except those for

25   which a civil penalty is specifically provided, there is established a civil penalty for a violation of
26   these provisions, as follows: (1) If, at the time of the alleged violation, the person does not
27   employ one or more employees, the civil penalty is five hundred dollars ($500). (2) If, at the
28   time of the alleged violation, the person employs one or more employees, the civil penalty is one
                                                       11
                                                Complaint for Penalties
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 25 of 106




 1    hundred dollars ($100) for each aggrieved employee per pay period for the initial violation and

 2    two hundred dollars ($200) for each aggrieved employee per pay period for each subsequent
 3   I violation.
 4            47.    The weekly stipend Plaintiff and other au pairs received failed to compensate

 5    them at least the minimum wage for all hours worked. Accordingly, Defendant failed to timely

 6    pay Plaintiff and other aggrieved employees their wages due within the intervals required by

 7    Labor Code Section 204.

 8            48.    Under California Labor Code §§ 210 and 2699, Plaintiff seeks to recover a civil

 9    penalty of one hundred dollars ($100) for Plaintiff and each underpaid employee for the initial

10    violation, and two hundred dollars ($200) for Plaintiff
                                                        ,
                                                              and each underpaid employee for each

11    subsequent violation, for every pay period in which late payment occurred.

12                                    Unlawful Deductions and Credits

13            49.    Labor Code § 221 makes it unlawful for an employer to collect or receive from an
14    employee any part of wages paid to the employee.

15            50.    Labor Code § 224 prohibits any deduction from an employee's wages which is

16    not either authorized by the employee in writing or permitted by law.

17            51.    IWC Wage Order No. 15, § 10(C), provides, in relevant part, that "Meals or

18    lodging may not be credited against the minimurn wage without a voluntary written agreement

19    between the employer and the employee."

20            52.    Defendant had no voluntary written agreement with Plaintiff or other au pairs to
21    credit meals and housing against Defendant's minimum wage obligations.

22            53.    Defendant's policy and practice of taking a credit against minimum wage
23    obligations for housing and meals violates Section 221, 224, and IWC Wage Order No. 15.
24            54.    Labor Code § 225.5 provides that, "In addition to, and entirely independent and
25    apart from, any other penalty provided in this article, every person who unlawfully withholds
26    wages due any employee in violation of Section 212, 216, 221, 222, or 223 shall be subject to a
27    civil penalty as follows: (a) For any initial violation, one hundred dollars ($100) for each failure
28    to pay each employee. (b) For each subsequent violation, or any willful or intentional violation,
                                                        12
                                                 Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 26 of 106




1    two hundred dollars ($200) for each failure to pay each employee, plus 25 percent of the amount

2    unlawfully withheld. The penalty shall be recovered by the Labor Commissioner as part of a

3    hearing held to recover unpaid wages and penalties or in an independent civil action. The action

 4   shall be brouglit in the name of the people of the State of California and the Labor Commissioner

 5   and attorneys thereof may proceed and act for and on behalf of the people in bringing the action.

 6   Twelve and one-half percent of the penalty recovered shall be paid into a fund within the Labor

 7   and Workforce Development Agency dedicated to educating einployers about state labor laws,

 8   and the retnainder shall be paid into the State Treasury to the credit of the General Fund."

 9          55.     Similarly, Labor Code § 2699(f)(2) provides for a civil penalty of one hundred

10   dollars ($100) for Plaintiff and each aggrieved employee per pay period for the initial violation

11   of Labor Code §§ 221 and 224.

12          56.    . Accordingly, Plaintiff seeks to recover civil penalties as set forth above for
13   Defendant's violations of Labor Code §§ 221 and 224.

14                                   Failure to Provide Meal Breaks

15          57.     Cal. Labor Code § 512 provides, in pertinent part, as follows: An employer shall

16   not employ an employee for a work period of more than five hours per day without providing the

17   employee with a meal period of not less than 30 minutes," and "[a]n einployer may not employ

18   an employee for a work period of more than 10 hours per day without providing the employee

19   with a second ineal period of not less than 30 minutes."

20          58.     Cal. Labor Code § 226.7 states in part, "An employer shall not require an

21   employee to work during any meal or rest or recovery period mandated pursuant to an applicable

22   statute, or applicable regulation, standard, or order of the Industrial Welfare Coinmission."

23          59.     Defendant failed to provide Plaintiff and other au pairs with bona fide ineal

24   breaks when they were completely relieved from duty, because Plaintiff and other au pairs

25   remained responsible for the care of the children while they ate their meals.

26      1   60.     By failing to provide Plaintiff and other au pairs with these meal periods,

27   Defendant violated California Labor Code §§ 512 and 226.7.

28          61.     Under California Labor Code §2699(f)(2), Plaintiff seeks to recover a civil
                                                       13
                                               Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 27 of 106




 1   penalty of one hundred dollars ($100) for Plaintiff and each aggrieved employee per pay period

2    for the initial violation of Labor Code §§ 226.7 and 512 for failing to provide meal periods, and

3    two hundred dollars ($200) for Plaintiff and each aggrieved employee per pay period for each

 4   subsequent violation of Labor Code §§ 226.7 and 512 for failing to provide meal periods.

 5                                      Wage Statement Violations

 6          62.     Pursuant to Labor Code § 226(a) and Wage Order No. 15, § 7, Defendant is

 7   required to provide—semimonthly or at the time of each payment of wages—itemized written

 8   statements containing all information described in § 226 and IWC Wage Order No. 15,

 9   including, but not limited to, the total hours worked by the employee.

10          63.     Defendant failed to comply with the Labor Code by knowingly and intentionally

11   failing to provide Plaintiff and aggrieved employees with accurate written statements showing

12   their actual and total hours worked.

13          64.     Under California Labor Code § 226.3 which provides for civil penalties for

14   violations of California Labor Code § 226(a), Plaintiff seeks a civil penalty of two hundred fifty

15   dollars ($250) for Plaintiff and each aggrieved employee per violation for the initial violation,

16   and one thousand dollars ($1,000) for Plaintiff and each aggrieved employee per violation for

17   each subsequent violation of Labor Code § 226(a) for failure to provide timely, accurate,

18   itemized wage statements.

19                                       Recordkeepin Violations

20          65.     Pursuant to Wage Order No. 15, § 7, Defendant is required to keep accurate

21   information with respect to each employee, including the following: the total hours worked by

22   the employee, meal periods, total wages paid each payroll period, including value of board,

23   lodging, or other compensation actually furnished to the einployee.

24          66.     Labor Code § 1174.5 provides that "Any person einploying labor who willfully

25   fails to maintain the records required by subdivision (c) of Section 1174 or accurate and

26   complete records required by subdivision (d) of Section 1174, or to allow any member of the

27   commission or employees of the division to inspect records pursuant to subdivision (b) of

28   Section 1174 , shall be subject to a civil penalty of five hundred dollars ($500).
                                                       14
                                               Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 28 of 106




1               67.    Defendant failed to comply with the Labor Code by knowingly and intentionally

2    failing to provide Plaintiff and other au pairs with accurate written statements showing their

3    actual and total hours worked, breaks taken, and value of rooin and board provided. In fact,

 4   Defendant neither inaintains records of the hours worked by its workers, nor does it remit any

 5   semimonthly, itemized stateinent of hours worked and wages earned. Plaintiff seeks a civil

 6   penalty of $500 for this violation.

 7                                                Attorneys' Fees

 8              68.    California Labor Code § 2699(g) further provides that any employee who prevails

 9   in an action for civil penalties is entitled to an award of reasonable attorneys' fees and costs.

10   Plaintiff hereby seeks to recover her attorneys' fees and costs under this fee and cost shifting

11   statute.

12                                                     Exhaustion

13              69.    On January 8, 2021, pursuant to California Labor Code § 2699.3, Plaintiff sent

14   notice by certified mail to the Labor and Workforce Development Agency (LWDA) and

15   Defendant of the specific provisions of the Labor Code that have been violated; including the

16   facts and theories to support the violations. The LWDA received this notice on the same day,

17   January 8, 2021. See Letter from Nichols Kaster, LLP to the LWDA and Defendant attached

18   hereto as Exhibit D. The sixty-five-day time limit for the agency to respond has expired, such

19   that Plaintiff has exhausted her administrative remedies.

20                                           PRAYER FOR RELIEF

21              Based on the above allegations, Plaintiff respectfully requests entry of judgment on

22   behalf of herself and other current and former employees against Defendant, as follows:

23              1. For civil penalties under Labor Code § 2699 in an amount according to proof;

24              2. For prejudgment interest and post judgment interest as allowed by law;

25              3. For attorneys' fees and costs, as authorized under Labor Code § 2699(g)(1);

26              4. For such other and further relief as this Court deems just and proper.

27                                       DEMAND FOR JiJRY TRIAL

28              Plaintiffs demands a trial by jury.
                                                              15
                                                      Complaint for Penalties
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 29 of 106




1

2     Dated: March 15, 2021        RUKIN HYLAND & RIGGIN LLP
3

4                                  By:/s/ Matthew C. Helland
                                   Matthew C. Helland
 5
                                   MATTHEW C. HELLAND
 6                                 NICHOLS KASTER, LLP
                                   235 Montgomery Street, Suite 810
 7                                 San Francisco, CA 94104
 8
                                   PETER RUKIN
 9                                 RUKIN HYLAND & RIGGIN LLP
                                   1939 Harrison Street, Suite 290
10                                 Oakland, CA 94612

11
                                   ALEXANDER HOOD
12                                 TOWARDS JUSTICE
                                   1410 High Street, Suite 300
13                                 Denver, CO 80218

14                                 Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           16
                                   Complaint for Penalties
      Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 30 of 106




     MATTHEW C. HELLAND (SBN 250451)
 1   helland@nka.com
     NICHOLS KASTER, LLP                                                         ELECTRONICALLY
2    235 Montgomery Street, Suite 810
     San Francisco, CA 94104                                                        FILED
3    Telephone: (415) 277-7235                                                   SuperiorCourtofCalifornfa,
                                                                                  County of San Francisco
     Facsimile: (415) 277-7238
 4                                                                                 03/15/2021
                                                                                 Clerk of the Court
     PETER RUKIN (SBN 178336)                                                      BY: RONNIE OTERO
 5
     prukin@rukinhyland.com                                                                   Deputy Clerk

 6   RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Suite 290
 7   Oakland, CA 94612
     Telephone: (415) 421-1800
 8   Facsimile: (415) 421-1700
 9                                                                                    CGC-21-590398
     Attorneys for Plaintiff,
10   Isabella Savini Merante
11
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
12
                                    COUNTY OF SAN FRANCISCO
13

14    ISABELLA SAVINI MERANTE,                         CASE NO.:
      individually and on behalf of all others
15                                                     (UNLIMITED CIVIL CASE)
      similarly situated,
16                    Plaintiffs,                      EXHIBIT TO COMPLAINT FOR
17                                                     CIVIL PENALTIES PURSUANT TO
             V.
                                                       THE PRIVATE ATTORNEYS
18                                                     GENERAL ACT (LABOR CODE §2698,
      AMERICAN INSTITUTE FOR                           et seq.)
19
      FOREIGN STUDY, INC, a Connecticut
                                                       DEMAND FOR JURY TRIAL
20    Company,

21
                      Defendant.
22

23

24

25

26

27

28
                                            Exhibit to Complaint for Penalties
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 31 of 106




             EXHIBIT A
  Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 32 of 106




This Agreement sets out the terms and conditions of our professional relationship and details the
services we will provide to you. You acknowledge and understand that Au Pair in America (referred
to as 'Program' regardless of whether you are participating in Au Pair in America, Au Pair
Extraordinaire or eduCare In America) is a Cultural Exchange Program. The purpose of our Program is
to foster global understanding through shared experiences and friendship with US host families and
other Au Pairs. We are designated a J-1 Sponsor by the US Department of State and further
information about J-1 Programs can be found at http://ilvisa.state.sov/



I acknowledge that in order to provide services to me, AIFS needs to collect, use, share and
otherwise "process" certain personal data which relates to me (including, but not limited to, my
name, gender, contact details and country of residence, as well as photographs and/or videos that I
provide) in accordance with its privacy policy. In particular, I acknowledge that AIFS may need to
share some of my personal data with prospective hostfamilies and AIFS's associated companies in
the United States of America, and its agents in my home country.

In consideration ofthe agreement of American Institute for Foreign Study Inc. (referred to hereinafter
as 'AIFS'), to enrol me in one of its three cultural exchange programs-- Au Pair in America, Au Pair
Extraordinaire or eduCare in America-- I hereby undertake and agree as follows:

1. UNDERSTANDING OF THE PROGRAM

a) I confirm that my command of English is sufficient to correctly understand all the provisions of this
Agreement, the English language resource materials mentioned in this Agreement and to effectively
communicate in the United States.

b) I understand that failing to provide full and accurate responses to the questions whether asked in
the Program application, or on the medical form, or during interview or on any ancillary documents,
may result in the rejection of my application or termination from the Program. I hereby warrant that
the information I provide in the completed application and during the application process is or will
be complete and accurate. I also declare that all representations regarding qualifications gained and
certificates and references provided, including photocopies, will be complete and genuine.

c) I understand that the Program may refuse to accept my application, or may reject/withdraw an
application, at any stage with or without reason.

d) I certify that I have successfully completed my secondary school studies/training.

e) I declare that, if I have been convicted of a crime, I will include complete information about the
conviction on my application or thereafter, as permitted by law. I understand that a prior conviction
will not automatically exclude me from participation in the Program; that the Program will consider
all circumstances surrounding the conviction, including the nature of the crime and my suitability for
the Program.

f) I understand that if I am married, pregnant or have dependents, I may not be able to participate in
the Program. I will have to discuss my circumstances with the Program, which will make a decision
about my participation in accordance with all applicable laws and regulations.



                                                                                               V6/2018
  Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 33 of 106




g) I understand that my application and contents therein cannot be returned to me at any time.

h) I understand that, should I be convicted of a crime while in the United States, including driving
under the influence of alcohol and/or drugs, I will no longer be able to participate in the Program.
Under such circumstances, I understand that I must return home and will be responsible for the full
cost of my flight and travel expenses home.

2. PROGRAM REGULATIONS

a) I understand that the US Department of State requires that all au pair sponsors ensure that all
candidates are interviewed in person. I agree to meet with an official Program representative in my
home country who will interview me in person even if we have already had a preliminary interview
by Skype.

b) As a participant in the Program, I will assist my host family with childcare services, for no more
than 45 hours per week and no more than 10 hours per day, for a period not exceeding the 12
months granted under the terms of my visa. As a participant on the eduCare in America program, I
will assist my family with childcare services, for no more than 30 hours per week and no more than
10 hours per day, for a period not exceeding the 12 months granted under the terms of my visa.
However, if I successfully complete my first year of the Program and otherwise meet all legal
requirements to remain in the US, I understand that I may apply to extend my participation as an au
pair in the Program for a further mutually agreed period of 6, 9 or 12 months.

c) I will carry out my cultural exchange and other responsibilities, and will assist my Host Family with
childcare, to the best of my ability and with due respect. I also will take full advantage of the cultural
opportunities available to me in the US. I will fulfil the educational requirements of the Program in
accordance with the rules set out in the Program's brochure, website, agreements, written
documents and online resources.

d) I agree that I will perform my duties as an au pair to the best of my ability and will hold harmless
and indemnify AIFS, its staff, agents and all affiliated organisations from any damages, losses or
claims resulting from my participation in the Program.

e) I understand that my participation in the Program precludes personal pets and that I cannot bring
pets to Orientation or to my Host Family's home.

f) I will only accept a placement with a host family whom I mutually select after an interview
conducted in person, by telephone, or via internet based communications.

g) I will complete all visa and screening requirements in accordance with United States laws and
regulations as well as the instructions given to me by the Program and the US Department of State
and I will be responsible for obtaining, and bringing to the United States with me, a valid passport,
valid driving licence, international driving permit (or equivalent) and complying with all applicable
vaccination and immunization requirements priorto departing for the United States.

h) I will be present well in advance of the scheduled departure time for all flights and other
transportation provided or arranged by AIFS. AIFS will not provide or be responsible for alternative
transportation except in the case of illness or accident in accordance with its group insurance policy.




                                                                                                 V6/2018
  Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 34 of 106




i) I understand that Program flights will depart from and return to designated airports. I agree to
remain responsible for any costs prior to departure and upon my return. I must also make my own
way to my designated US return airport at the end of the Program in time for my return flight and to
pay any transportation costs from my Host Family location to the departure airport. AIFS is not
responsible for airline baggage costs, airport taxes or airline fuel surcharges or any other costs or
fees associated with my departure.

j) I will review and complete all pre-departure orientation materials and the online Pre-Departure
Orientation program prior to departure. I will attend all sessions during Orientation after arrival in
the United States.

k) I will abide by all applicable regulations and requirements of the United States and will comply
with all applicable federal, state and local laws and regulations.

1) 1 understand that if I do not complete my original J1 au pair program successfully (successful
completion of the program means completing the full duration of the program including any
extension period, completing all the required educational components, adhering to the terms and
conditions of the J1 visa, and exiting the USA within 30 days of completing the program), then I will
not be able to participate on the Au Pair in America Return program, which allows previous
participants the right to apply to become an au pair again if they have lived outside the USA for at
least 2 years.


3. IfVSURAIVCE

Au Pair in America's insurance provider meets sponsor requirements (such as insurance solvency
rating) as specified by the US Department of State. The Program holds money that you paid for
insurance in a trust account to protect your interest.

4. MEDICAL

a) If not covered by the Program's insurance, I will arrange my own medical coverage for any pre-
existing, ongoing medical condition.

b) I understand that if I wear braces and need follow up appointments whilst I am a participant in
the Program, I will remain personally responsible for all related costs.

c) I understand that if I wear glasses or contact lenses, I will ensure that my eyes have been checked
prior to my departure to the US and that I will remain personally responsible for all costs that relate
to my eyesight and glasses or contact lenses.

d) I understand that should my physical or medical condition (including any pregnancy) prevent me
from performing essential functions related to childcare, cultural exchange or educational
requirements, or any other essential functions as an au pair, that I will no longer be eligible to
participate in any of the Program.




                                                                                                V6/2018
  Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 35 of 106




S. CHILD PROTECTION

I fully understand that Au Pair in America is committed to child protection and the safeguarding of
children and vulnerable adults. I understand that AIFS will report any inappropriate behaviour
toward children, or other specially protected individuals, to law enforcement and other appropriate
authorities. I agree to provide AIFS with references, criminal records checks, medical checks and
other documents that may be required for participation in the Program. Au Pair in America believes
that children should always be free from all abuse, neglect or maltreatment of any kind. AIFS
mandates that child protection and safety remain at the centre of all childcare assistance and au pair
services, as well as all Program practices and procedures.

6. PROGRAM /CANCELLATION FEE

a) I will ensure that I have reviewed and signed the Au Pair in America Fees Sheet given to me by my
local representative, which advises me of all the costs that I may incur during the application process
and my subsequent participation in the Program. This Sheet lists any local agency fees I may be
expected to pay, any third party costs, including for example medical check, criminal record check,
US Embassy fee for the J1 visa, the Au Pair in America Program Fee, and additional expenses for
when I am in the US. I understand that some or all of these fees may be subject to change and/or are
non-refundable.

b) I understand that I will receive an invoice requesting payment of my Au Pair in America Program
Fee only when I have officially been placed with an Au Pair in America host family. I understand that
I will only be able to pay the Au Pair in America Program Fee via my secure, password-protected Au
Pair in America Participant Site using the payment methods described. I understand that neither Au
Pair in America, nor any of its registered US host families, will ever ask me to wire or transfer money
using a money transfer company, personal or cashier's check, or money orders.

c) I understand that the Au Pair in America representative in my home country may charge me a
local agency fee (which is separate from the Au Pair in America Program Fee) and that this local
agency fee is governed by the local representative's terms and conditions.

d) I understand that, in the event of late cancellation from the Program (after the visa application
form has been issued) Au Pair in America and AIFS reserve the right to charge me a US$200
cancellation fee.

e) As a participant in the Program, I understand that if I do not complete the full 12-month original
term, then under certain circumstances (listed in the Au Pair Guidelines) I may be entitled to a pro-
rata refund of the Program Fee. This does not include insurance costs or any other supplementary
or pro-rata payments for any ancillary services, including any fee paid to my recruiting agency. I
accept that there is no program fee payable by me if I am approved for an extension of my stay
underthe Program. If I do qualify for the pro-rated refund, I will departthe United States promptly
and file a refund claim to Au Pair in America's London office within 30 days of my departure or if
already home, within 30 days of the refund offer. I will be responsible for the full cost of my air fare
to my home country, unless otherwise agreed by Au Pair in America at their discretion.




                                                                                                V6/2018
  Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 36 of 106

                                                                                                        ~~


7. IN THE USA

a) I understand that my host family will pay a weekly stipend to me each week, as well as during my
two-week vacation; my host family also will provide me with a private room and three meals daily.
understand that I am entitled to one full weekend off per month (comprising Friday evening to
Monday morning) and that I will not seek to provide or be required to provide childcare assistance
for more than 10 hours in any day or more than 45 hours in any week in the Au Pair in America and
Au Pair Extraordinaire programs, or for more than 10 hours in any day or more than 30 hours in any
week in the eduCare program. I understand that my free time will be scheduled by mutual
agreement with my Host Family.

b)I will co-operate fully with those ensuring that the Program complies with all State Department
requirements and I agree to abide by any reasonable instructions they may give me.

c)I will maintain at least monthly contact with my Community Counsellor.

d) I understand that should a problem arise with my Host Family, depending on the circumstances,
Au Pair in America may be able to re-match me with another family, but does not guarantee an
alternate placement.

e) I understand that my visa status, State Department regulations, and my participation in the
Program preclude any form of paid employment in the US during my stay.

f) I agree to comply with all applicable US and local laws concerning taxation.

g) While living with my Host Family, I will be responsible for all personal debts, such as telephone
calls. In the event of an automobile accident, I may be liable for up to, but no more than, US$500 of
the insurance deductible.

h) I agree that AIFS may take such actions as it considers necessary regarding my health and safety
during my time in the Program, including securing medical treatment for me and transporting me to
my home country. I release AIFS from any liability relating to the medical care received, related
medical transportation, and agree to pay for any medical or transportation expenses that are not
covered by insurance.

i) I understand that due to visa regulations, once in the USA, I cannot change between the Au Pair in
America/Au Pair Extraordinaire programs and the eduCare program.

j) I understand that if, for any reason, I do not complete the required cultural exchange and
educational hours, I will not be eligible to extend beyond my first year in the Program and that Au
Pair in America will not issue me a Completion Certificate.

k) At the end of my stay I will depart the United States and return to my home country on or before
the expiry of my'duration of stay' as determined by US government agencies and will not attempt to
return subsequently to the United States without a valid and current US visa if applicable to my
home country.




                                                                                                V6/2018
  Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 37 of 106




8. LEGAL

a) I have read and understand the Au Pair in America information provided in the online resources,
including AIFS's privacy policy, cookie policy, website terms of use and agree that their terms are
incorporated in and made a part of this Agreement.

b) This Agreement shall be governed by the laws of the State of Connecticut. I agree that any dispute
with or claim against AIFS, its staff, agents and all affiliated organizations, including those arising
under this Agreement or my participation in the Program, which is not settled informally, will be
exclusively resolved by binding arbitration, to be conducted in substantial accordance with the
commercial arbitration rules of the American Arbitration Association. The location of the arbitration
and identity of the arbitrator will be decided by mutual agreement, with the costs to be borne
exclusively by the Program and the decision of the arbitrator shall be final. By accepting the terms of
this Agreement, I agree that the U.S. Federal Arbitration Act governs the interpretation and
enforcement of this Agreement and that I, Au Pair in America, and AIFS are each waiving the right
to judicial and/or administrative agency resolution of disputes, any right to trial by jury, as well as
the right to bring and resolve claims, either in an individual capacity or as a member of any class
action, by any means and in any forum other than arbitration conducted by the American Arbitration
Association.

c) I agree to abide by the above conditions should I legally extend my stay in the Au Pair in America,
Au Pair Extraordinaire or eduCare in America program beyond the initial 12-month term.

I confirm that I have read the above terms and conditions of this Agreement, that it is accurate and
complete in all respects, and that I agree to abide by their declarations and clauses by selecting'I
Agree'.




                                                                                                  V6/2018
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 38 of 106




     MATTHEW C. HELLAND (SBN 250451)
1    helland@nka. com
     NICHOLS KASTER, LLP                                                         ELECTRONICALLY
2    235 Montgomery Street, Suite 810
     San Francisco, CA 94104                                                        FILED
 3   Telephone: (415) 277-7235
                                                                                 SuperiorCourtofCalifornia,
                                                                                  County of San Francisco
     Facsimile: (415) 277-7238
 4                                                                                 03/15/2021
                                                                                 Clerk of the Court
     PETER RUKIN (SBN 178336)                                                      BY: RONNIE OTERO
 5                                                                                             Deputy Clerk
     prukin@rukinhyland. com
 6   RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Suite 290
 7   Oakland, CA 94612
     Telephone: (415) 421-1800
 8   Facsimile: (415) 421-1700
 9                                                                                    CGC-21-590398
     Attorneys for Plaintiff,
10   Isabella Savini Merante
11
                      SUPERIOR COURT OF TIIE STATE OF CALIFORNIA
12
                                    COUNTY OF SAN FRANCISCO
13

14    ISABELLA SAVINI MERANTE,                         CASE NO.:
      individually and on behalf of all others
15                                                     (UNLIMITED CIVIL CASE)
      similarly situated,
16                    Plaintiffs,                      EXHIBIT TO COMPLAINT FOR
17                                                     CIVIL PENALTIES PURSUANT TO
             V.
                                                       THE PRIVATE ATTORNEYS
18                                                     GENERAL ACT (LABOR CODE §2698,
      AMERICAN INSTITUTE FOR                           et seq.)
19
      FOREIGN STUDY, INC, a Connecticut
                                                       DEMAND FOR JURY TRIAL
20    Company,

21
                      Defendant.
22

23

24

25

26

27

28
                                            Exhibit to Complaint for Penalties
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 39 of 106




             EXHIBIT B
                    Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 40 of 106

         ~~*

   Au Pair 2019
     IN AMERICA                       HOst Family Guidelines Handb00k

TDble ®f Cotl$irP1ts                                       The Relationship with Your Community Counselor
                                                           A three-way relationship:                                 17
Introduction                                               Your Community Counselor's Involvement
Introduction and important contacts                   2    Effective methods for problem solving                     18
Your Obligations as a Host Family                     2      Communication is the key to success                     18

Child Care Expectations                                    Troubleshooting Possible Problem Areas
Your Expectations                                     3    Possible trouble areas                                    19
Child care responsibilities                           3      Duties and hours                                        19
  Your child's upbringing                             3      Driving                                                 20
  Changing needs                                      3      Changing circumstances                                  20
                                                             Family vacations/business trips                         20
Living with a Young Adult                                    Au pair's traveling outside the U.S.                    20
Living with a young adult                             4      Illness                                                 21
Realistic expectations                                4      Personal liability insurance                            21
                                                             Medical emergencies                                     21
Communication and Cultural Differences                       Phone, computer and e-mail use                          21
Communication and cultural differences                5      Personal debts                                          22
  American communication styles                       5      Car use, insurance and accidents                        22
  The art of cross-cultural communication             6    When your match cannot continue                           23
Fundamental qualities for a successful relationship   6    Private discussions                                       24
  Mutual respect                                      6    Sexual Harassment Policy                                  24
  Cooperation                                         7    Incompatibility                                           24
  Flexibility                                         7
                                                           You're Au Pair's Departure
Your Au pair's Arrival                                     Returning home                                            25
Your au pair's arrival                                8      Your au pair's returning flight arrangements            25
  Learning about your au pair                         8      Visa extensions                                         25
  Orientation                                         8      Important contacts                                      26
  The first few hours                                 9
  The training period                                 9    Addendum
  Coping with arrival fatigue                         12   A—Exchange Visitor Program Regulations                    27
  Your au pair culture shock                          12   g—Visa information                                        30
  Overcoming culture shock                            13
  Host family's culture shock                         13   Resources and useful links                                32

Program Regulations and Legal Requirements
Program regulations                                   14
  On-duty schedule                                    14
  Weekly Stipend                                      14       Hovu to Search this Handbook
  Social Security cards                               15       For easier browsing or to jump to different sections of
  1-9 Forms                                           15       the document, use the commands below:
  Your au pair's vacation                             15
  Educational component                               15       On a PC — Control + F key
                                                               On a N1ac — Command + F key


1/2019
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 41 of 106


                                                                  if the au pair is to be driving
Intr®duction
                                                              .   Pay the au pair the current stipend weekly
Introduction and Important Contacts
                                                              .   Provide the opportunity for the au pair to attend
This handbook will help you prepare for the arrival of            monthly cluster meetings
your au pair, the training and support you will need to
give your au pair and serve as a resource throughout the      .   Maintain monthly contact with the community
year long exchange.                                               counselor
                                                              .   Facilitate the opportunity for your au pair to register
Your family and your au pair have become a part of a              and take the required educational classes
cluster or group of others within your community who are
enrolled with one of our programs. The cluster acts as a      .   Treat the au pair like a member of your family
support system.                                               .   Participate in an annual host family day event
                                                                  facilitated by the community counselor
Your Community Counselor is our program's field
representative and is there to provide information and        .   Sign an agreement with the au pair upon matching
guidance to all members of the cluster. Your Community            that outlines days and hours of child care to be
Counselor interviewed you and through orientation will            provided
help prepare you for the arrival of your au pair.

Your Community Counselor will work with you to
coordinate travel arrangements for your au pair to get to
your home. He/she will maintain regular contact, help
organize social activities for the au pairs in the cluster,
assist your au pair with the educational component of
the program and act as facilitator if conflicts arise
between you and your au pair.

Note: For purposes of clarity, we will use the pronoun
"him" to describe your child(ren), and the pronoun "her"
to describe your au pair.

Your Obligations as a Host Family
As a host family with Au Pair in America you have
agreed to comply with the following program rules and
regulations. Throughout this document we will explain
each of these in detail and offer guidance that we hope
will help get you off to the best possible start with your
new au pair. You have agreed to do the following:

.   limit child care responsibilities to 45 hours a week if
    participating in the au pair/Extraordinaire program or
    30 hours per week for the Educare program
.   Scheduled on duty hours will not exceed 10 hours
    per day or extend more than five and a half days
    per week
.   The au pair must have one full weekend off each
    month
.   At least one parent will be home during the first 3
    days after the au pair has arrived in your home
.   If the host family will be away overnight, the parent
    must arrange for an alternate responsible parent to
    be in the house if coverage time exceeds the 10
    hour a day limit for the au pair.
.   Never leave an au pair in sole charge of an infant
    under 3 months of age
.   Provide automobile insurance coverage as required

    2 I AU PAIR IN AMERICA                                                                                 «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 42 of 106


                                                                and your methods for discip!ining. You will have to think
Chi9d Care Expectati®ns                                         carefully about your ideas on these subjects so that you
Your Expectations                                               will be ab!e to c!ear!y exp!ain them. How do these
                                                                phi!osophies trans!ate into action? Special note
The first crucial step to a successful and mutually             regarding discip!ining actions: As you exp!ain your
satisfying year with your au pair is for you, the host          approach to chi!d discip!ine p!ease keep in mind that au
parent, to determine what you expect from your au pair          pairs are instructed during their orientation program that
                                                                hitting or smacking a chi!d is unacceptab!e.
There are two specific areas of responsibi!ities your care
provider will have—chi!d care duties and the upbringing         Changing Needs
of your chi!d(ren).
                                                                Your chi!d care needs may change over the course of
                                                                the year. Is another chi!d on the way? Will you be going
Child Care Responsibilities                                     on vacation? Will your chi!d be in school for part or all of
The chi!d care responsibi!ities you assign might include,       the day? What activities will your chi!d be invo!ved in
depending on the chi!d's age, feeding, bathing and              during the summer and how will your au pair's
dressing your chi!d, p!anning your chi!d's dai!y activities     invo!vement differ during the school year? When will
and p!aying with your chi!d, supervising and babysitting        your au pair be taking c!asses and what transportation
and transporting your chi!d to school, the local pool or        arrangements will you be making? Flexibility will be
park. You will have to think about what kinds of activities     important as you p!an schedu!es over the course of the
you wou!d like your chi!d to do when you are away and           year.
convey that to your au pair.

Child care will be your au pair's primary responsibi!ity.
Additionally she will be ab!e to he!p you with chores that
re!ate to your chi!dren. The extent to which she can he!p
you with chi!d-re!ated chores will depend on how active
your chi!d is and how much of her attention he requires.
If she spends most of her day p!aying with your chi!d and
making sure he is happy and safe, she may not have
much time to devote to chores. She may not have as
much practice as you have watching your chi!d and
getting child-re!ated chores done at the same time, and
she may be worried your chi!d will get into troub!e whi!e
she is folding his laundry! Your chi!d's safety and
happiness will a!ways come before a neat house. Your
au pair can he!p you by tidying the kitchen after she
feeds the chi!dren, making the chi!dren's beds, doing the
chi!dren's laundry and tidying up after the chi!dren.

Housework or chores such as vacuuming, mopping,
dusting, pet care and total responsibi!ity for c!eaning
your house is not part of your au pair's responsibi!ities.

Refer to Program regulations for specifics on appropriate
responsibilities for your au pair.

The child care questionnaire
Your au pair will receive a questionnaire at Orientation
and will be encouraged to comp!ete it with you. The
questions are intended to serve as discussion points to
he!p faci!itate your training during the first few days after
her arrival. Consider how you will respond by reviewing
a copy of the questionnaire inc!uded in this packet.


Your Child's Upbringing
Your au pair will a!so p!ay an important part in your
chi!d's upbringing. It's important that she follow your
phi!osophy on chi!d rearing, your ru!es about manners

«<Back                                                                                      AU PAIR IN AMERICA        13
                    Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 43 of 106


                                                                        Physical contact between the host family and au pair is
    Living with a 1(oung Adult                                          strong!y discouraged; while a brief hug and handshake
    Living with a young adult                                           may not be inappropriate depending on the
                                                                        circumstances; such conduct may make your au pair
    It's important to remember that your au pair is an adult,           uncomfortable and shou!d be avoided for that reason.
    but she is a young adult. Her behavior will be                      The host father in particu!ar should avoid any physical
    appropriate for her age group. When she first arrives               contact with the au pair and must scrupulously adhere to
    everything about your home and community, even your                 the Sexual Harassment po!icy set forth in this document.
    language and the manner in which you do things will be
    unfamiliar and strange to her. She will require guidance,
    support and friendship.

    Realistic expectations
    The most important thing to remember is not to expect
    any more from your au pair than you wou!d of yourself.
    Ann Muscare and Wendy Wardell Morrone describe
    parents' expectations in their book entitled, Child Care
    That Works—How Families Can Share Their Lives with
    Child Care and Thrive:

        "It may comfort you to know that most parents have
        trouble striking the right tone. In general, parents begin by
        expecting caregivers to be more consfstent than humanly
        possible. You want a caregiver who will never scream
        about spilled food or cry after a day with a whiny child or
        commit any of the other parenting sins that you have been
        known to commit yourself upon occasion. On the other
        hand, you may want a care giver to do all the good things
        that you do—make a fuss about a pretty dress, hug and
        kiss lavishly, ooh and aah when spoon succeeds in finding
        mouth...lf you have a single care giver, she'll be tired by
        evening, just as you would be."'

    Another important thing to remember is that, even
    though your au pair will be living with you, she will not be
    avai!able every minute. Don't throw away your list of
    babysitters! You may still need to call on them.

    It is important that you let your au pair know when she
    will be on-duty and when she will be off duty and have
    time to herself. Just as you need a break, so too will your
    au pair. These breaks will be important from the very
    start when her struggle with a new culture and a new
    language will be tiring her out just as much as taking
    care of your child!

    Establish an on-duty schedule for your au pair that
    considers her ability to effectively care for your children
    and keep them safe and happy. Her on-duty schedule
    must not exceed 10 hours per day, 45 hours per week
    for standard and Extraordinaire participants; 10 hours
    per day, 30 hours per week for EduCare au pairs.

    Sharing your living space
    Your au pair will be living in your home and sharing living
-   space with you. Consider what areas of the home she
    may have full access to and areas that she may not. Tell
    your au pair if there are room(s) you consider your
    private space and in turn respect the privacy that your au
    pair would expect in her room.


       4 1 AU PAIR IN AMERICA                                                                                      «<Back
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 44 of 106


                                                                   when we speak. We encourage others to call us by our
C®mmunicati®n and Cultural                                         first names from the moment we meet them. (What will
Differences                                                        your au pair call you?) Even more surprising is our
                                                                   tendency to ta!k about personal experiences and
Communication and cultural differences                             fee!ings with peop!e whom we have just met.
The basis for deve!oping a trusting re!ationship is                Direct
communication. You may think, "It cannot be that difficu!t
to exp!ain how to take care of my chi!d." In part, you are         Americans tend to be more direct than peop!e from other
right. We communicate with\each other every day. We                countries. Think about when you call someone for a
tell each other what we think, how we feel, what to do,            specific purpose. You quick!y say hello and then get right
and in general, we are usually successful in getting the           to the point. Many au pairs find these traits
point across.                                                      disconcerting. First, most foreign !anguages are more
                                                                   formal than English. For examp!e, most languages use
People from other parts of the wor!d may not ha _v,e the           two forms of the pronoun "you"—one to be used when
same basic assumptions about the wor!d that we, as                 ta!king to fami!y and friends and the other to be used
Americans, share. Once this common ground is taken                 when ta!king to someone who is o!der or who has a
away, communication becomes much more of a                         higher social position. Europeans and others re!y on the
challenge. Words cannot simp!y be trans!ated from one              small ta!k that precedes the main point of a conversation
language to another without some of the meaning being              to determine their re!ationship to the person with whom
lost because of cu!tural differences:                              they are speaking. When this small ta!k is shortened to a
                                                                   few sentences and a"you" for your friend sudden!y ,
    `7f we view languages on/y as communication tools, sets of     sounds no different than a"you" for your boss, your au
    words that can be exchanged for other sets and yie/d the       pair may become very confused about where she fits in .
    same meaning, we court the ro/e of `f/uent fools' as we        and how she shou!d act. Secondly, the American habit of
    trans/ate words without their original cultural context.       getting right to the point may a!so lead your au pair to
    Language serves as a tool for communication, but in
                                                                   mistaken!y be!ieve that you are being abrupt or harsh.
    addition it is a system of representation for perception and
    thinking."
                                                                   Try to keep this in mind when speaking with your au pair
                                                                   and bring this habit to her attention.
Most of us are fami!iar with obvious cu!tural differences.
Americans do not take their shoes off when they enter a            Judgmental
room, but some cu!tures do. Americans greet each other             Some au pairs may mistaken!y be!ieve that their host
with a handshake, but the French kiss each other on the            fami!ies are being over!y critical of them. Often, this
cheek. Most cu!tural patterns are so deep!y ingrained in           surprises the host parents. They cannot imagine what
us that we never consider that there may be a!ternatives           they said that led to this be!ief. Americans do not rea!ize
to the way we "naturally" act, feel and think.3                    that our language, by nature, calls for judgment. Most
                                                                   other languages do not. For examp!e, Americans wou!d
American communication styles                                      ask, "How good is the food here?" The same question in
The first step to being ab!e to communicate with                   many other languages wou!d trans!ate to "How is the
someone from another country is to recognize how our               food here?" An international visitor does not need to
ways of communicating as Americans are unique. You                 make any judgment about the food. Their question is
may not think that the way we speak with each other is             comp!ete!y objective. Americans, on the other hand,
strange, but many of the au pairs do! Think about these            must make some kind of assumption about the qua!ity of
comments from an au pair from the Netherlands.                     the food to ask the question.

    "Tel/ more about American habits: cooking, washing. And!!      Our language not on!y predisposes us to eva!uate
    The way they speak with each other—even strangers. I           things, it predisposes us to eva!uate things negative!y.
    needed one and a half weeks to know how to speak with          Americans tend to focus on what shou!d not be done,
    people. Even to strangers, people here tell their deepest      rather than on what shou!d be done. This habit stems
    secrets! A/so the way they meet each other / have never        from our be!ief that creativity is good, and conformity is
    seen before."                                                  bad. We are encouraged to decide for ourse!ves how we
                                                                   will act and what we will do. The creative process of
She has intuitive!y hit on many of the things that                 making a decision is a!most as va!uab!e as the decision
Americans do that are not part of some other cu!tures.             itse!f. Your au pair may feel that you are criticizing
                                                                   everything that she does simp!y because you're
Informal & intimate                                                concentrating on what she shou!dn't do instead of
                                                                   suggesting what she shou!d! Be as positive as you can
Initially, your au pair may be surprised at how casually           with your au pair.
you speak to peop!e, no matter what your social
re!ationship. Americans are brought up to be!ieve that all         Questions and answers
peop!e are equal, so we tend to ignore social differences

«<Back                                                                                        AU PAIR IN AMERICA        15
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 45 of 106


Americans be!ieve that the responsibi!ity of                  The art of cross-cultural communication
communicating rests equally on the speaker and the
listener. If we do not understand something that is said,     When your au pair says or does something that is
we ask a question. If we disagree, we will share our          confusing to you, try to understand the assumptions that
point of view. This back and forth banter is typical of       she made that led to her behavior and how those
American conversation. Consequently, you may assume           assumptions differ from your own. First, you shou!d try to
that your au pair has understood all that you have said       iso!ate the action or the words that confused you without
because she has not asked you any questions.                  making any judgments. What was actually said or done?
However, in some countries where social lines are more        Then exp!ain to your au pair how the event or words
c!ear!y defined, the act of posing a question is              translate into American cu!ture. How did you interpret the
interpreted as a challenge to authority and is considered     action? How did you and the members of your fami!y
rude. A good examp!e of this trait is the way c!asses are     react to what she said, and more important!y, why? You
conducted in foreign universities. Students listen to the     will probab!y find that her interpretation of the event is
professor, but never speak. Encourage your au pair to         much different from your own.3
ask questions. She will feel more comfortab!e if she
knows that you will not think that she is being rude if she   It's important to rea!ize that communicating with your au
                                                              pair may require more thought than wou!d be needed if
does.
                                                              you were communicating with another American. You
Non-verbal cues                                               may find yourse!f in a hectic situation where it is easy to
                                                              fall back on typically American ways of communicating,
Body language a!so p!ays an important ro!e in cross-          rather than "searching for messages" that your au pair
cu!tural communication. We pay a significant amount of        will understand. She may be tempted to do the same
attention to the way peop!e act when they ta!k. Our tone      thing. Take a moment now to think about how you cou!d
of voice, gestures, facial expressions, the distance we       exp!ain something to your au pair in words and actions
stand from one another and the way we touch each              that have the least chance of being misconstrued.
other carry even more meaning than what we actually
say. Think about how you encourage certain types of               "She fit in very well. She explained her customs relative to
body language from your chi!dren. How often have you              ours and tried to learn and fit in with her surroundings. She
encouraged your chi!d to look at you when he is                   was not afraid to discuss any guestions or problems as
speaking? Have you ever to!d your chi!d that you do not           they arose."— Host parent from Pennsy/vania
like his tone of voice? Remember that, just as our sty!es
of speaking are different from others around the g!obe,       To fully understand one another; to keep fully apprised
so too are the non-verbal c!ues that we use.                  of your au pairs abi!ity to effective!y care for your
                                                              chi!dren it is important to keep the line of communication
So far we have focused on how your au pair may                between you and your au pair open. If dai!y schedu!es
interpret (or misinterpret!) what you say and how you         are very busy—p!an specific times to ta!k.
act. Don't forget that you may be tempted to do the
same thing. You may think that your au pair meant             Fundamental qualities for a           successful
something that she never intended, simp!y because you         relationship
trans!ated her words or actions using your American
                                                              litoutual respect
point of view!
                                                              "Au pair" means "on par' or equal. Care for her as a full-
One of the biggest reasons that we, as Americans, are         f!edged fami!y member and treat her the way you and
likely to misinterpret international visitors is because we   your fami!y wou!d like to be treated yourse!ves. Try to be
re!y so much on the inf!ection in our voices to determine     sensitive to her fee!ings. Your au pair shou!d treat you in
the nature of a conversation. For examp!e, when you ask       the same way. A so!id re!ationship is one that is bui!t on
someone how she is, and she rep!ies "wonderful" with a        mutual respect.
rise in her voice, you are likely to think that she really
does feel fine. On the other hand, if she says "wonderful"    Treat your au pair with respect and your chi!d will follow
with no change in her voice, you will probab!y be!ieve        your examp!e. If your chi!d respects your au pair he will
that she does not feel well or that she is being sarcastic.   pay attention to her.

This fact is important to recognize because peop!e who        Many chi!d deve!opment experts agree that treating your
are not Native American English speakers often do not         caregiver with respect is important for the deve!opment
change the inf!ection in their voices in the same way that    of your chi!d's se!f esteem:
we do. (Notice that we have made a distinction between
American English and British English!) Typically,                "9f,you give the message that your child care giveris
international visitors use the same inf!ection when they         inferior to you, it /eaves the child wondering where he is in
speak in English as they do when they speak in their             the pecking order. A child who needs love, time, concern
own language.                                                    and the certainty that his parents care for him may end up
                                                                 believing that because you are leaving him with an inferior
                                                                 person, that he too must be inferior." 4

   6   1   AU PAIR IN AMERICA                                                                                 «<Back
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 46 of 106



Mutual respect is a vital part of the re!ationship for you,
your au pair, and perhaps most important!y, your chi!d!

Cooperation
You and your au pair will share the responsibi!ity of
teaching your chi!d many things over the course of the
year. For examp!e, your chi!d may be ready to learn how
to tie his shoes. Cooperation is important because it will
allow the two of you to be consistent in the way you
exp!ain things to your chi!d. Your chi!d is likely to
become frustrated and confused if you show him how to
tie his shoes one way, and your au pair shows him
another. It may become difficu!t for him to learn simp!y
because you are not using the same words. If your chi!d
is an ado!escent, your au pair may need your assistance
on how to re!ate to him as a young adu!t and not treat
him as a young chi!d.

It's a!so important that you both expect the same kind of
behavior from him and that you are consistent with how
and when you discip!ine him. Sometimes, parents who
feel bad!y about leaving their chi!d with another person
during the day are tempted to try to make up for it by
letting ru!es s!ide when they are home. The time that
they spend with their chi!d is so short that they want it to
be a good time—free from discip!ine. However, your
chi!d may learn to p!ay you and your au pair ofF each
other under these circumstances instead of learning how
you wou!d like him to behave all of the time. This, too,
will make it difficu!t for your au pair to take care of your
chi!d.

It's your responsibi!ity to determine what and how things
shou!d be taught and to communicate this to your au
pair. It will be your au pair's responsibi!ity to follow your
lead, even if she does not share your ideas, Your
continuing support is essential, even when you are tired!

Flexibility
Building a good re!ationship will require, parents and au
pair to "give and take" on a dai!y basis. It will be
important to listen to the needs of your au pair, to state
your own needs c!ear!y and to compromise in areas in
which you can both feel comfortab!e. Some host fami!ies
have described the au pair/host fami!y re!ationship as
marriage without dating. "Happi!y ever after" comes with
hard work and f!exibi!ity.

Host parents and an au pair who take the time to
communicate, listen and compromise to reach one
another's expectations can bui!d the foundation for a
mutually respectful re!ationship. With that foundation in
p!ace you can effective!y work together to ensure a safe
and happy environment for your chi!dren.




«<Back                                                              AU PAIR IIV AMERICA ( 7
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 47 of 106


1(®ur Au pair's Arrivai                                        Au Pair in America partners with AAA, the nation's most
It's important that you and your family talk about your au     trusted name in road safety, to offer an optional custom
pair's arrival before she comes to your home. When she         instructor led class specifically designed for au pairs.
arrives, your daily routine will be temporarily disrupted.     Host families can register their au pair and she will arrive
Discussing this beforehand and expecting some                  at orientation a day early, and attend the AAA class
resentment and irritability from your children will help       before the main orientation begins. For more
everyone adjust. Think about what parts of your daily          information contact orientationcni aifs.com
routine may be affected by having a young adult in your
home. How will the issues of privacy, semi-nudity, and         At Orientation your au pair will receive a training booklet.
displays of affection be handled? How about,                   We suggest you ask her if you can review it so you will
internet/phone usage, TV time and food supplies?               be more familiar with the information covered during her
                                                               orientation.
Take a moment to predict how your child may react to
your au pair. How can you help him to adjust? What             One of the training modules focuses on "The Three
advice can you give that will help her befriend your child     No's," which are three very important guidelines that all
if he is not immediately receptive to her? The transition      au pairs must be observant of:
will be easier if you can minimize the introduction of
other new things at the same time.                             .   Au pairs may not use drugs. We explain that
                                                                   possession of an illegal substance in the U.S. is a
Learning about your au pair                                        felony and that use of drugs will result in termination
                                                                   from the program.
Before your au pair arrives, communicate as much as
possible. Describe your family, send her information           .   Au pairs may not abuse alcohol. We explain that the
about your community and extend a warm welcome.                    drinking age in the U.S. is 21 and discuss the
This will help allay her fears and those of her family. This       dangers of drinking and driving or drinking alcohol
should also be an opportunity to let her know more about           while caring for your children—two actions that are
all of you, your needs and expectations. Learn as much             prohibited.
as you can about your au pair and her country. You can
                                                               .   Au pairs may not abuse children.
learn more about the country from which your au pair
comes by accessing the Au Pair in America Host Family                  We stress the importance of using words that
web site, www.aupairinamerica.com.                                     will support a child's positive personal image
                                                                       and explain that verbal abuse or using words to
Orientation                                                            hurt a child is not acceptable.
When your au pair first arrives in the U.S. she will attend            We explain that American families generally
an orientation program. We recommend that on the                       support a non-physical policy of discipline. Au
second day of her arrival that you send a message to                   Pair in America prohibits an au pair from hitting
welcome her.                                                           a child, even with permission from the host
                                                                       family. We also discuss the physical damage
The days at orientation prepare your au pair for entry                 that could result from shaking a baby and
into your family. There is a two-fold purpose for the                  discuss ways to get help if feeling stressed.
orientation program. Your au pair needs information on a
                                                                   -   Finally, we stress no sexual abuse and discuss
basic level regarding rules and regulations such as
                                                                       how Americans define sexual abuse, as this is
visas, hours, responsibilities and insurance. Through
presentations by an experienced and highly skilled                     different from country to country. In particular,
orientation team we cover cross-cultural issues, child                 we explain that taking pictures of naked children
development, child care safety and emergency                           is considered pornography in the U.S.
procedures, program guidelines and host family
expectations.                                                  Orientation is also a time to begin the developmental
                                                               process of adaptation; self-awareness and integration
The program includes an eight-hour child care safety           that your au pair will need to successfully complete her
seminar taught in part by the American Red Cross as            year. While we cannot forecast what the experience will
well as an in-depth child care and child development           be for each au pair, we try to reduce potential problems
module which helps your au pair focus on your child's          by giving the au pairs information and problem-solving
age-appropriate behaviors, activities and needs. Your au       skills. We encourage au pairs to view themselves as part
pair will arrive in your home with a child care survey that    of a team with the host family in finding creative
should be completed jointly with you within the first few      solutions for situations that may arise during the year.
days of her arrival. This Child Care Questionnaire will
lend focus to your conversations with your au pair about       Our goal is that your au pair arrives in your home feeling
your expectations regarding the care of your child(ren).       confident about her ability to adapt to the culture,


   8 1 AU PAIR IR9 AMERICA                                                                                  «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 48 of 106


understand and meet your expectations and successfully          Host parents must be mindful of the minimum
complete this very important year in her life.                  requirements for the following:

The Orientation program provided by Au Pair in America          .   That at least one parent or other responsible adult
is only the beginning of the training your au pair will need        will remain with your au pair during her first three
to be successful. Training with you begins the day she              days in your home.
arrives in your home and continues through the year as
                                                                .   If you have a newborn, you or another responsible
needs and expectations change.
                                                                    adult must supervise your au pair until your baby
The first few hours                                                 reaches three months of age. She must not be left
                                                                    in charge of an infant under 3 months of age at any
When your au pair arrives you will probably ask her if              time.
she would like something to eat or drink. You may
engage in more polite conversation. Then you might
                                                                These regulations are set as minimal standards and do
show her to her room. The bed will be neatly made, and
                                                                not serve as a*guarantee that your au pair can care for
there will be clean towels in the bathroom. In short, you
                                                                your children with confidence after that period of time. As
will treat her as you treat any guest.
                                                                a parent only you can assess the training required to feel
But your au pair is not truly a guest, is she? At some          confident that your au pair can appropriately care for
                                                                your children.
point you will tire of playing the accommodating host.
She will soon tire of playing the ever-polite guest.
                                                                The first few weeks in your home should be viewed as
                                                                an opportunity for your au pair to begin to feel
You will have to break out of this pattern for very
                                                                comfortable in her new environment and for you and
practical reasons. Your au pair will need to feel
                                                                your au pair to gain clear understandings of your
comfortable in her new surroundings before she can
                                                                expectations for the care of your children. It is also a
really hear and understand the important information you
                                                                time for you to gain insight into your au pair's
need to impart to her about the care of children, living in
your home, and getting around the community. Au pair's          expectations and for both of you to gain mutual respect
                                                                and understanding of one another. Our experience
needs differ and some suggestions to help her adjust
are:                                                            shows that host families who invest time and energy in
                                                                developing a relationship with their au pair during the
                                                                first few weeks are more likely to have a successful long-
.   Allow for rest
                                                                term relationship.
.   Consider shopping for food items the au pair is
    accustomed to                                               Do not be concerned about giving lots of advice and
                                                                direction to your au pair. The more you can tell her about
.   Plan a trip to the pharmacy for toiletries or other
                                                                your child and your home, the better she will be able to
    personal effects
                                                                adjust. She will be anxious about her new surroundings
.   Contact with family back home may be important              in a new country and may need more assistance than
                                                                you would normally have to give to someone caring for
.   In the first few days especially, monitor the amount        your child.
    of instructions you give by your au pair's ability to
    absorb and understand the information
                                                                Organize the training you provide in your home and
                                                                community
The training period                                             We suggest you organize information about your child,
                                                                home, and community into categories. Discuss each at
You should consider the first month of your au pair's stay      separate times. Writing down simple instructions that
as a training period. From the beginning you should             your au pair can refer back to throughout the year may
make your wishes clear and reiterate the things that you        be useful. Be sure she can comprehend what you have
agreed upon during your telephone interview. Ruth S.            written. Encourage your au pair to ask questions and
Elliott, author of Minding the Kids recommends that you         listen when she offers her impressions. Expect to repeat
"amplify, explain, clarify, and take nothing for granted." If   instructions several times.
you see something that you do not like, discuss it
immediately so that it can be changed.                          Categories of some basic information include, but are
                                                                not limited to:
The stress and anxiety of leaving one's home for a year
to live in a strange culture can be overwhelming just as        Your children... expectations for their care and
the stress and anxiety of accepting and adjusting to a          safety
young international visitor in your home can be
overwhelming.                                                   .   Age and stage of development of each child;


«<Back                                                                                     AU PAIR IN AMERICA 19
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 49 of 106


     reference any key social, emotional, or physical          Review basic safety issues specific to community
     attributes that may be important for the au pair to       and home as it re/ates to the children
     know to better understand each child.
                                                               .   Access and use of pool
.    Handling of sibling rivalry and temper tantrums.
                                                               .   Crossing street/playing in neighborhood—do's and
.    Activities that each child enjoys; note any activities        don'ts
     child may not engage in or may engage in under
     certain conditions.                                       .   Rules for use of bikes, skateboards, scooters, etc.

.    Favorite items (e.g. blanket, pacifier, stuffed toy)      .   Guidelines for computer and Internet use for
     which may soothe an upset child or be a matter of             children
     habit for naptime.                                        .   Emphasize where never to leave child unattended
.    Daily routine and schedule — meals, play,                 .   What to do in an emergency — post in prominent
     homework, household chores                                    place emergency contact numbers including parent
                                                                   work numbers, doctors clearly indicating when and
.    Meals and snacks—what is and is not permitted
                                                                   under what circumstances they are to be used.
.    Hygiene —toileting, bathing, disposal of diapers
     (there will be cultural differences)
                                                               A suggestion: Create a"directory" of important
.    TV, online access and computer games — what is            information. Include:
     acceptable and what is not                                .   your name
.    Visiting friends — both in and outside the home           .   your home address and home telephone number
.    Maintenance of the child's room and clothes.              .   work address and cell and work telephone numbers
.    Appropriate use of all baby and child equipment and       .   the name of a nearby friend or relative who can help
     safety devices                                                in an emergency
.    Family rules of discipline and tips on how to             .   police, fire, ambulance and poison control phone
     effectively discipline the children [Note: au pairs are       numbers
     not to slap, hit or spank a child even if it is
     considered an acceptable form of discipline by you.]      .   the name and phone number of your child's
                                                                   pediatrician and dentist
.    Illness — how to provide care; when to notify you
     and/or family doctor; administering medication;           .   the name and phone number of the local taxi
     location and use of first aid supplies.                       service

.    Completion of an emergency medical authorization          .   auto insurance information
     document (sample included in your confirmation            .   the name and number of your auto mechanic
     packet and on the host family website under Health
     Info) for your child to leave with the au pair in the     .   names of service people who may come to your
     event of an emergency and the au pair is unable to            home (lawn care, pet care)
     contact you.                                              .   your child's insurance company and policy number
.    Emergency procedures and medical care may be              .   your child's birth date
     different in her country. Au pairs are told about the
     availability_ of 911 — review and/or convey what is       .   your child's allergies/special medications
     appropriate in your community.                            An efficient way to do this is to type save it in your
                                                               computer for future editing, print it and keep it on the
During this training period be sure to discuss appropriate     fridge or a notice board in the kitchen. Your au pair will
methods of taking disciplinary action with your children.      be able to take it down easily. This same information on
Whether you use a'time out' approach or other method           a wallet size card may also be useful. Important phone
to resolve conflict, be clear about what action you expect     numbers should be stored in your au pair's cell phone for
your au pair to take and what actions would be                 quick easy access.
unacceptable. Disciplinary actions vary from culture to
culture and you cannot assume your au pair will be             Give yourau pair's name to the person in your office
familiar with methods commonly used in the U.S.                who answers the phone and make it clear that your au
                                                               pair must be put through when she calls. Discuss with
Refer to the "Orientation" section of this document for        your au pair situations you feel would merit a phone call
information on what is discussed with your au pair during      to you.
her orientation program.
                                                               Home and househo/d rules


    10 1 AU PAIR IN AIVIERICA                                                                             «<Back
                 Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 50 of 106


Orient your au pair to physical space both in and outside
home inc!uding:                                              Privacy issues and sharing information on the
                                                             internet                          d-
.   Door locks and 'a!arm systems
                                                             As the Internet becomes increasing!y accessib!e on a
.   Escape routes in case of fire                            g!obal level, most of our au pairs subscribe to social
                                                             networking websites such as Facebook and Twitter as
.   Dangerous areas/areas that are "off-limits" to your
                                                             well as others. It is very common for au pairs to
    chi!d or your au pair
                                                             communicate with friends and fami!y using email, text,
.   Fire a!arms/smoke detectors/fire extinguishers (tell     Skype and b!ogs. During the course of their year and
    her how it sounds when the battery is dying and          even before their departure to the United States au pairs
    when smoke is actually detected.)                        may post information and photos about their host fami!y
                                                             on!ine.
.   Fuse box/circuit breakers
.   Linen (towe!s/bedding for the chi!dren and for her)      Prior to the au pair's arrival privacy issues are addressed
                                                             during the interview in her home country and they are
.   Flashlight                                               a!so referenced in the au pair handbook Guidelines for a
.   Water/gas meters, thermostats, furnace                   Successful Year. Every au pair receives a copy of this
                                                             handbook after she has matched with her host fami!y. At
.   Demonstrate appropriate care of all baby equipment       the orientation in Stamford au pairs are warned of the
    and home safety devices                                  dangers of putting sensitive information on the Internet,
Appliances and gadgets (Many international visitors          especially anything pertaining to chi!dren inc!uding
experience with these will be different)                     photographs of chi!dren.

.   Microwave                                                Stamford staff and community counse!ors are educated
                                                             about our privacy po!icy and aware of how upsetting it
.   Clothes dryer                                            can be when host fami!ies or au pairs find that
.   Washing machine                                          information has been shared without permission. We
                                                             strong!y advise that you take some time to have a
.   Garbage disposal                                         specific conversation with your au pair about this issue.
.   Trash compactor                                          Make sure you both understand what has been
                                                             discussed and what is permissib!e. We hope this will
.   Recycling procedures                                     avoid any situations that may leave a host fami!y or au
                                                             pair fee!ing vu!nerab!e and/or at risk.
. Phone
.   Shower/bath                                              Community
.   Security System                                          Plan time to fami!iarize au pair with neighborhood and
                                                             community resources, inc!uding but not limited to:
Before your au pair uses any app!iance make sure that :      .   Children's friend's parents and location of their
you have instructed her on its use! It might be he!pful if       homes
you write out detai!ed instructions and tape them to the
app!iance or security system.                                .   Shopping center and pharmacy
                                                             .   Walk-in medical c!inic
Household ru!es the au pair will need to adapt to,
inc!uding, but not limited to:                               .   Public Library

.   Acceptable hours for coming and going; visitors          .   Children's schoo!s / community center / p!aygrounds
    inc!uding overnight visitations; phone calls; car        .   Post secondary institutions where au pair may
    usage                                                        attend c!asses
.   Limits on noise levels in home                           .   Community Counselor's home
.   Limits on use of TV/Computer/internet usage              .   Cultural p!aces of interest.
.   Family modesty practices                                 .   Locations of particu!ar interest to the au pair, i.e.
.   Subjects au pair may not ta!k about with chi!dren            p!aces of worship/coffee shops

.   Table manners chi!dren are expected to abide by          .   Caution au pair about areas that may not be safe for
                                                                 her or your chi!dren.
.   Expectations of au pairs participation in fami!y             ,
    functions and ho!idays

                                                                                          AU PAIR IN AMERICA ~ 1
«<Back                                                                                                         1
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 51 of 106


During your fami!iarization assist your au pair with              language skills when they make errors or cannot
opening a bank account, attaining a Social Security card,         understand as well as they had anticipated. Try not
library card, state driver's license and registering for          to be critical of errors and resist the urge to
c!asses at a post-secondary institution.                          comp!ete your au pair's sentences. When giving
                                                                  directions repeat them using different words until
You shou!d p!an time during this "training period" when           she comprehends them. Speak simp!y, but not
you, your au pair and your chi!d can be together. This            simp!e-minded!y. Do not raise your voice.
will give you the opportunity to teach your au pair how
you wou!d like things done and an opportunity for your        .   Be sensitive to differences in food and exp!ain
au pair to observe and learn from you. It will a!so he!p          mea!time customs. Don't ask your au pair to start
                                                                  first. She will need to follow your examp!e so she's
your chi!d to feel comfortab!e with your au pair, and give
                                                                  sure she's doing the "right" thing.
you the opportunity to see how the two of them interact.

It's important to praise your au pair whenever possib!e       Your au pair's culture shock
during this time and throughout the exchange. Your au
pair will be g!ad that she is appreciated. It will he!p to    Imagine that you are visiting a city in the U.S. that you
estab!ish a basis for communication at the beginning and      have never been to before. When you arrive, you check
a!so he!p to nurture the re!ationship during the              into your hotel. The bellhop brings your bags up to your
exchange.                                                     room, and you tip him. You unpack, freshen up, and then
                                                              go outside to hail a taxi. You jump in and give the driver
Schedule a regu!ar time week!y when you can sit quiet!y       the address of the restaurant where you wou!d like to go.
together to discuss schedu!ing and other re!ated issues.      When you arrive, you order your favorite meal. After
Explain that you wou!d like to be aware of your chi!d's       returning to your room, you may re!ax by reading the
accomp!ishments and how he is behaving. This will he!p        book or a magazine. You'II wake up the next morning,
to assure you that everything is going well. More             take a shower, and start your day all over again.
important!y, it will be easier to ta!k about prob!ems if
discussions are a normal part of your routine.                You will notice that even though you are in an unfami!iar
                                                              p!ace, many parts of your day are the same as if you
Coping with arrival fatigue                                   were at home. Certainly, freshening up and taking a
                                                              shower will be no prob!em. The p!umbing and fixtures
When your au pair arrives she may be suffering from           will be very simi!ar to the ones at home. You'II be ab!e to
arrival fatigue. Nancy King and Ken Huff define arrival       ta!k to the hotel c!erk, the taxi driver and the waiter
fatigue in their book, The Host Family Survival Kit, as the   without thinking ahead of time about the words that you
combination of jet lag and the anxiety of feeling like a      are going to use. You will be ab!e to easi!y understand
stranger in an unfami!iar p!ace. Arrival fatigue may a!so     what they say. You'II understand what's on the menu
resu!t from language over!oad.                                and will be ab!e to recognize the food on your p!ate. You
                                                              will understand how to tip the bellhop and the waiter.
They recommend the following suggestions to he!p your         You know that the way you act at home will be
au pair overcome arrival fatigue:                             appropriate for this new city as well.

     Create a we!coming atmosphere for your au pair. A        Now imagine that all of those things are sudden!y
     Welcome sign in her room or f!owers can he!p her         unfami!iar. You're not sure how to turn the shower on or
     feel embraced by your fami!y. Encourage her to put       how the p!umbing works! You can't understand what
     pictures of her fami!y and friends out and to make       everyone around you is saying without really making an
     the room her own. (If she has sent pictures of her       effort! You have to think hard about what you're going to
     fami!y to you, it wou!d be nice if you framed them       say and maybe even practice before saying it! You're not
     and put them in her room!)                               sure what the meat on your p!ate is! Even the smallest
                                                              task makes you anxious and se!f-conscious. This is
.    Encourage her to contact her fami!y to assure them
                                                              exact!y how your au pair will feel after she arrives.
     that all is well.
                                                              Everything that is fami!iar has been taken away from her.
.    Give her an easy schedu!e for the first several days     She is suffering from cu!ture shock.
     Be confident she can take charge of your chi!dren.
                                                              Culture shock occurs when your au pair rea!izes that the
.    Try not to overwhe!m her with too much information
                                                              way she normally behaves and thinks is no longer
     Ask about stomach upsets, especially diarrhea and
                                                              working. Suddenly, the "right" way to behave—the way
     constipation, and have medication avai!ab!e.
                                                              she learned to behave since she was very little—is
.    Make a decision about what she will call you.            challenged at every turn. How might your au pair cope
                                                              with this? Nancy King and Ken Huff identify several
.    Speaking and hearing English if she is not a native      symptoms of cu!ture shock:
     English speaker will add to her fatigue. Many times,
     international visitors become disappointed with their    .   She may lash out at an innocent remark.

    12 1 AU PAIR IN ANiERICA                                                                              «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 52 of 106


.   She may retreat to her bedroom and cry over                contact with her Community Counselor and other au
    nothing.                                                   pairs in the c!uster.
.   She may mourn the loss of her friends and fami!y.          Don't be a!armed by all that we have to!d you about
.   She may withdraw at times, become irritab!e, ignore        cu!ture shock. We are simp!y trying to prepare you for
    ru!es, or become unusually shy or moody.                   what might happen. Many au pairs adjust very quick!y
                                                               and hard!y show any symptoms. In fact, on!y a small
.   She may describe confusing or threatening                  number of au pairs never recover from cu!ture shock.
    situations as "stupid" or "dumb." She may become           The great majority is ab!e to hand!e it very well and is
    over!y critical of the way you, as an American, do         ab!e to enjoy their fami!ies soon after their arrival.
    things.
.   Minor squabb!es may take on giant proportions.             Host family's culture shock

.   She may find it difficu!t to have a normal                 As a host fami!y, you may experience a different form of
    conversation.                                              cu!ture shock. Remember that we usually do not give
                                                               much consideration to the ways we do things. We
.   She may have insomnia, overeat or become                   assume that our way of living is "natural" and "right."
    preoccupied with her own hea!th, hygiene or safety         Hosting an international visitor will sudden!y make you
                                                               aware that a!ternatives exist. As you begin to compare
Culture shock may occur quick!y after arrival or may be        your lifestyle to your au pair's, you may feel protective
de!ayed and occur two or more months into the                  and defensive of our American way of life. On the other
exchange. Often an individual appears to be adapting           hand, you may feel curious about her cu!ture, challenged
well and then it strikes. This "cu!ture fatigue," exhaustion   and appreciative of the way we live. No matter what you
from constant!y adapting to "different" food, language         think, remember that you and your chi!dren are lucky to
and behavior, will manifest itse!f in some manner in           have the opportunity to learn so much about a different
a!most everyone.                                               cu!ture!

Many host parents underestimate the impact of cu!ture
shock on their au pairs. Since there are few physical
symptoms, it's difficu!t for us to be!ieve that it really
exists. We tend to be!ieve that our au pairs are
exaggerating, and if they tried harder everything wou!d
be all right. What we must rea!ize is that cu!ture shock is
a very real condition that can be difficu!t to overcome.

Some host parents resent their au pair's reaction to
cu!ture shock. They mistakenly feel that their hospitality
is not being appreciated. They interpret their au pair's
withdrawal as persona! rejection. These fee!ings,
coup!ed with the au pair's tendency to be defensive, can
become a real barrier to estab!ishing an open, honest
and trusting relationship. Instead, you can take positive
steps to he!p your au pair overcome her cu!ture shock.

Overcoming culture shock
The first thing that you can do is to anticipate cu!ture
shock. Expect the symptoms and reactions that we
noted above. Have understanding, but don't assume
guilt!

The second thing that you can do to he!p your au pair is
to give her "time-outs:"—periods of quiet when all of the
pressure from her surroundings and her duties are
temporari!y removed. During this time she will be ab!e to
ca!m herse!f and unscramb!e her mind so that she can
function well and think c!ear!y.22 Give her a schedu!e so
that she will be ab!e to anticipate these breaks. Simply
knowing that she will have a reprieve may he!p her to
recover from cu!ture shock. Encourage her to make

                                                                                          AU PAIR IN AMERICA 1 1
«<Back                                                                                                         3
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 53 of 106


Program Regulations and Legal                                       belongings, making the children's beds, doing their
                                                                    laundry and straightening their room
Requirements                                                    .   Driving children to and from school, appointments or
                                                                    outings requested by the host family
Program regulations
                                                                .   Caring for the children while the children sleep if a
The au pair program has been designated by The
                                                                    parent is not home. These hours count as part of
Department of State as an Exchange Visitor program,
                                                                    the 10 hours per day, 45 hours per week for au
which enables it to use J-1 Exchange Visitor visa.
                                                                    pairs; 30 hours per week for EduCare au pair,
Information about the Au Pair in America program and
                                                                    maximum child care allowed if in sole charge.
regulations effecting the program are outlined in the Au
Pair in America brochure, and The Department of State-          .   Caring for the children during travel if the au pair is
promulgated regulations can be found in Addendum A in               required to accompany the family on a trip.
this handbook. You should review them before your au
pair arrives. In this section we mention some of the            .   The au pair's responsibility may include being home
regulations to highlight their importance and to explain            as needed while children are absent from school
why they are necessary.                                             due to illness or holidays. With the EduCare
                                                                    program, due to the educational requirements and
On-duty schedule                                                    more limited child care hours, you need to come to
                                                                    a mutually acceptable agreement as to who will be
The Department of State regulations governing au pair               responsible for your child's care in the event they
programs stipulate that a host family and au pair sign an           need to stay home.
agreement upon matching which affirms a mutual
understanding of the hours of child care and                    The au pair's responsibilities may not include:
responsibilities the au pair will have. It is likely that the   . Housework unrelated to the children such as
actual schedule and nature of care provided will change            cleaning the home, doing the host parent's laundry,
during the course of the year, and this you should                 caring for pets or adult family members.
explain to your au pair. During your new match                  .   Caring for a child aged less than three months
assessment your Community Counselor you will review                 unless another responsible adult is present
the terms of the agreement that has been signed by both
parties. You must adhere to the following guidelines            .   Being responsible for the household or family pets
established by The Department of State for all au pair              while parents are absent.
programs:                                                       .   Sole responsibility for an extended period of time for
. Your au pair is entitled to a minimum full day and                weekend/business travel by host parents. A
     one half day off per week. This may be on non-                 responsible adult must be in the home and the au
     consecutive days, but must include a day of                    pair must not be on duty for more than 10 hours per
     religious obsenrance if requested by the au pair. A            day. Host parents are asked to inform the
     day and a half off means twenty-four hours in which            Community Counselor if leaving the au pair and
     the au pair does not work at all, plus twenty-four             children in the home with another responsible adult.
     hours in which she works no more than half of her
     normal workday (not to exceed five hours).                 Weekly Stipend

.    Your au pair is entitled to one weekend per month          As a government authorized program, policies are
     free (Friday evening to Monday morning).                   subject to modification as a result of legislative changes.
                                                                Au pairs are compensated by the host family based
.    Your au pair is entitled to two weeks vacation with        upon 45 hours of child care services per week and paid
     stipend for each 12-month stay to be arranged at a         in conformance with the Fair Labor Standards Act.
     mutually agreeable time.                                   EduCare au pairs are to be compensated at a rate that
.    Your au pair is allowed to be on duty for up to, but       is 75% of the weekly rate established for the au pair
     no more than 10 hours per day, for a maximum of            program for up to 30 hours of child care services per
     45 hours per week caring for and performing tasks          week. The minimum weekly federal stipend is $195.75
     related to the care of your children. EduCare au           for standard au pairs for up to 45 hours per week and
     pairs can be on duty for no more than 10 hours per         $146.81 for EduCare au pairs for up to 30 hours per
     day, for a maximum of 30 hours per week.                   week. The minimum weekly stipend is calculated at the
                                                                federal minimum wage less a credit set by the
.'Unused' hours from one week cannot be banked                  Department of Labor for room and board. Au pairs on
   and used for another week.                                   the Au Pair Extraordinaire program are to be
The au pair's responsibilities may include:                     compensated at a weekly rate of no less than $250 as
. Awakening the children, dressing infants and                  set by Au Pair in America for up to 45 hours of child
                                                                care services. Host families have the option to pay
   toddlers, bathing and playing with the children
                                                                more than the required minimum standards. Weekly
.    Preparing meals for the children, looking after their      stipend should be paid weekly and never withheld.

    14 I AU PAIR IN AMERICA                                                                                  «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 54 of 106


                                                                 segments, the au pair should receive a day off for
Social Security cards                                            each day in her standard on duty week. In addition,
                                                                 she would still receive her weekly free time and one
The Social Security Administration will issue a working
                                                                 complete weekend (Friday evening until Monday
Social Security Card to an au pair participating in°a
                                                                 morning) off each month.
Department of State authorized au pair program. To
obtain the card, your au pair will need to have been in          Do not assume that a family trip, which includes the
the United States for at least 4 business days prior to          au pair, is her vacation period. Vacation is
making the request, present her DS 2019 Form, her                completely free time for the au pair to use as she
passport and her 1-94 admission information with her             wishes. If both you and your au pair agree that you
application.                                                     wish to vacation together, and the au pair has no
                                                                 child care responsibilities during the trip, then, of
                                                                 course, the au pair may accompany your family and
1-9 Forms
                                                                 choose that as her vacation time.
1-9 Employment Eligibility Forms: The relationship
                                                             .   If your au pair travels with your family as part of her
between you and your au pair is considered
                                                                 child care responsibilities, it is strongly
by the government to be an employer/employee
                                                                 recommended that a schedule be discussed in
relationship as the au pair's weekly stipend is
                                                                 advance which encompasses her 45 hours (or 30
considered a wage. As with any employer/employee
                                                                 hours for EduCare) child care limitation.
relationship, the 1-9 form is required for all host
families/au pairs participating in the program. As a host    .   Your au pair cannot assume that, in the event your
family you are required by law to keep a copy of the             family is out of town with the children, she has
completed form for each au pair in your home, in youi-           vacation and is free to leave the home. You may
possession for three years from the date the au pair first       wish her to remain at home during this period.
arrived in your home. The document is for your records           Under these circumstances, your au pair would be
only and is not required to be mailed to Immigration or          paid her weekly stipend, and these days would not
Au Pair in America.                                              count as vacation days. Before you leave for
                                                                 vacation, expectations should be discussed
V1/orker's Compensation                                          thoroughly.

Worker's Compensation may be required in certain             .   Encourage your au pair to ask for her vacation time
states where au pairs are considered to be domestic              as far in advance as possible. Help her appreciate
workers. Please check with your insurance agent to               that it may be difficult to arrange alternate child care
determine whether this is required in your state.                arrangements without adequate notice and that you
                                                                 may be unable to grant a request due to schedules
                                                                 and an alternate date may need to be considered.
Tax information
                                                             .   There is no special provision for holidays in the
Au pairs are subject to Federal Income and State Tax,            Federal Regulations. While an au pair should not
depending on how much they earned in the prior                   assume that she automatically has a holiday
calendar year. More information on au pair taxes and             because the host mother or father is on holiday,
host family responsibility regarding tax issues can be           discuss your expectations of her responsibilities in
found on the home page of the host family site on the            advance, keeping in mind that holidays provide a
Resources tab in the Essential Links section.                    special opportunity for you to share American and
                                                                 special family traditions. We suggest you encourage
Your au pair's Vacation                                          your au pair to join you in your special holiday
                                                                 celebrations.
Your au pair is entitled to a minimum of two weeks off
with stipend for each 12-month stay. Vacation time
                                                             Educational Component
should be scheduled at a time convenient to both the au
pair and the host family. A recommendation would be to       One of the goals of our program is cross-cultural
schedule one-week imthe first six months of the              exchange. As a hosting family, you are required to give
exchange and one week during the second six months.          your au pair the opportunity and encouragement to take
Whether planning your family vacation or considering         advantage of the educational and cultural benefits of
plans your au pair may have for vacation, think about the    your community. Her participation in community activities
following:                                                   and educational opportunities is an important way for her
                                                             to begin to develop friendships and begin to feel "at
.   Vacation is to be scheduled at a time mutually           home" and involved.
    convenient and agreed upon to by both the au pair
    and the host family.                                     The Department of State program regulations require au
                                                             pairs to register and attend classes for no less than six
.   If the vacation is to be broken up into daily
                                                                                        AU PAIR IfV AMERICA 1 1
«<Back                                                                                                               61
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 55 of 106


semester hours (or their equivalent) of academic credit
at an accredited U.S. post secondary institution. This is
approximately the equivalent of 80 classroom hours.
EduCare au pairs are required to register and attend
classes for no less than 12 semester hours (or their
equivalent) of academic credit at an accredited U.S. post
secondary institution. This is approximately the
equivalent of 170 classroom hours. Institutions
acceptable for fulfilling the educational component
include public and private colleges and universities, two-
year community colleges, or other local accredited
institutions of higher learning provided the selected
courses are the equivalent of college-level classes for
which college credit hours can be earned.

Courses may include a diverse number of programs
depending on the educational, cultural or career
interests of each au pair. Au pairs may elect to audit
courses at a credit granting institution.

As a host family, you are responsible for contributing up
to $500 for an au pair and $1,000 for an EduCare au pair
in tuition and related fees (books, etc.) per year toward
education and provide transportation including gasoline,
parking, or public transportation costs if applicable to
and from the place of instruction. The cost of
transportation is in addition to the $500/$1,000 allocated
to tuition and related fees.

We recommend that this amount be spread out during
the year, e.g. 50% for the first six months and 50% for
the second six months. If the cost of your au pair's
courses exceeds the amount you are required to
contribute she will be responsible for paying the
remaining balance.




 16 1 AU PAIR IN AMERICA                                                         «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 56 of 106


                                                               and to live together in a way that will successfully meet
The Relationship vvith Your                                    one another's expectations.
Community Counselor
                                                               48 Hour Contact
A three-way relationship:
Your Community Counselor's involvement                         Your Community Counselor is required to check in with
                                                               you and your au pair within 48 hours of your au pair's
                                                               arrival to your home. This communication should be a
While you will be living "on par" with your au pair, you
will also be in communication with the local Au Pair in        conversation or exchange that confirms the au pairs
America representative, your Community Counselor.              arrival and addresses any initial concerns.
                                                                               ,
                                                               New Match Assessment
It is important to delineate the responsibilities of the
three key parties, the host parents; the au pair and the       Your Community Counselor will need to arrange a
Community Counselor. By defining the roles of each             mutually convenient time to meet with you and your au
party the reasons for fostering relationships and              pair within two weeks of her arrival to your home. The
maintaining open lines of communication can better be          Community Counselor will discuss how things are going
understood. This three-way relationship and                    so far and address any questions or concerns. This
responsibilities of each party may be visualized as:           meeting is also important to review the child care
                                                               responsibilities and to reconfirm program guidelines.
.   The host parents will be hosting their au pair and         This is an opportunity for you and your au pair to discuss
    training and monitoring in the appropriate care of ?       cross-cultural adaptation issues and seek clarification of
    their children. This includes providing room and           issues or concerns you or your au pair may have. Under
    board and accepting and treating the au pair as a          au pair program guidelines established by the
    full-fledged member of the family.                         Department of State this two-week meeting is a
                                                               requirement. At this meeting your Community Counselor
.   The au pair is expected to care for the children           will want to review the schedule of duties and
    under the guidance and tutelage of the host parents        responsibilities to which you and your au pair have
    and develop an understanding of the U.S. and its           agreed.
    culture through immersion into American family life,
    community and educational opportunities.                   Ongoing contacts
.   The Community Counselor is expected to help the            After the New Match Assessment the community
    au pair acclimate to the community and monitor the         counselor will make ongoing contact with you and your
    activities of the exchange relationship to ensure          au pair at a minimum of once a month. Encourage your
    they are in keeping with the intent of the cultural        au pair to attend a monthly cluster meeting or activity
    exchange child care program established by Au Pair         with the Community Counselor.
    in America and the regulations established by
    Department of State for all au pair programs. To           There must be more frequent communication between
    perform his/her duties properly, the Community             the sponsor organization and the host family if you are
    Counselor will endeavor to maintain a balanced             not the initial host family for the au pair. For the first two
    relationship between you and your au pair.                 months after rematch, your Community Counselor will be
                                                               contacting you and your rematch au pair twice monthly.
                                                               Call your Community Counselor if you have questions or
To maintain open communication among all three
                                                               concerns during the month. Check with her/him .
parties, you can anticipate being in touch with your
                                                               regarding office hours as evenings and weekends are
Community Counselor at the following times and for
                                                               generally reserved for emergencies.
these reasons:
                                                               Annual Host Family Day
Host Family Orientation
                                                               Your Community Counselor will schedule an annual
If you are a new host family, before your au pair arrives,
                                                               Host Family Day that is designed to help foster and
arrange a mutually convenient time to meet with your
                                                               promote understanding of cross-cultural issues. Your
Community Counselor. Some Community Counselors
                                                               participation is a requirement of your program
plan orientation meetings to include several families who
                                                               participation per federal regulations.
are expecting au pairs to arrive within the same period.
Families who have been hosting au pairs for more than a
                                                               Community Counselors generally maintainstandard
year may also find it helpful to participate in an
                                                               hours during the week when they are readily available to
orientation session before their new au pair arrives.
                                                               assist you and/or your au pair: Your Community
                                                               Counselor will share this information with you during
Your Community Counselor can help you prepare for the
                                                               your orientation session.
arrival of your au pair in a way that will help ease the
transition of learning to adapt to one another's life styles
                                                                                           AU PAIR IN ANIERICA 1 1
«<Back                                                                                                           7
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 57 of 106


Effective methods for problem solving
Every family hopes that their year will be troub!e-free,
and so do we at Au Pair in America. The staff of the Au
Pair in America program has taken care to c!arify for you
and your au pair the program's guide!ines and goa!s.
We've given you the opportunity to personally se!ect
your au pair to ensure the most compatib!e match.

Child care, though, by nature is particu!ar!y sensitive to
conf!ict. Your chi!d is one of the most important peop!e in
your life, and you will be concerned about his care no
matter who is taking care of him! Knowing what these
issues are will he!p you to anticipate them and p!an on
how you will reso!ve them in advance. You will a!so
rea!ize that these conf!icts are not a sufficient reason to
start to search for another au pair. You will undoubted!y
come up against them with someone e!se!

Communication is the key to success
The most crucial step that you and your au pair must
take to avoid prob!ems is to ta!k to each other often and
honest!y! We cannot p!ace enough emphasis on this
point! Many fami!ies have found that a small prob!em
had grown to major proportions simp!y because it had
not been discussed in a time!y manner.

Those most likely to have communication prob!ems have
a tendency to be indirect or vague when speaking, have
a rigid right-wrong menta!ity, a low to!erance for stress
and ambiguity or a tendency to deny or ignore prob!ems
when they arise. If you find that these traits describe you
or your au pair be especially sensitive to them.

Don't let small incidents fester! Your au pair will be
shocked and hurt if you sudden!y snap at something that
she has been doing since she first arrived in your home.
More important!y, your anger and resentment will be
comp!ete!y out of proportion with the incident. If dai!y
conversations with your au pair are a normal part of your
routine, it will not be difficu!t to discuss prob!ems. While
leaving written instructions are often important and
necessary, do not fall into a pattern of on!y
communicating by written notes to your au pair. This is a
frequent comp!aint by au pairs who wish to engage in
conversations with their host parents.

Finally, be f!exib!e and don't be afraid to compromise! As
with any prob!em, stand firm on the issues that are most
important to you, and compromise on others. Wlien you
compromise, your au pair will compromise too. Be
creative in your reso!utions. You may find an answer to
your problem that you did not expect, but that will work
just as well.

    "We discussed it the first day and we agreed our
    expectations seemed the same. However, I think I had
    higher expectations for her help around the house. We
    had several discussions about it and resolved it."
    — Host parent from Massachusetts



  18 1 AU PAIR IIV AIVIERICA                                                     «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 58 of 106


                                                                any time that your au pair is alone with your child should
1'rouble Shooting Possible Problem                              be considered on-duty time. Any time that your au pair is
Areas                                                           responsible for the well being of your child should be
                                                                considered on-duty time even if your child is asleep.
Possible Trouble Areas
                                                                One way to avoid problems with duties and hours is to
Duties and hours                                                provide your au pair with a written schedule. This way
One potential area.for problems that may arise is conflict      there will be no question about when she is on and off
over your au pair's duties and hours. Her "on duty"             duty. If conflicts do arise, you will be able to see how
schedule must not exceed 10 hours per day, 45 hours             your au pair's actual schedule compares to her written
per week for the au pair standard and the Extraordinaire        schedule and make adjustments.
program, and 30 hours for the an EduCare au pair.
Since your au pair will be living with you, you may be          Host families must provide an on duty schedule that
tempted to ask her to watch your child or do chores that        allows at least one full free day and one half day off per
you had not agreed upon earlier. Although your child's          week. The free day is to include the au pair's day of
needs may change over the course of the year, your              religious observance, if requested. We suggest you
earlier discussions should have included these                  discuss religious observance and holiday schedules with
schedules as well. If you are exploiting your au pair by "      your au pair well in advance. You may grant these days
asking her to do chores that are not in keeping with the        as extra vacation days or ask your au pair to assist the
program guidelines, your au pair will feel abused, and          family in caring for the children for part of the day. Be
resentful. We recommend a written schedule each week            sensitive to your au pair's need to have free time to
to avoid any misunderstanding about hou'rs.                     celebrate her religious holidays. Encourage her to share
                                                                her country's national holidays and traditions with your
Tfie au pair may not care for the children of other             family and include her in your holiday celebrations. This
families unless it is part of an occasional play date with      mutual exchange provides a special opportunity for you
her host family child. An au pair may not take                  both to experience the holidays and special family
responsibility for a child from another family on a regular     traditions of another culture.
basis. Any play date or group activity including other
children must be arranged with the full understanding of             Ironically, duties and hours may be a more difFicult
you, your au pair and the parents of other children                  issue for parents who are at home during the day
involved. She must have a contact number for a parent                than for parents who are away. It may be confusing
of a child participating in a play date in case of                   for the au pair to know when she should be taking
emergency. If an au pair is uncomfortable caring for a               care of your child if you are present all the time.
particular child, other than the children of the host family,        Your child may also be confused about who is
she has the right to refuse to have the child under her              supposed to be taking care of him. To avoid this,
supervision without an additional adult present. AII                 discuss how child care will be divided between you.
agreements, benefits and guidelines provided by the                  Clearly explain that your au pair will be on-duty
organization pertain only to the au pair while she is                when you are in the house and should exercise the
caring for the host family's children. They do not apply to          same caution and sense of responsibility that she
her care of any other child.                                         would if you were absent. If you are both taking care
                                                                     of your child, encourage him to seek your au pair's
Your au pair is to do chores that are associated with                help as well as your own. If there are times when
taking care of your children. For example, she can do                your au pair will have total responsibility for your
your child's laundry, make your child's bed, prepare                 child, make sure that your child understands this, so
meals for your child and clean up afterwards, keep your              that he will know who to turn to for assistance.
child's room neat and pick up his toys. Au pairs are not        .    If an au pair is on duty less than 45 hours in a given
housekeepers, cooks, or maids. They are not                          week, the unused hours may not be applied to a
responsible for house cleaning. They are not responsible             future week.
for such duties as doing your personal laundry, yard
work, caring for your pets, or cleaning your pool even for          .An au pair cannot be scheduled for extra child care
additional pay. Responsibilities do not include teaching             hours or assume extra duties to earn extra money
host children how to drive or serve as the responsible               from her host family or any other family.
adult with a non-licensed driver.
                                                                     An au pair may not engage in any outside
                                                                     employment.
It is sometimes difficult to determine when your au pair is
"on-duty" and when she is not. For example, she may be
off-duty during dinner, but may want to help with the
dishes. On-duty time is any time that the au pair is either
actively or passively responsible for your child and is not
free to do something of her own choosing. Obviously,
                                                                                            AU PAIR IN AMERICA 1 1
«<Back                                                                                                           E
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 59 of 106


Driving
No matter how much driving experience your au pair               Family vacations/business trips
may have had, she is now driving in a foreign country.
She will need some practice to get used to driving your          If you are planning to go on vacation or on a business
vehicle, get used to different ru!es of the road and             trip and would like your au pair to accompany you
become acquainted with your community. Advice on the             discuss the arrangements in advance. Decide in
driving practice period is available in our driving              advance when she will be on duty. If you haven't made it
brochure Au Pairs Behind the Wheel. Your community               c!ear that you still need her help, it will be easy for her to
counselor will a!so have advice about driving practice.          feel as though she is "on vacation" too. Travel time is
We encourage host fami!ies to practice with their au pair        considered on duty hours if an au pair has child care
until they are confident she can drive safely.                   responsibi!ities during the travel time. Think about how
                                                                 you will divide child care responsibilities between you.
Changing circumstances                                           Like an au pair who is caring for a chi!d whose parent
                                                                 remains at home during the business day, your au pair
As the year together continues, your au pair will start to       may be confused about when she is on and off duty.
meet other au pairs and Americans. The opportunity to
befriend others her age is important. It will help her to        If you will be trave!ing to a place that poses new
overcome her culture shock, learn more about American            potential hazards for your child (such as the beach),
life, and start to explore your community. A hea!thy             point them out. Do not assume that your au pair knows
environment for all of you is one that will include time         about all the precautions that you would normally take in
together and time apart.                                         this new setting. Teach her just as you taught her about
                                                                 your home when she first arrived.
    "She struck a perfect balance between joining in yet a/so
    not being overly intrusive. She enjoyed her free time. She   Finally, remember that you are still responsible for your
    seemed genuinely interested in our lives."
                                                                 au pair's meals even though you are on vacation. Your
    — Host parent from Maryland
                                                                 au pair is not responsible for paying for her share of the
                                                                 bill if you all go out to dinner.
Your au pair's new social life will bring with it some
issues that you haven't yet had to think about. First, your
                                                                 If you will be traveling away from home, make sure your
au pair's friends will affect your child. Often, au pairs
                                                                 community counselor knows how you can be reached. It
meet each other whi!e they are taking care of the
                                                                 is important that the Community Counselor be able to
children at the local playground, pool or park. Many
                                                                 contact your au pair in the event of an emergency.
fami!ies find it helpful to introduce their au pairs to their
friends' child care providers. Some families introduce
                                                                 Au pair's traveling outside the U.S.
their au pairs to their re!atives and their friends' children.
                                                                 If your au pair trave!s outside the U.S. with you or alone
Secondly, your au pair's new social life may make it             it is essential that she ask the embassy/consulate of
necessary for you to set rules about coming home late at         each country she plans to visit if additional visas are
night, using the car and inviting guests into your home. It      required. Also, it is very important that she check to see
is very important to discuss these rules when your au            if the J-1 Visa (in her passport) will still be valid when
pair first arrives and before they become an issue! An au        she plans to re-enter the U.S. Your au pair will need to
pair who had lots of freedom will feel as though she is          have her DS 2019 signed by an Au Pair in America
being held prisoner if ru!es are suddenly set. She may           Responsible Officer based in Stamford, Connecticut, for
feel that you are being restrictive. Europeans, for              travel validation. Your Community Counselor can help
example, are generally given more freedom at an earlier          exp!ain this in greater detail.
age than their American counterparts. You may have
little experience in being a"parent" to a young adult and        The limit of time allowed for an au pair to travel outside
may need to call upon your own experience as a young             the U.S. per State Department guidelines is three weeks.
adult.                                                           If an au pair remains outside of the U.S. for more than
                                                                 three weeks, it would violate Department of State
When setting household rules, try to find out what rules         regulations. An au pair shou!d be able to rely on the
your au pair was abiding by at home. If they differ              support of her community counse!or and Au Pair in
drastically from your rules, discuss what cu!tural               America staff if there is a problem.
assumptions lie beneath them. You will likely find that
the reasoning behind her parent's rules is different than        In addition, this program is an exchange program, for
your own. Some au pairs may have been living on their            young foreign visitors to fully experience life in the U.S.
own already. We recommend you make it clear that you             The intent of this program is for the au pair to remain in
are not trying to hamper her social life, but that you want      the U.S. for most of her year. Traveling outside the U.S.
to make sure that she is safe while in the U.S.                  for an extended period of time would not be in
                                                                 compliance with both the regulations and intent of the
                                                                 program.

  20 1 AU PAIR IN AMERICA                                                                                      «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 60 of 106



Illness                                                        The insurance will pay a specified amount per policy
                                                               term for any necessary increase in living expenses that
During the time that your au pair is an active participant     results from an incident caused by your au pair that
on our program she is covered by a medical insurance           causes damage to your primary place of residence.
policy underwritten by The Insurance Company of the
State of Pennsylvania.                                         If an incident found to be caused by your au pair results
                                                               in a claim being paid under a valid and collectible
Host families should help the au pair identify                 homeowner's policy covering the insured location of your
participating physicians and/or urgent care facilities that    primary residence, the insurer will pay the host family the
accept her insurance policy. A search feature is
                                                               amount of your homeowner's policy deductible not to
available on the Au Pair in America website under
                                                               exceed $1,000 per au pair, per policy term.
Resources for Current Au Pairs - Insurance.
                                                               We recommend that host families purchase additional
Any specific questions about insurance coverage or
                                                               life insurance in the form of an umbrella policy to provide
claims can be addressed to a member of staff at 1-800-
                                                               for unforeseen occurrences.
303-8120 ext. 5557.
                                                               Medical emergencies
At orientation your au pair will receive instructions on
how to file a claim. However, your au pair may need your       Medical emergencies should be handled for your au pair
assistance since she may not have any experience in            in the same way that they would be handled for any
dealing with a private insurance company. Most                 family member. Be sure to apprise your Community
international visitors are covered by their country's          Counselor of any emergency medical care your au pair
national health plan.                                          has received within a timely manner. Emergency room
                                                               visits that are not deemed emergencies will be subject to
The basic medical insurance plan does not cover pre-           a deductible.
existing conditions, routine dental work, work on teeth
that have already been treated, eating disorders,              If you are unable to reach your Community Counselor in
pregnancy or mental illness among other conditions.            a reasonable length of time (what is considered
Please review the au pair "Plan of Insurance" for full         reasonable depends on the nature of the emergency)
policy definitions.                                            contact Au Pair in America in Stamford, Connecticut
                                                               (800-928-7247). The office is open 9 a.m. to 5 p.m. EST,
If your au pair becomes ill or injured she may become          Monday through Friday. After hours, you will hear a
homesick. Do not be alarmed by this, it is a common            recording that gives the number for an emergency-only
reaction. Do be prepared to arrange alternative care for       answering service, which is to be used in the event of an
your children during this time. The minimum weekly             emergency that cannot wait until contact can be
stipend is to be paid during these unavoidable periods.        established with the Community Counselor or during
                                                               regular office hours.
If your au pair incurs a serious accident or illness which,
in the judgment of Au Pair in America and with the             Phone, computer and e-mail use
advice of a physician, prevents the au pair from fulfilling
                                                               Your au pair will likely want to call or e-mail home on a
child care responsibilities, Au Pair in America will make a
                                                               regular basis. We find communicating with family and
reasonable effort to locate an alternate au pair for the
                                                               friends at home is okay as long as your au pair does not
host family. In such cases you are expected to host the
                                                               use this as a substitute for resolving such issues as
au pair until appropriate arrangements can be made for
                                                               culture shock and homesickness. If contact becomes
your au pair.
                                                               more frequent, you or your au pair may need to discuss
                                                               it and seek advice from your Community Counselor.
Personal liability insurance
Your au pair has personal liability insurance coverage for     When your au pair arrives discuss specific rules and
the period of time she is in your home. The personal           appropriate use of phone and online communication,
liability benefit covers bodily injury and property damage     You may want to review with your au pair how she
as a result of the au pair's actions. The personal liability   should answer the phone and take messages; rules for
policy does not cover the au pair while operating a motor      use of your home computer which may include
vehicle, boat or aircraft.                                     restrictions on sites she may or may not access; limits
                                                               on usage during on-duty hours; restrictions on use you
The insurance will pay a specified amount for medical          impose for your children. Establish clear rules regarding
expenses regardless of negligence resulting from an            computer/online use. Upon arrival, discuss with your au
incident found to be caused as a direct result of an au        pair any restrictions you may have on accessing
pair's activities which results in bodily injury to a person   websites of questionable nature or content, downloading
other than the au pair.                                        materials and appropriate use of the Internet.
                                                                                          AU PAIR IN AMERICA        12
«<Back
                   Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 61 of 106


                                                                       .   access to reliable and safe public transportation. If
    Your au pair is expected to pay for all of her long                    you live in a rural or suburban community it is likely
    distance phone calls, and Au Pair in America is very                   that you will need to allow your au pair access to the
    clear about this in all of the orientation materials your au           car for her personal use in order for the exchange to
    pair receives. Au Pair in America is not responsible                   be successful.
    for any phone bills or personal debts incurred by the
    au pair.
                                                                       Prior to giving your au pair the car keys:
Whether you decide to assume the cost of'your au pair's
phone expenses or you expect your au pair to pay for                   .   Arrange to have your au pair covered as a driver
her own calls, it is important that you discuss with your                  under your automobile insurance policy
au pair her responsibility toward the phone bill. Explain              .   Explain the insurance coverage to your au pair and
that phone bills are received monthly and clearly                          establish what her financial responsibilities will be in
itemized.                                                                  the event of an accident (further reference under
                                                                           Insurance below).
We urge you to consider the options and put the best
plan in place for you:                                             .       Check to see that your au pair has an International
                                                                           Driving Permit or whether her country license is
.       Check your long distance carrier to determine when                 valid for use in the state. Prior to arrival, check with
        the cheap rates are in effect. We recommend                        your DMV office regarding scheduling a driving test
        Skype.                                                             and the documents she will need to attain a dFiver's
                                                                           license. We recommend that your au pair attain a
.       Investigate other international discount calling                   State driver's license and in certain states they may
        plans. You can keep your existing service and add                  be required. Your local DMV office can best advise
        the plans, which all cost a nominal fee per month                  you.
.       If providing a cell phone, review the plan and what        .       Instruct your au pair on correct use of seat belts and
        is covered. We recommend unlimited texting since                   car seats.
        this is the primary use of communication between
        au pairs and their peers.                                  .       Drive, drive, drive with your au pair until you are
                                                                           comfortable with her driving abilities. The driving
About two months before the end of your au pair's stay,                    ability of the au pair should be carefully assessed
have a discussion about phone charges incurred before                      before granting permission to operate your vehicle,
your au pair's departure. Each au pair has different                       for obvious safety reasons.
phone habits and shows varying levels of responsibility.
You will know your au pair at this point in the year and           .       Write out instructions for her to follow in the event of
should work out a mutually agreeable arrangement for                       an accident, review them with her, and then leave
the last month's phone usage to ensure that you receive                    them in the glove compartment of the car.
payment for expenses incurred from your au pair.
                                                                   Driving in Your Community
Personal Debts
                                                                   Your au pair will be accustomed to driving in her home
Personal debts, credit cards and bank accounts                     country where road signs and even the side of the road
Any personal debts incurred by the au pair while living            she drives on are different. She will need time to adjust
with the host family are her responsibility and are to be          to driving in your community. Some tips to keep in mind
settled between you and her.                                       as you help your au pair adapt: Your family vehicle may
                                                                   be much larger than what your au pair is accustomed to;
Au Pair in America does not recommend host families                an automatic transmission may be a new experience for
allow the au pair to use their credit cards or bankcards           your au pair.
under any circumstance. We also do not recommend                   .   Point out locations of road signals and be sure your
you open a joint bank account or that you be a co-signer               au pair understands their meaning.
or are in any way responsible for an au pair's checking
or bank account.                                                   .       Discuss speed limits on highways, residential
                                                                           streets, commercial zones and school zones.
Car use, Insurance and Accidents                                   .       Discuss rules of driving in and around school
Prior to your au pair's arrival decide what rules will be                  buses—our rules of not passing a stopped school
imposed on the use of your vehicles. Rules you impose                      bus may not be a rule that applies in her country.
are likely to depend on the community you live in and              .       Remind the au pair that she must never drive after
                                                                           drinking any alcoholic beverage, and that this
.      whether you require her to drive as part of her child               absolute rule applies whether or not children are in
       care duties.                                                        the car. Emphasize that there is no "safe" amount of
                                                                           alcohol that can be consumed before driving,

     22 1 AU PAIR IN AMERICA                                                                                        «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 62 of 106


    because any amount can impair driving ability and         .   What a 'deductible' is
    police may arrest any driver who has any alcohol on
    their breath. An arrest will result in termination from   .   How much the deductible is
    the program.                                              .   What you expect her to contribute in the event of an
.   Give her a road map or provide a GPS device. It               accident (up to a maximum of $500), and if you
    would be helpful to mark ofF select locations, such           intend for the contribution to differ whether the
    as schools, shopping areas, the local police station,         accident occurs while using the car as part of her
    library, and the Community Counselor's home.                  child care duties or while during her free time.

•   Point out areas in the community that are both safe
    and unsafe places to be day and/or at night.          I
                                                              Most important, is to have this discussion before she
                                                              begins driving and know that she understands her
.   Discuss grade of gas used in your automobiles and         responsibilities in the event of an accident.      ,
    location of gas stations
                                                              You can choose not to expect the au pair to pay any of
                                                              the deductible or you can request that she share the cost
Car Use Guidelines                                            with you. Au Pair in America recommends you share the
                                                              cost, with your au pair paying up to $250.
    Determine guidelines for car usage and discuss
    them in detail before your au pair begins driving. In
                                                              Under the terms of your host family agreement you
    considering what those guidelines will be, you must
                                                              agree to provide automobile insurance coverage for your
    decide:
                                                              au pair and to have her listed as an operator on your
.   Do you want your au pair to always ask to use the         insurance policy if you choose to be fully protected in the
    car?                                                      event of a motor vehicle accident. You agree to limit the
                                                              claim against your au pair for uninsured damages
.   Are there limits on where she may drive, or
                                                              resulting from negligent operation of a motor vehicle to a
    particular roads she may not drive on?                    maximum of $500.
.   Who may she drive? Your children? Other
    children? Her own friends?                                Give specific instructions to your au pair on what she
                                                              should do in the event of an accident. We recommend
.   Is there a curfew for the car?                            placing an envelope in the car markecl,accident", which
.   Who pays for gas when the car is used for the au          has specific procedures about what to do, whom to call,
    pair's personal use?                                      etc. Review this as well as location of car registration,
                                                              insurance identification card, car handbooks and any
.   The au pair is not expected to be responsible for         other documents you consider important.
    routine maintenance of the car. Be very specific if           "9 would recommend to any Host Family that they put into
    you expect her to check the oil, tires, etc.                  practice the rules of the road they are teaching their au
                                                                  pair. My au pair was quite surprised when / picked her up-'
Note: Under program guidelines the host family is                 from Orientation, entered the highway and proceeded to
expected to provide transportation for the au pair to             pass a car on the right hand side. She told me that was
attend cluster meetings with her Community Counselor              illegal in her country and thought it was in ours as we/l.
and attend her educational classes. If the transportation         Since that day, I have always tried to remember not to
is your automobile then gas is part of the cost to be             skirt around good driving rules and'pass on the left, just as
absorbed by the family.                                           I would want my au pair to do at al/ times."
                                                                  — Host Family from Connecticut
Insurance
                                                              When your match cannot continue
Arrange for your au pair to be covered under your
automobile insurance carrier at your expense.                 There may be occasion where the match with your au
Determine with your insurance provider whether she will       pair cannot continue. It is very important to discuss the
be covered if driving under an international drivers          details with your community counselor immediately if you
license or specific country license or if she must obtain a   think you may not be able to continue hosting your au
state drivers license. Determine whether there is any         pair for any reason. Your community counselor will be
documentation the au pair needs to bring from home to         there to assist you with this process and select a new au
send to your carrier. Confirm with your au pair prior to      pair and help transition the current au pair out of your
her arrival that she has the necessary licenses and           home.
documentation required.
                                                              During the rematch process you will be expected to
Deductibles and Accidents                                     continue hosting your au pair for a period of up to two
                                                              weeks. The rematch period begins on the day that you,
Discuss the auto insurance with your au pair to.be            your au pair and your community counselor agree that
certain that she understands:                                 the match will not continue.
                                                                                           AU PAIR IN AMERICA I 2
«<Back                                                                                                          3
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 63 of 106



Private discussions                                              Report your concerns to the Community Counselor. We
                                                                 advise the au pairs to take this same action.
No matter what the problem, your child should not be
present when you need to settle an issue with your au
                                                                 Incompatibility
pair. First, your child will never feel certain that the issue
was satisfactorily resolved. Secondly, he may feel guilty        The first month that your au pair is with you is
or confused about being at the center of a problem.              considered an adjustment period. If there is performance
Finally, you will undermine your au pair's authority.            or adjustment problems that you believe may result in
Instead, speak to your au pair privately and encourage           alternative placement, it must be brought to your
her to do the same if she has concerns to raise with you.        Community Counselor's attention. Resolution of
                                                                 problems can only be solved when both you and your au
It's important to remember that developing a trusting            pair understand the issues. Your Community Counselor
relationship means riding out the rough times as well as         can help facilitate this.
the good:
                                                                 In the event that the match ends prematurely, the Host
"You are not going to get perfection day in and day out.         Family will owe the au pair the appropriate percentage of
And, a relationship without conflict is not pen`ect—it's         her vacation and educational allowance for the time she
artificial. Like a fragile vase, one crack and it falls to       has been with your family. It is the host family's
pieces. The relationship that lasts is the one in which          obligation to house the au pair for two weeks, if needed,
you /earn to deal with conflicts as they arise and are           to allow the au pair time to locate a new family or make
satisfied with the results, even though they may not be          plans to return to her home country.
what you imagined."
                                                                 For guidelines and information related to alternative
Physical Contact                                                 placement, please refer to the Au Pair in America
Physical contact between the host family and au pair is          brochure, the Program Policies document and the Host
discouraged; while a hug or handshake may be                     Family Agreement and consult with your Community
                                                                 Counselor.
appropriate depending on the circumstances, if such
conduct makes the recipient uncomfortable it should be
                                                                 Au Pair Fees and Accountability
avoided for that reason. The host father and the au pair
in particular should avoid any physical contact and              Au pair in America pays interviewers, whether they pass
everyone must scrupulously adhere to the Sexual                  or fail an applicant. Interviewers may charge a fee to an
Harassment policy set forth below.                               au pair for services; the amounts are governed by local
                                                                 market standards.
Sexual Harassment Policy
                                                                 Au pairs pay a program fee to Au Pair in America, the
Sexual harassment is prohibited, and any complaints
                                                                 amount varies.
regarding such conduct will be investigated, and
appropriate corrective action will be taken if warranted.

Sexual harassment, whether between people of different
sexes or the same sex, is defined to include [but is not
limited to] unwanted sexual advances, unwelcome
requests for sexual favors, and other behavior of a
sexual, lewd, offensive or suggestive nature. Such
conduct, whether verbal or physical, may unreasonably
interfere with an individual's right to live and/or study
without being subjected to an intimidating, hostile, or
offensive environment.

If you or a family member believes they are or have
been sexually harassed by their au pair consider the
following strategies:

.    Say "no" to your harasser. Say it firmly without
     smiling and apologizing.
.    Tell your harasser, in writing, that you object to this
     behavior.
.    Describe the specific behaviors that are offensive or
     threatening, and keep a copy.

    24 1 AU PAIR IN AMERICA                                                                                 «<Back
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 64 of 106


                                                                f!ight, the va!ue of her f!ight is not refundab!e to the host
                                                                family.

                                                                Visa extensions
                                                                Au pairs may request a one-time program extension of
                                                                six, nine or 12 months. They may extend their program
                                                                with their current host fami!y or request to extend with a
                                                                new host fami!y.

Y®u're Au Pair's ®eparture                                      Approximately four months before the end of your au
                                                                pair's year, you will receive a packet of information
Returning home                                                  exp!aining the extension option, as well as materia!s to
Before you rea!ize it, your au pair will be packing her         comp!ete together with your au pair if you chose to
bags and heading home. Your au pair will be contacted           extend your time together. Your au pair will a!so receive
several months in advance by the Au Pair in America             a mai!ing about the extension program with information
staff to arrange her return transportation home.                on how to fi!e for an extension with either her current
                                                                fami!y or a new host fami!y.
Her departure will bring a variety of reactions from all of
you: sadness because your new friend is leaving, some           In order to be considered for a program extension,
re!ief that you will be ab!e to resume your o!d lifestyle,      federal regu!ations require an au pair must be in good
excitement and apprehension if you have chosen a new            standing with the program and must have comp!eted her
au pair. Your au pair may a!so feel sad about leaving           educational requirement. Proof that she has fu!filled her
and anxious about returning to her fami!y and friends           education must be sent to the Connecticut office before
after her experience in America.                                we will submit an extension request to the U.S.
                                                                Department of State for approval.
It's important for all of you to take time to ref!ect back on
your time together and ta!k about what you have                 It is important to c!arify that a program extension allows
learned. Talking about your au pair's departure will he!p       au pairs to continue their participation in the program
all of you when she leaves!                                     and extends the va!idity of their visa status in the U.S. It
                                                                is not an extension of their J-1 visa, and this has
Your au pair's returning flight arrangements                    imp!ications on an au pair's abi!ity to travel outside the
                                                                U.S. during her extension term. The au pair exchange
The various combination of U.S. departure cities and            program is still technically a one-year program, and the
wor!dwide destinations in a range of dates, offer your au       J-1 visa which is issued to au pairs is va!id for one year
pair the f!exibility of p!anning a travel schedu!e home         on!y. When an extension is approved by the U.S.
from convenient locations in the U.S. that will                 Department of State, the au pair is issued a new DS
comp!ement her desired p!ans for travel in the U.S. in          2019 form stating her extended program va!idity dates.
her travel month.                                               Even though her visa may have expired, the au pair will
                                                                still be in va!id J-1 visa status through the extended
Au Pair in America will send her information regarding          program dates. It is important to note that the au pair
return f!ight arrangements approximate!y four months            may not be ab!e to travel to certain areas outside the
before the end of her year.                                     U.S. during her extension term, as a va!id visa wou!d be
                                                                required for re-entry.
Au Pair in America strives to find the most convenient
f!ights for our au pairs. During peak seasons, however,         Your au pair's refurn home
we may be restricted by f!ight avai!abi!ity within our
contracts; this may mean longer layovers or more than           Under the terms of your Host Family Agreement you
one stop-over for an au pair. Au Pair in America is he!d        have agreed to re!ieve your au pair of her duties at the
to the same change and pena!ty fees as the general              end of her contract, thus enab!ing her to return to her
pub!ic, therefore, changes made after ticketing may not         home country in accordance with the terms of her visa.
be possib!e or the au pair may incur a fee. Au Pair in          An au pair cannot perform any chi!d care duties in her
America cannot guarantee requested f!ight dates,                travel month. It is a!so illegal to retain your au pair for
specific routing or f!ight time.                                chi!d care on a student or a tourist visa.

For certain destinations, Au Pair in America purchases          Most host fami!ies find their chi!dren adjust well and
air!ine seats in large b!ocks well in advance of departure      enjoy the opportunity to meet new au pairs of different
dates. Seats that are not uti!ized are not refundab!e to        cu!tures each year, just as school teachers change from
Au Pair in America. Therefore, in the event the au pair         year to year.
chooses not to use the return portion of her international


                                                                                            AU PAIR IN AMERICA 1 2
«<Back                                                                                                           5
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 65 of 106


Important Contacts
We hope this document gives you insight and answers
to issues and concerns you may have during the year.
Of course, there are many things we cannot describe.
Every relationship is unique and the number of
enjoyable, enriching, new experiences you can have are
endless.

In the event you have concerns that you have not been
able to resolve through communication with your local
community counselor, you may contact your regional
program manager in the Stamford, CT office to discuss
the situation. You can find the telephone number and e-
mail address of your Regional Program Manager by
contacting the office toll-free at (800) 928-7247. If you
feel that you still require additional assistance, you may
contact Ruth Ferry, the Director of Au Pair in America at
(800) 399-5025, or by e-mail at rferry@aifs.com.

In addition, if you have any questions, complaints or
incidents related to compliance with Department of State
regulations for the Au Pair Program, you can go to
http://www.state.gov/ for information or contact the
Compliance Unit of the U.S. Department of State,
Exchange Visitor Program Services at
AuPairProaram(aDstate.gov or at the address below:

Office of Private Sector Exchange Division
SA-44, 301 4TH Street SW
Washington, DC 20547
Telephone: 202.203.7939

As a host family, your advice and input are invaluable to
us and the many families that will follow in your
footsteps. As you proceed through the year, please take
the time to write to us and let us know about your
experiences. At year-end you will receive an evaluation
form from us, which we encourage you to complete. As a
host family, you will be the best source of advice and the
most positive testimony to our program. We wish you
much success this year.




  26 1 AU PAIR IIV AfViERICA                                                 «<gack
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 66 of 106


                                                                per week and limit the number of hours all other au pair
Addendurn                                                       participants are obligated to provide child care services
Addendum A- Exchange Visitor Program                            to not more than 10 hours per day or more than 45 hours
Regulations                                                     per week;
          United States Department of State
                                                                (3)Require that EduCare au pair participants register
      Bureau of Educational and Cultural Affairs
                                                                and attend classes offered by an accredited U.S. post-
              Exchange Visitor Program
                                                                secondary institution for not less than twelve semester
          Au Pair and EduCare Regulations
                                                                hours of academic credit or its equivalent and that all
                                                                other au pair participants register and attend classes
[Code of Federal Regulations]
                                                                offered by an accredited U.S. post-secondary institution
[Title 22, Volume 1]
                                                                for not less than six semester hours of academic credit
[Revised as of April 1, 2002]
                                                                or its equivalent;
From the U.S. Government Printing Office via GPO
Access
                                                                (4)Require that all officers, employees, agents, and
[CITE: 22CFR62.31]
                                                                volunteers acting on their behalf are adequately trained
                      [Page 306-310]
                                                                and supervised;
            TITLE 22--FOREIGN RELATIONS
         CHAPTER I--DEPARTMENT OF STATE
                                                                (5)Require that the au pair participant is placed with a
       PART 62--EXCHANGE VISITOR PROGRAM
                                                                host family within one hour's driving time of the home of
                                                                the local organizational representative authorized to act
Table of Contents                                               on the sponsor's behalf in both routine and emergency
                                                                matters arising from the au pair's participation in their
         Subpart B--Specific Program Provisions
                                                                exchange program;

                                                                (6)Require that each local organizational representative
62.31 Au pairs.
                                                                maintain a record of all personal monthly contacts (or
 (a) Introduction. This section governs Department of
                                                                more frequently as required) with each au pair and host
State-designated exchange visitor programs under
                                                                family for which he or she is responsible and issues or
which foreign nationals are afforded the opportunity to
                                                                problems discussed;
live with an American host family and participate directly
in the home life of the host family. AII au pair participants
                                                                (7)Require that all local organizational representatives
provide child care services to the host family and aftend
                                                                contact au pair participants and host families twice
a U.S. post-secondary educational institution. Au pair
                                                                monthly for the first two months following a placement
participants provide up to forty-five hours of child care       other than the initial placement for which the au pair
services per week and pursue not less than six semester
                                                                entered the United States.
hours of academic credit or its equivalent during their
year of program participation. Au pairs participating in
                                                                (8)Require that local organizational representatives not
the EduCare program provide up to thirty hours of child
                                                                devoting their full time and attention to their program
care services per week and pursue not less than twelve
                                                                obligations are responsible for no more than fifteen au
semester hours of academic credit or its equivalent             pairs and host families; and
during their year of program participation.
                                                                (9)Require that each local organizational representative
(b) Program designation. The Department of State may,
                                                                is provided adequate support services by a regional
in its sole discretion, designate bona fide programs
                                                                organizational representative.
satisfying the objectives set forth in paragraph (a) of this
section. Such designation shall be for a period of two
                                                                (d) Au pair selection. In addition to satisfying the
years and may be revoked by the Department of State
                                                                requirements of §62.10(a), sponsors shall ensure that all
for good cause.
                                                                participants in a designated au pair exchange program:
(c) Program eligibility. Sponsors designated by the
                                                                (1)Are between the ages of 18 and 26;
Department of State to conduct an au pair exchange
program shall;
                                                                (2)Are a secondary school graduate, or equivalent;
(1) Limit the participation of foreign nationals in such
                                                                (3)Are proficient in spoken English;
programs to not more than one year;
                                                                (4)Are capable of fully participating in the program as
(2) Limit the number of hours an EduCare au pair
                                                                evidenced by the satisfactory completion of a physical;
participant is obligated to provide child care services to
                                                                (5) Have been personally interviewed, in English, by an
not more than 10 hours per day or more than 30 hours            organizational representative who shall prepare a report

                                                                                          AU PAIR IN AMERICA        12
«<Back                                                                                                                7
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 67 of 106


of the interview which shall be provided to the host           (7)Place an au pair with a host family unless the host
family; and                                                    family has interviewed the au pair by telephone prior to
                                                               the au pair's departure from his or her home country.
(6) Have successfully passed a background investigation
that includes verification of school, three, non-family        (f) Au pair orientation. In addition to the orientation
related personal and employment references, a criminal         requirements set forth at §62.10, all sponsors shall
background check or its recognized equivalent and a            provide au pairs, prior to their departure from the home
personality profile. Such personality profile will be based    country, with the following information:
upon a psychometric test designed to measure
differences in characteristics among applicants against        (1)A copy of all operating procedures, rules, and
those characteristics considered most important to             regulations, including a grievance process, which govern
successfully participate in the au pair program.               the au pair's participation in the exchange program;

(e) Au pair placement. Sponsors shall secure, prior to         (2)A detailed profile of the family and community in
the au pair's departure from the home country, a host          which the au pair will be placed;
family placement for each participant. Sponsors shall
not:                                                           (3)A detailed profile of the educational institutions in the
                                                               community where the au pair will be placed, including
(1) Place an au pair with a family unless the family has       the financial cost of attendance at these institutions;
specifically agreed that a parent or other responsible
adult will remain in the home for the first three days         (4)A detailed summary of travel arrangements; and
following the au pair's arrival;
                                                               (5)A copy of the Department of State's written statement
(2) Place an au pair with a family having a child aged         and brochure regarding the au pair program.
less than three months unless a parent or other
responsible adult is present in the home;                      (g) Au pair training. Sponsors shall provide the au pair
                                                               participant with child development and child safety
(3) Place an au pair with a host family having children        instruction, as follows:
under the age of two, unless the au pair has at least 200
hours of documented infant child care experience. An au        (1)Prior to placement with the host family, the au pair
pair participating in the EduCare program shall not be         participant shall receive not less than eight hours of child
placed with a family having pre-school children in the         safety instruction no less than 4 of which shall be infant-
home unless alternative full-time arrangements for the         related; and
supervision of such pre-school children are in place;
                                                               (2)Prior to placement with the American host family, the
(4) Place an au pair with a host family having a special       au pair participant shall receive not less than twenty-four
needs child, as so identified by the host family, unless       hours of child development instruction of which no less
the au pair has specifically identified his or her prior       than 4 shall be devoted to specific training for children
experience, skills, or training in the care of special needs   under the age of two.
children and the host family has reviewed and '                (h) Host family selection. Sponsors shall adequately
acknowledged in writing the au pair's prior experience,        screen all potential host families and at a minimum shall:
skills, or training so identified;
                                                               (1)Require that the host parents are U.S. citizens or
(5) Place an au pair with a host family unless a written       legal permanent residents;
agreement between the au pair and the host family
detailing the au pair's obligation to provide child care has   (2)Require that host parents are fluent in spoken
been signed by both the au pair and the host family prior      English;
to the au pair's departure from his or her home country.
Such agreement shall clearly state whether the au pair is      (3)Require that all adult family members resident in the
an EduCare program participant or not. Such agreement          home have been personally interviewed by an
shall limit the obligation to provide child care services to   organizational representative;
not more than 10 hours per day or more than 45 hours
per week unless the au pair is an EduCare participant.         (4)Require that host parents and other adults living full-
Such agreement shall limit the obligation of an EduCare        time in the household have successfully passed a
participant to provide child care service to not more than     background investigation including employment and
10 hours per day or more than 30 hours per week.               personal character references;

(6)Place the au pair with a family who cannot provide          (5)Require that the host family have adequate financial
the au pair with a suitable private bedroom; and               resources to undertake all hosting obligations;



  28 1 AU PAIR IN AMERICA                                                                                   «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 68 of 106


(6) Provide a written detailed summary of the exchancge        (k) Educational component. Sponsors must:
program and the parameters of their and the au pair's
duties, participation, and obligations; and                    (1)Require that during their initial period of program
                                                               participation, all EduCare au pair participants complete
(7) Provide the host family with the prospective au pair       not less than 12 semester hours (or their equivalent) of
participant's complete application, including all              academic credit in formal educational settings at
references.                                                    accredited U.S. post-secondary institutions and that all
(i) Host family orientation. In addition to the requirements   other au pair participants complete not less than six
set forth at §62.10 sponsors shall:                            semester hours (or their equivalent) of academic credit
                                                               in formal educational settings at accredited U.S. post-
(1) Inform all host families of the philosophy, rules, and     secondary institutions. As a condition of program
regulations governing the sponsor's exchange program           participation, host family participants must agree to
and provide all families with a copy of the Department of      facilitate the enrollment and attendance of au pairs in
State's written statement and brochure regarding the au        accredited U.S. post secondary institutions and to pay
pair program;                                                  the cost of such academic course work in an amount not
                                                               to exceed $1,000 for EduCare au pair participants and in
(2) Provide all selected host families with' a complete        an amount not to exceed $500 for all other au pair
copy of Department of State-promulgated Exchange               participants.
Visitor Program regulations, including the supplemental
information thereto;                                           (2)Require that during any extension of program
                                                               participation, all participants ( i.e. , Au Pair or EduCare)
(3)Advise all selected host families of their obligation to    satisfy an additional educational requirement, as follows:
attend at least one family day conference to be
sponsored by the au pair organization during the course        (i)For a nine or 12-month extension, all au pair
of the placement year. Host family attendance at such a        participants and host families shall have the same
gathering is a condition of program participation and          obligation for coursework and payment therefore as is
failure to attend will be grounds for possible termination     required during the initial period of program participation.
of their continued or future program participation; and
                                                               (ii)For a six-month extension, EduCare au pair
(4) Require that the organization's local counselor            participants must complete not less than six semester
responsible for the au pair placement contacts the host        hours (or their equivalent) of academic credit in formal
family and au pair within forth-eight hours of the au pair's   educational settings at accredited U.S. post-secondary
arrival and meets, in person, with the host family and au      institutions. As a condition of participation, host family
pair within two weeks of the au pair's arrival at the host     participants must agree to facilitate the enrollment and
family home.                                                   attendance of au pairs at accredited U.S. post secondary
                                                               institutions and to pay the cost of such academic
Q) Wages and hours. Sponsors shall require that au pair        coursework in an amount not to exceed $500. AII other
participants:                                                  au pair participants must complete not less than three
                                                               semester hours (or their equivalent) of academic credit
(1) Are compensated at a weekly rate based upon 45             in formal educational settings at accredited U.S. post-
hours of child care services per week and paid in              secondary institutions. As a condition of program
conformance with the requirements of the Fair Labor            participation, host family participants must agree to
Standards Act as interpreted and implemented by the            facilitate the enrollment and attendance of au pairs at
United States Department of Labor. EduCare                     accredited U.S. post secondary institutions and to pay
participants shall be compensated at a weekly rate that        the cost of such academic coursework in an amount not
is 75% of the weekly rate paid to non-EduCare                  to exceed $250.
participants;
                                                               (1) Monitoring. Sponsors shall fully monitor all au pair
(2) Do not provide more than 10 hours of child care per        exchanges, and at a minimum shall:
day, or more than 45 hours of child care in any one
week. EduCare participants may not provide more than           (1)Require monthly personal contact by the local
10 hours of child care per day or more than 30 hours of        counselor with each au pair and host family for which the
child care in any one week;                                    counselor is responsible. Counselors shall maintain a
                                                               record. of this contact;
(3) Receive a minimum of one and one half days off per
week in addition to one complete weekend off each              (2)Require quarterly contact by,the regional counselor
month; and                                                     with each au pair and host family for which the counselor
                                                               is responsible. Counselors shall maintain a record of this
(4) Receive two weeks of paid vacation.                        contact;


                                                                                           AU PAIR IN AMERICA        12
«<Back                                                                                                                9
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 69 of 106


(3) Require that all local and regional counselors are         nine, or 12 months, must be received by the Department
appraised of their obligation to report unusual or serious     not less than 30 calendar days prior to the expiration of
situations or incidents involving either the au pair or host   the exchange visitor's initial authorized stay in either the
family; and                                                    Au Pair or EduCare program ( i.e. , 30-calendar days
                                                               prior to the program end date listed on the exchange
(4) Promptly report to the Department of State any             visitor's Form DS-2019). The request for an extension
incidents involving or alleging a crime of moral turpitude     beyond the maximum duration of the initial 12-month
or violence.                                                   program must be submitted electronically in the
                                                               Department of Homeland Security's Student and
(m) Reporting requirements. Along with the annual              Exchange Visitor Information System (SEVIS).
report required by regulations set forth at §62.17,            Supporting documentation must be submitted to the
sponsors shall file with the Department of State the           Department on the sponsor's organizational letterhead
following information:                                         and contain the following information:

(1) A summation of the results of an annual survey of all      (1)Au pair's name, SEVIS identification number, date of
host family and au pair participants regarding                 birth, the length of the extension period being requested;
satisfaction with the program, its strengths and
weaknesses;                                                    (2)Verification that the au pair completed the
                                                               educational requirements of the initial program; and
(2) A summation of all complaints regarding host family
or au pair participation in the program, specifying the        (3)Payment of the required non-refundable fee (see 22
nature of the complaint, its resolution, and whether any       CFR 62.90) via Pay.gov.
unresolved complaints are outstanding;
                                                               (p) Repeat participation. A foreign national who enters
(3) A summation of all situations which resulted in the        the United States as an au pair Exchange Visitor
placement of au pair participant with more than one host       Program participant and who has successfully
family;                                                        completed his or her program is eligible to participate
                                                               again as an au pair participant, provided that he or she
(4) A report by a certified public accountant, conducted       has resided outside the United States for at least two
pursuant to a format designated by the Department of           years following completion of his or her initial au pair
State, attesting to the sponsor's compliance with the          program.
procedures and reporting requirements set forth in this
subpart;                                                       [60 FR 8552, Feb. 15, 1995, as amended at 62 FR
                                                               34633, June 27, 1997; 64 FR 53930, Oct. 5, 1999.
(5) A report detailing the name of the au pair, his or her     Redesignated at 64 FR 54539, Oct. 7, 1999; 66 FR
host family placement, location, and the names of the          43087, Aug. 17, 2001; 71 FR 33238, June 8, 2006; 73
local and regional organizational representatives; and         FR 34862, June 19, 2008]

(6) A complete set of all promotional materials,
brochures, or pamphlets distributed to either host family      Addendum B - Visa information
or au pair participants.
                                                               Program participants should be aware of the terms and
(n) Sanctions. In addition to the sanctions provisions set     conditions under which the United States government
forth at §62.50, the Department of State may undertake         issues the J-1 visa. Such visas are reserved for
immediate program revocation procedures upon                   individuals participating in a bona fide cultural exchange
documented evidence that a sponsor has failed to:              opportunity.

(1) Comply with the au pair placement requirements set         Definition of terms:
forth in paragraph (e) of this section;                        DS-2019: The Department of State Certificate of
                                                               Eligibility for Exchange Visitors J-1 Status.
(2) Satisfy the selection requirements for each individual     This form is required by the United States Embassy or
au pair as set forth in paragraph (d) of this section; and     Consulate Office as proof of acceptance into a cultural
                                                               exchange program. This white form will be stamped by
(3) Enforce and monitor host family's compliance with          Immigration inspectors upon entry into the United States.
the stipend and hours requirements set forth in                The au pair should keep this form in a safe place with
paragraph Q) of this section.                                  her passport.

(o) Extension of program. The Department, in its sole          J-1 Visa: The document placed in the au pair's passport
discretion, may approve extensions for au pair                 by the United States Embassy or Consulate Office upon
participants beyond the initial 12-month program.              approval for participation in a cultural exchange
Applications to the Department for extensions of six,

  30 1 AU PAIR IN AMERICA                                                                                   «<Back
               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 70 of 106


program. This is the au pair's application to enter the        required to notify the Department of State and the
United States.                                                 Department of Homeland Security of the date on which
                                                               her participation was terminated.

The DS-2019 form should be valid for at least one year         If at any point an au pair is deported by Immigration, her
from the date the au pair entered the United States. This      chances of obtaining another visa in the future would be
would be indicated by a stamp indicating the au pair's         seriouslyjeopardized. '
arrival date and the code "J-1 D/S". This stamp and code
would be located in the middle of the 1-94 card and in         Au Pair in America will be offering the au pair a flight
box number 6 of the DS-2019 form.                              home at the end of her exchange. An au pair may
                                                               remain in the United States for an additional month
If the au pair leaves the United States, even for only one     should she wish to travel to other regions of the United
day, she must have her passport, DS-2019 form, When            States. If this is the case, Au Pair in America will arrange
planning a trip outside the United States, the au pair         a return flight home during the travel month. The au pair
should:                                                        cannot leave and re-enter the U.S. during the travel
                                                               month (for example Canada, Mexico).
.   Send her DS-2019 form to the Program Compliance
    Coordinator/Responsible Officer: Au Pair in
    America. Telephone (800) 727-2437 ext. 5027.

This form should be sent at least three weeks prior to
travel plans outside the country. Au pairs should only
send their DS-2019 form. Passports should never be
sent to Au Pair in America or leave the property of the au
pair.

.   Include a letter with the DS-2019 form stating where
    the au pair will be going and dates of her trip. A self-
    addressed, stamped envelope should accompany
    all DS-2019 forms.

If there are less than three weeks before departure, an
au pair can expedite the process by using Express Mail
or Federal Express. If the au pair wishes to have her
validated DS-2019 returned to her by UPS, she must
include a check or money order for $10 payable to AIFS.
A complete mailing address must accompany the check,
as Au Pair in America cannot send mail overnight to a
post office box number. Au pairs should also include
their daytime telephone number with this information.

Understandably, not all travel plans (i.e. emergencies)
can be made with advance notice. When an au pair
schedules an out of country trip with insufficient time to
send her DS-2019 form in for a signature, she must call
the Stamford office to discuss the special circumstances.
Under the au pair regulations and the terms of
agreement the au pair and host family have with Au Pair
in America, the au pair is to return home at the end of
the program. After returning home, the au pair is free to
apply for another visa to re-enter the United States.

Should the au pair remain in the United States beyond
the months authorized by the program, Au Pair in
America is required by Exchange Visitor Program
Regulations to notify the immigration authorities. If the
au pair's participation in the program is terminated either
by the au pair or by Au Pair in America prior to the date
listed on her DS-2019 form, Au Pair in America is

                                                                                          AU PAIR IN AMERICA 1 3
«<Back                                                                                                         1
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 71 of 106


Irnp®rtant Links




Res®urces
1 Muscari, Ann and Morrone, Wendy Wardell, Child Care That
Works—How Families Can Share Their Lives with Child Care
and Thrive (NY: Doubleday, 1989), p. 83


2   Stewart, Edward C. and Bennett, Milton J., American
Cultural   Patterns,   A   Cross-Cultural   Perspective,    (ME:
Intercultural Press,1985) p. 45


3 King, Nancy and Huff, Ken, The Host Family Survival Kit, A

Guide for American Host Families, (ME: Intercultural Press,
1985), p. 81


4 Elliott, Ruth S. with Savage, Jim, Minding the Kids, A
Practical Guide to Employing Nannies, Caregivers, Baby
Sitters and Au Pairs, (Prentice Hall Press, 1990), p. 121




    32 1 AU PAIR IfV ANiERICA                                                     «<Back
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 72 of 106




     MATTHEW C. HELLAND (SBN 250451)
 1   helland@nka.com
     NICHOLS KASTER, LLP                                                          ELECTRONICALLY
 2   235 Montgomery Street, Suite 810
     San Francisco, CA 94104                                                         FILED
 3   Telephone: (415) 277-7235                                                    superiorCourfofCalifornia,
                                                                                   CountyofsanFrancisco
     Facsimile: (415) 277-7238        ,
 4                                                                                    03/15/2021
                                                                                  Clerk of the Court
     PETER RUKIN (SBN 178336)                                                       BY: RONNIE OTERO
 5
     prukin@rukinhyland.com                                                                    uePucy cierk

 6   RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Suite 290
 7   Oakland, CA 94612
     Telephone: (415) 421-1800
 8   Facsimile: (415) 421-1700
 9                                                                                     CGC-21-590398
     Attorneys for Plaintiff,
10   Isabella Savini Merante
11
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
12
                                    COUNTY OF SAN FRANCISCO
13

14    ISABELLA SAVINI MERANTE,                          CASE NO.:
      individually and on behalf of all others
15                                                      (UNLIMITED CIVIL CASE)
      similarly situated,
16                    Plaintiffs,                       EXHIBIT TO COMPLAINT FOR
17                                                      CIVIL PENALTIES PURSUANT TO
             V.
                                                        THE PRIVATE ATTORNEYS
18                                                      GENERAL ACT (LABOR CODE §2698,
      AMERICAN INSTITUTE FOR                            et seq.)
19
      FOREIGN STUDY, INC, a Connecti.cut
      Company,
                                                        DEMAND FOR JURY TRIAL
20

21
                      Defendant.
22

23

24

25

26

27

28
                                            Exhibit to Coniplaint for Penalties
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 73 of 106




             EXHIBIT C
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 74 of 106




 Aii Palr.
    IN AMERICA                     2019 Program S'upp®rt & P®licies

We know the important responsibility that you have as parents for the well being of your children. At the American Institute For Foreign Study,
dba Au Pair in America (APIA) and herein referred to as APIA, we work in partnership with host parents and the international visitor who comes
to live 'on par' with the family to help provide the information and support that all parties need to establish a mutually rewarding cultural expe-
rience and provide the safe and attentive care that children require.


PROVISIONS FOR CHILD CARE
There may be occasions throughout the exchange, such as illness or scheduling conflicts, when your au pair is not available and alternate care
arrangements will need to be made. The minimum weekly federal stipend is to be paid during these unavoidable periods.
Host families are encouraged to maintain a network of child care support services in the community for those times when back-up child care is
needed. In particular, families in the EduCare program will need to consider care arrangements during their children's school vacation period as
the care the companion provides is limited to 30 hours per week.
Due to special circumstances, such as serious illness, it may be necessary for the au pair to return home prior to completion of her year. In these
cases, the program will use reasonable efforts to locate an alternate program participant for the family.


CONCERNS OF COMPATIBILITY
Program participants make a commitment to a minimum 12-month exchange with an option to extend the duration of stay 6, 9 or 12 months.
The local Community Counselor and Au Pair in America staff in the Stamford office are available to help with adjustment issues which, if not
addressed, may prevent the completion of the commitment. Host Families are expected to bring problems which they believe could result in an
alternate placement to the attention of the Community Counselor immediately. Every effort is to be made to work together to resolve differ-
ences.
If, on the advice of the Community Counselor and in the judgement of APIA the problems can only be resolved by removing the au pair from
the host family's residence, program representatives will address the situation. The au pair is not to be asked to leave the home by the family
without a Community Counselor's knowledge and involvement.
Where rematch is deemed appropriate, reasonable effort will be made to find alternate placements for all parties. The Host Family is respon-
sible for hosting the au pair for up to two weeks until a/ternate arrangements can be made. The au pair is expected to continue to
perform child care services during this period. The family is expected to pay the weekly minimum federal stipend even if the family prefers the
au pair not perform child care duties during this time. [Note: the first month in the placement is viewed as an adjustment period during which
time no change in placement is to be considered.]


TERMS OF REPLACEMENT
Program fees will be assessed for the time the au pair is with the host family providing child care plus the orientation program au pairs attend
when they first arrive in the United States. No change in placement will be considered during the first month after arrival, as'this time is viewed
as an adjustment period for both parties.
If a match is terminated after one month of placement and before nine months have elapsed, or if, in the judgment of APIA, a placement termi-
nates for reasons beyond the host family's control after nine months from the date of the au pair arrival in the home, a replacement au pair will
be offered. If a family chooses to withdraw after nine months with one au pair they forfeit refund privileges. It is not the policy of APIA to
issue a refund of fees for time remaining on the contract in lieu of selecting a replacement.
APIA cannot guarantee uninterrupted child care. Though we endeavor to provide smooth transitions between au pair placements, interim alter-
native care at your expense may be needed if a change of au pair is necessary.
If your replacement au pair's contract term is longer or shorter than the host family's contract term, a program fee adjustment will be made. In
the case of a shorter contract, the host family will receive a credit (held for up to six months) or refund if requested which will be issued after
the replacement contract term is complete, for each full week remaining in the initial contract period. In the case of a longer contract, the Host
Family will be charged for additional time of the replacement's contract with payment due one month prior to the end of the initial contract
period. No program fees will be assessed for any time a host family is without a placement.


CONTINUANCE WITH THE PROGRAM
The program reserves the right to terminate a relationship with a host family in the event of a violation of law, government regulations and/
or program policies, or if the program determines that it is inappropriate for the relationship to continue. Violations not tolerated include: not
paying or reducing the au pair's minimum weekly stipend; not paying or reducing the au pair's educational funds; not allowing or reducing the
au pair's free time; increasing responsibilities beyond the time and scope stipulated by the U.S. government regulations; or other failure to abide
by program policies. The program may also terminate a relationship with a host family when the host family's program fees are more than 60
days in arrears, or in the program's determination, the host family is not in keeping with the cultural exchange spirit of the program. In such
cases, the host family will not be granted a replacement au pair or refund of program fees.


                                                (800) 928-7247     1   www.aupairinamerica.com                                                        09/18
                   Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 75 of 106




FINANCIAL INFORNIATION AND REFUND POLICY
The application fee, match fee and program fee are nonrefundable except in these special circumstances:
•      The $450 match fee is refundable if APIA is unable to arrange for the selected au pair to arrive in the U.S.
•      A host family withdrawing from either the APIA program or the Extraordinaire program after selecting an au pair but before the au
       pair arrives in the U.S. is responsible for a$1,200 cancellation fee. A family on the EduCare program withdrawing after selecting
       a companion but before the companion arrives in the U.S. is responsible for a$1,000 cancellation fee. The match fee will not be
       refunded.
•     If a host family wishes a replacement to complete or extend the family's contract year but APIA is unable to provide a replacement,
      the host family is entitled to a refund according to the program's refund calculation schedule (refer to Refund Calculation Schedule).
•     If between one and nine months after arrival, the second au pair on the contract is found to be incompatible by the host family,
      the au pair will be removed within two weeks following the host family's decision to end the placement allowing time to identify
      alternate arrangements for the au pair. The family may then, subject to the approval of APIA, either (1) receive a refund under the
      terms of the program's refund policy or (2) receive a credit for the balance of the time on the contract that may be applied toward a
      new au pair and a new contract term.
•      A family who withdraws after nine months of the exchange with an au pair will forfeit any refund privileges.
•     If the host family has a serious change of circumstance (such as illness or relocation to an area where APIA does not have a Com-
      munity Counselor within a one-hour drive) and is unable to continue in the 12-month program, APIA will hold the host family's
      credit balance for up to one year. The credit balance can only be applied to a future placement. In extreme situations, APIA in its sole
      discretion, may refund the family in accordance with the program's refund policy (refer to Refund Calculations Schedule) if a replace-
      ment host family is found for the au pair involved.
•     Child Care Protection Plan: If one, or both, of the hosting parent(s) or custodian(s) involuntarily loses a job that results in the loss
      of twenty-five percent (25%) or more of the combined incomes of the hosting parent(s) or custodian(s) after the au pair has arrived
      in the home, AIFS will refund the program fees, for the time remaining on the contract according to the program's refund calcula-
      tion schedule. The host family at their discretion may elect to either retain the au pair for the period of time remaining on her first
      12-month term (or if job loss occurs during the extension term then for the period of time remaining in extension) or request that
      the program remove the au pair from the home and the program will make every reasonable effort to place the au pair with another
      family. If the host family retains the au pair they agree to continue to abide by all program guidelines and policies and must con-
      tinue to pay the au pair's weekly stipend and provide all applicable educational benefits. APIA in its sole discretion will refund the
      family in accordance with the program's refund policy based on time remaining on the placement period with the au pair following
      job loss (and in consideration of any severance period) and a review of reasonable documentation proving the loss of income that
      must be furnished by the hosting parent(s) or custodian(s) to the program.


REFUND CALCULATION SCHEDULE
These schedules apply to the first 12-month exchange. A new schedule will be provided to the family if the family and au pair elect to extend
their duration of participation for 6, 9 or 12 months beyond the first year term.
The amount of refund due a host family who qualifies is upon the week in the month the contract is terminated. Refer to the Financial Informa-
tion and Refund Policy section of this document on qualifying for a refund.

Calculations for refund amount based on program fees paid in full prior to start of contract:


    $8,950 program fee
    Refund to HostFamily
                           $7 320
                         , .      $6,710' $6,100 ! $5,490 ' $4,880 iI $4,270 $3,660 ~' $3,050 $2,440 . $1,830„ $1,220'      $610',               $0
          -         --. ..__
                                                   r~        __                        ~               - .      _______
                                                                                                                  _  -. . ~    . _
    59,985 program fee I
                         $8 244 iF17,557 I $6,870 f $6,183 ; $5,496 ! $4,809 ~ $4,122 ~ $3,435 I $2,748 $2,061 l $1,374     $687                 $0
~   Refund toHostFam!
                     y CJ~                    -   !         _~_ ~_                   !          ~                       I                   ~_
    57,975programfee
    Refund to Host Family
                            $6,300. $5,775;' $5,250f. $4,725    $4,200" $3,675, $3,150          $2,625   $2,100   $1,575'` $1,050.   $525        $0

*A host family with a match that extends beyond their original 12-month contract as a result of placement with two or more different au pairs
would be subject to a comparable calculation.




                                                  (800) 928-7247 1 www.aupairinamerica.com                                                       09/18
                    Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 76 of 106




Calculations for refund amount based on program fees paid under terms of Extended Payment Fee Plan:

           .
                                                       _                         _                                          _        ®®
 ProgramFee($8,950)          $2,71
                              0
                              _   ~     ._    ~   ~L $1,00     $1,040 ~$1~040 C$1,0410   $1,0401~, $1,040I~
                                                                                                _            ~^ j~~C          !   j~~~~                  _j
~—Rèfund to   Host Family   $1_080~r        $470 Ic~$900 ! $1,330 ; $1,760     $2`190J $2,620 ij $3,050~ $2,440~!$1,
                                                                                                                   0         $1,2201[ $610]F--           $0 j
L    —
 Program Fee ($9,85)         $3,265 ;               $1,120 , $1,120 µ $1,120 $1,120 ' $1,120 , $1,120
. .                _                                              _. =    - _    .       ... . ..   - --                                          -
 Refund to Host- Family
                    $1,524T '                $837 , $1,270 $1,703 . $2 136 i $2,569 $3 002 ; $3,435 - $2,748 $2,061 I $1,374  $687                    $0
                                                                     (_~          _:.,   _        ~~~—~~_.,          .                                 -
 ProgramFee($7,975)~92,665                        [ $885 (^ $885u1 $885;C $885i~$885~1- $8851~
                                                                                                      J-._-_-~€~~~_         ~=~
                                                                                                                           ~ ,           _!  3
 RefundtoHostFamily]990~~$465j~$8~                             $1,185] $1,54~   $1,905j $2,265jL,$2,625j -$2,10   $1~575j $1,050~ ~$525 i ~$Qi
Note: The Extended Payment Plan activator fee of $80 and service charge of $55 per payment are non-refundable.
*A host family with a match that extends beyond their original 12-month contract as a result of placement with two or more different au pairs
would be subject to a comparable calculation.
Note: For program fees paid by credit card: the approved returned amount will only be credited to the credit card from which the payment was
charged.
The application fee, match fee and SEVIS Fee are non-refundable.


THE SEVIS FEE
A fee of $35 is charged each time the host family selects an au pair who will be applying for a visa to enter the country.
The Student and Exchange Visitor Information System (SEVIS) is a U.S. government internet based tracking system. The Bureau of Immigrations
and Customs Enforcement (ICE) of the Department of Homeland Security (DHS) maintains the SEVIS database. It is through this system that all
exchange programs request DS-2019 documents for nonimmigrants applying for a visa to enter the U.S. During the period of time a nonim-
migrant is in the United States the organization sponsoring the nonimmigrant is required to update the database as information about the
nonimmigrant's status and whereabouts changes throughout the year. Officers at U.S. ports of entry and exit also update the nonimmigrant's
movement.
DHS is required by law to impose a fee that will pay for the continued operation of the SEVIS program. Rule, 8 CFR Part 103, 214, and 299,
Authorizing Collection of the Fee Levied on F,J, and M Nonimmigrant Classifications Under Public Law 104-208 of the federal register dated
October 27, 2003, requires that a payment be made to DHS before a nonimmigrant is able to apply for a visa. Nonimmigrants are required to
show proof of SEVIS fee payment to the U.S. Consul at the time of appearing for a personal interview and submitting visa application docu-
ments. Nonimmigrants also submit a separate fee to the U.S. consul to cover processing of their visa documents.
The SEVIS fee for applicants entering the au pair program on a J-1 visa is currently $35 and subject to change. Au Pair in America makes a pay-
ment and secures the necessary proof of payment on behalf of the au pair at the time of placement. The fee is charged to the family who hosts
upon her entry into the U.S. A family who serves as an alternate host for an au pair who has transitioned from her first host family will not be
assessed a SEVIS fee.


TRAVEL NOTICE
Program fees are based on airline/airport rates, taxes and associated travel fees in effect at time of printing. APIA reserves the right to pass
along incremental surcharges or mandatory, new or increased taxes, if any, as levied on airline tickets at ports of entry/exit after January 1,
2019. Notification of additional fees, if any, will be sent to host families and will appear on the statement of fees due prior to the arrival of your
au pair.


PROGRAM REQUIREMENTS FOR WEEKLV STIPEND
As a government authorized program, policies are subject to modification as a result of legislative changes.
Minimum Weekly Federal Stipend to Au Pair
Au Pairs on the au pair program are to be compensated by the host family at a weekly rate based upon 45 bours of child care services per week
and paid in conformance with the Fair Labor Standards Act (FLSA) as interpreted and implemented by the U.S. Department of State.
EduCare participants are to be compensated at a rate that is 75% of the weekly rate established for those on the au pair program for up to 30
hours of child care services per week.
The minimum weekly federal stipend of $195.75 for the standard participant for up to 45 hours per week child care services and $146.81 for
the EduCare participant for up to 30 hours per week of child care services is calculated at the federal minimum wage less a credit set by the
Department of Labor for room and board.
Au pairs on the Au Pair Extraordinaire program are to be compensated at a weekly rate of no less than $250.00 as set by APIA for up to 45
hours per week of child care services.
Note: Host families have the option to pay more than the required minimum standards, but under no circumstance may the host family pay
less than the minimum.


                                                           (800) 928-7247 1 www.aupairinamerica.com                                                      09/18
                Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 77 of 106




LEGISLATIVE BACKGROUND OF AU PAIR PROGRAMS
Au Pair in America and EduCare in America are programs designated by The Department of State to sponsor an au pair Exchange Visitor
Program. The program is intended to provide its participants an opportunity to "learn about American culture, improve English language skills
and to assist host families with child care while living with American families as a guest member 'on par' for a cultural exchange."
Since 1986, the program has evolved and legislative authorization remains an essential element which continues to distinguish this program
from other in-home child care options. The government has issued regulations which establish the framework for recruitment, placement and
monitoring of au pair and host family relationships. These regulations appear in the Host Family "Guideline for a Successful Year", a resource
guide posted on the host family portal.


EDUCATIONAL AND CULTURAL EXCHANGE OPPORTUNITIES
As an educational and cultural exchange program, participation requires a commitment on the part of all parties to take advantage of the
educational and cultural offerings.
Au pairs are required to complete an educational component -- those on the standard or Extraordinaire program at to complete 6 semester
hours (or their equivalent) of academic credit at an accredited U.S. post-secondary institution (12 semester hours for EduCare participants). As
a condition of program participation, host families must agree to facilitate the enrollment and attendance of au pairs and to pay the cost of
course work In an amount not to exceed $1,000 for EduCare participants and in an amount not to exceed $500 for au pair and Extraordinaire
participants.
As a host family it is expected that you will encourage and give your care provider every opportunity to take advantage of the educational and
cultural offerings in your community Additionally, Community Counselors arrange cultural and social activities for the au pairs throughout the
exchange.
For families, a host family workshop is provided annually. The workshop will be held in relative proximity to the cluster area. Attendance at an
annual workshop is a requirement of program participation.


ROLE OF THE DEPARTMENT OF STATE
Educational and cultural exchange activities have exposed millions of foreign nationals to the United States, its peoples, cultures, skills, business
techniques, educational institutions and way of life. Such programs began pursuant to the provisions of the United States Information and
Educational Exchange Act of 1948 (Smith-Mundt) and were subsequently incorporated into and broadened under the Fulbright-Hays Act in
1964.
The Fulbright-Hays Act mandates reciprocal exchange and Americans traveling abroad have, in similar fashion, developed an enhanced
awareness of foreign people, their cultures and societies. Thus, Fulbright-Hays programs further one of the missions of The Department of
State: increasing mutual understanding between Americans and others through people-to-people contact. Oversight of exchange activities
occurring under the auspices of the Exchange Visitor Program had been the responsibility of the United States Information Agency until October
1, 1999, when USIA was merged into The Department of State.


J-1 VISAS
The au pair/EduCare participant applies for the J-1 visa after being chosen by a host family. The documents and instructions to secure the visa
are provided by APIA. The determination to issue the visa is made by the American Consul. APIA strives to pre-screen and select applicants who
would meet the criteria to qualify for the J-1 visa. However, we are unable to guarantee that a visa would be issued to individual applicants
prior to placement. In the event a candidate is denied a visa, the program will make every reasonable effort to assist the host family with the
selection of an alternate candidate.
The J-1 visa permits the participant to reside legally in the United States for 12 months while caring for children in a program approved host
family. Effective February 2004, The Department of State authorized program sponsors to apply for an extension of duration of stay for au pairs
who have successfully completed the first 12-month program. Approval for a 6, 9 or 12-month extension is subject to approval by The Depart-
ment of State and full details will be provided to the family and au pair by APIA approximately eight months into the exchange. The Program
expects the host family to be aware of 1-1 visa conditions and support the au pair/EduCare participant in meeting those conditions. Conditions
stipulate the J-1 holder not accept paid employment outside of the family on an approved au pair sponsor program and return home at the end
of the approved term.
APIA will notify the Department of Homeland Security (DHS) and The Department of State if an applicant leaves the program prior to the end of
the approved term, but does not exit the country.
Providing child care beyond the approved term is illegal. The Department of Homeland Security (DHS) allows the holder to take an additional
month at the conclusion of the exchange to travel in the United States. They are not permitted to provide child care during their travel month.




                                                (800) 928-7247 1 www.aupairinamerica.com                                                                09/1$
     Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 78 of 106




     MATTHEW C. HELLAND (SBN 250451)
 1   helland@nka. com
     NICHOLS KASTER, LLP                                                         ELECTRONICALLY
 2   235 Montgomery Street, Suite 810
     San Francisco, CA 94104                                                        EILED
 3   TelephOne: (415) 277-7235                                                   SuperiorCourtofCalifornia,
                                                                                  County of San Francisco
     Facsimile: (415) 277-7238
 4                                                                                   03/15/2021
                                                                                 Clerk of the Court
     PETER RUKIN (SBN 178336)                                                      BY: RONNIE OTERO
 5
     prukin@rukinhyland.com                                                                   oeputy clerk

 6   RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Suite 290
 7   Oakland, CA 94612
     Telephone: (415) 421-1800
 8   Facsimile: (415) 421-1700
 9
                                                                                      CGC-21-590398
     Attorneys for Plaintiff,
10   Isabella Savini Merante
11
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
12
                                    COUNTY OF SAN FRANCISCO
13

14    ISABELLA SAVINI MERANTE,                          CASE NO.:
      individually and on behalf of all others
15                                                     (UNLIMITED CIVIL CASE)
      similarly situated,
16                    Plaintiffs,                      EXHIBIT TO COMPLAINT FOR
17                                                     CIVIL PENALTIES PURSUANT TO
             V.
                                                 L     THE PRIVATE ATTORNEYS
18                                                     GENERAL ACT (LABOR CODE §2698,
      AMERICAN INSTITUTE FOR                           et seq.)
19
      FOREIGN STUDY, INC, a Connecticut
                                                       DEMAND FOR JURY TRIAL
20    Coinpany,

21
                      Defendant.
22

23

24

25

26

27

28
                                            Exhibit to Complaint for Penalties
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 79 of 106




             EXHIBIT D
          Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 80 of 106

                                                                    Matthew C. Helland       235 Montgomeiy Street
~    Nichols Kaster°                                                Direct: (415) 277-7239
                                                                    Fax: (415) 277-7238
                                                                                             Suite 8io
                                                                                             SanFrancisco, CA94io4
     ATTORNEYS AT LAW                                               helland@nka.com          (877) 777-0622




                                             January 8, 2021

     VIA ELECTRONIC FILING:

     Labor and Workforce Development Agency
     Attn: PAGA Administrator
     1515 Clay Street, Suite 801
     Oakland, CA 94612

     VIA CERTIFIED MAIL:

     American Institute for Foreign Study, Inc.
     d/b/a Au Pair in America
     1 High Ridge Park
     Stamford, CT 06905

           RE:     PAGA Claims against Amet•ican Institute for Foreign Study, Inc. d/b/a Au Paif•
                   in America

    Dear PAGA Administrator:

             Pursuant to the Private Attorneys General Act of 2004 ("PAGA"), California Labor Code
    Sections 2698, et seq., this letter is sent on behalf of Isabella Savini Meraiite and on behalf of
    silnilarly situated individuals working as au pairs for American Institute For Foreign Study, Inc.
    d/b/a Au Pair in America ("Au Pair in America" or "Defendant"). Ms. Merante is represented by
    the undersigned, the law firin of Rukin Hyland & Riggin LLP, and the non-profit law firm
    Towards Justice.

            Defendant Au Pair in America is a Connecticut company doing business in California.
    Defendant recruits, trains, and employs in-home childcare workers who work in the United
    States on J-1 au pair visas. According to the United States Department of State, approximately
    2800 J1 visa au pairs work in California each year. A significant portion of these California au
    pairs are recruited, trained, placed, and elnployed by Defendant.

            Defendant elnploys au pairs, including Ms. Merante, by, ainong other things,
    interviewing and selecting au pairs througli a"multi-tiered screening process" including a
    requirement the au pair "complete a four page application detailing occupational history, child
    care experience, educational interests hobbies and other personal information." Defendant also
    extensively trains au pairs, "take[ing] pride in exceeding the U.S. Government training
    standards," and requiring that "throughout the program au pairs gatlier for instructional sessions
    organized by their community counselors." The host fainily and au pair must have ongoing
    contact with Defendant's community counselor, and the counselor handles any disputes between

                                                                                               www.nka.com
      Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 81 of 106

PAGA Administrator
Labor and Workforce Developnaent Agency
December 11, 2020
Page 2

the au pair and family. Defendant reserves the exclusive right to terminate au pairs from the
program, forbidding families from asking the au pair to leave the home without Defendant's
knowledge and involveinent and setting the standards for requesting a rematch. Further,
Defendant reserves the right to terminate the host families' access to au pairs for violations such
as not paying or reducing the au pairs minimum weekly stipend. Defendant also controls the
scope of the au pairs' responsibilities and working conditions through detailed "Host Family
Guidelines." This control over the terms and conditions of employment deinonstrate that
Defendant is an "employer" pursuant to Section 18 of the Labor Code and "employs" au pairs
within the meaning of the Wage Order.

        Defendant sets tiered pay based on the au pair's level of childcare experience. Defendant
instructs host families to pay regular au pairs a minimuin weekly "stipend" of $195.75 for and
sets the pay at a minimum of $250.00 for au pairs participating in their "Au Pair Extraordinaire"
program. The stipend did not include any payment for overtime. On top of this systemic illegal
underpayment, Defendant (1) failed to provide uninterrupted meal periods; (2) took deductions
or minimum wage credits— including for meals and housing—that are contrary to California
law; (3) failed to keep records of time worked, breaks taken, or meal and housing credits taken
against minimum wage as required by California law; and (4) failed to provide wage statements
with required inforination about pay, deductions, and withholding.

        Ms. Merante is one of Defendant's au pairs in California, where she has worked since
May 2019. For approximately the first year, from May 2019 to June 2020, she received a weekly
stipend of $200.00 per week. She would receive $15.00 additional for each hour she worked over
45. When she began with a new family slie received $250.00 per week with no additional
payments. She regularly works in the home for 10 hours in a day, and regularly works between
42-50 hours per weelc. She sometimes works over 10 hours in a day. She regularly works inore
than 6 hours continuously without being fully relieved of duty for a meal period.

        Ms. Merante did not enter into any agreement to credit meals or lodging against
Defendant's minimuin wage obligations, as required by Wage Order No. 15. As such, the
$200.00 and $250.00 stipends fell far below the minimum wage for 42-50 hours of work. To the
extent Defendant seeks credit for the value of any room or board without Ms. Merante's
agreement such credit would be an unlawful repayment of wages to the employer and/or an
unlawful deduction from wages. Upon inforrnation and belief, Defendant did not maintain any
records of Ms. Merante's hours worked, breaks taken, or the value of room and board provided.
Defendant did not provide Ms. Merante with any wage statements whatsoever, much less a wage
stateinent itemizing wages earned, hours worked, rates of pay, the name and address of the
employer, deductions taken, net wages earned, the inclusive dates of the period, or the name of
the employee.

       Accordingly, Ms. Merante suffered from the systematic violations described above.
Defendant's pay practices violate numerous provisions of Wage Order 15, the Minimum Wage
Order, and the Labor Code. Defendant has:
      Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 82 of 106

PAGA AdminisU•ator
Labor and Workforce Developn7ent Agency
December 11, 2020
Page 3

        (1) Failed to pay minimum wage.l
        (2) Failed to pay overtime pay.2
        (3) Failed to provide meal periods.3
        (4) Failed to timely pay all wages owed.4
        (5) Made illegal deductions from wages, or took illegal credits against minimum wage,
            including for housing and meals.5
        (6) Failed to maintain records showing hours worked, breaks taken, and value of room
            and board provided.b
        (7) Failed to provide lawful wage statements.7

       Plaintiff alleges that these violations are ongoing and continuing and that they affected
and continue to affect current and former au pairs who work or have worked for Defendant in
California at any time on or after the date that is one year prior to the filing of this letter.

        On behalf of our client and similarly aggrieved former and current au pairs employed by
Defendant, we request that the LWDA investigate the alleged violations, or provide timely notice
to the undersigned if it chooses not to investigate the allegations. By copy of this letter, notice is
being provided to Defendant at its corporate offices. Defendant is hereby notified of our client's
intent to seek PAGA penalties in the event the LWDA declines to do so.

        Please consider this letter as the notice required by California Labor Code § 2699.3.

        Thank you for your attention to this matter.

                                                         Sincerely,




                                                         Matthew Helland, Esq.
                                                         Nichols Kaster, LLP

cc:     Alexander Hood, Esq., Towards Justice
        Peter Rukin, Esq., Rukin Hyland & Riggin LLP




' Labor Code Sections 1194, 1194.2, and 1194.5; Minimum Wage Order.
z Labor Code Sections 510, 1194, and 1454.
3 Labor Code Section 512.
4 Labor Code Section 204.
5 Labor Code Sections 221 and 224; Wage Order 15.
6 Labor Code Sections 226, 226.7, 512 and 1174; Wage Order 15.
7
  Labor Code Section 226; Wage Order 15.
                      Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 83 of 106
                                                                                                                                                             CM-010
ATTORNEY OR PARTY WITHOUTATTORNEY (Name, State Bar number, and address):
                                                                                                                          FOR COURT USE ONLY
 Matthew C. Helland
 NICHOLS KASTER, LLP
 235 Montgomery Street, Suite 810, San Francisco, CA 94104
           TELEPHONE NO.: 415-277-7235                       FAX NO. (Opt7onal): 415-277-7238
                                                                                                                          ELECTRONICALLY
     ATTORNEY FOR (Name): Plaintiff Isabella Savani Merante
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                                                                                                                               FILED
                                                                                                                          Superior Court of Caiifornia,
 STREET ADDRESs:400 MCAIIISter Street                                                                                      County of San Francisco
 MAILING ADDRESS:
CITYAND ZIP CODE:San FranClsCo, CA94102                                                                                         03/15/2021
                                                                                                                           Clerk of the Court
     BRANCH NAME Civic Center Courthouse                                                                                      BY: RONNIE OTERO
CASE NAME:                                                                                                                               Deputy Clerk
Isabella Savani Merante, v. American Institute for Foreign Study, Inc. d/b/a Au Pair in America
         CIVIL CASE COVER SHEET                                                       CASENUMBER:
                                                Complex Case Designation
                                                                                                                                  CGC       - 21- 590398
~x       Unlimited        0 Limited          0      Counter         =     Joinder
         (Amount            (Amount
                                            Filed with first appearance by defendant JUDGE:
         demanded           demanded is
                                                (Cal. Rules of Court, rule 3.402)     DEPT.:
         exceeds $25,000)   $25,000)
                              /tems 9-6 below must be completed (see instructions on page 2).
         Check one box below for the case type that best describes this case:
     Auto Tort                                           Contract                                      Provisionally Complex Civil Litigation
     ~        Auto (22)                                  0      Breach of contract/warranty (06)       (Cal. Rules of Court, ru[es 3.400-3.403)
     ~     Uninsured motorist (46)                       0       Rule 3.740 collections (09)           0     Antitrust/Trade regu[ation (03)
     Other PI/PDMID (Personal Injury/Property            0       Other collections (09)                ~     Construction defect (10)
     Damage/Wrongful Death) Tort                                                                       0     Mass tort (40)
                                                         ~      Insurance coverage (18)
     0       Asbestos (04)                                                                             ~     Securities litigation (28)
                                                         ~     Other contract (37)
     ~       Product liability (24)                                                                    ~     Environmental/Toxic tort (30)
                                                         Real Property
     0       Medical ma[practice (45)                                                                  0     Insurance coverage claims arising from the
                                                         0      Eminent domain/Inverse
                                                                                                             above listed provisionally comp[ex case
     0    Other PI/PD/WD (23)                                   condemnation (14)
                                                                                                             types (41)
     Non-PI/PDMID (Other) Tort                                  Wrongful eviction (33)                 Enforcement of Judgment
     0       Business tort/unfair business practice (07) 0    Other real property (26)                 =     Enforcement of judgment (20)
     ~       Civil r[ ghts (08)                          Unlawful Detainer
                                                                                                       Miscellaneous Civil Complaint
     ~       Defamation (13)                             0    Commercial (31)
                                                                                                       0     RICO (27)
     ~       Fraud (16)                                  0      Residentia[ (32)
                                                                                                       ~     Other comp[aint (not speciried above) (42)
     ~        Intellectual property (19)                 ~      Drugs (38)
                                                                                                       Miscellaneous Civil Petition
     0        Professional neg[igence (25)               Judicial Review
                                                                                                       0     Partnership and corporate governance (21)
     ~    Other non-PI/PD/WD tort (35)                   0      Asset forfeiture (05)
     Employment                                          0      Petition re: arbitration award (11)    ~     Other petition (not specified above) (43)

     0       Wrongful termination (36)                   ~      Writ of mandate (02)
     ~x      Other emp[oyment (15)                       ~      Otherjudicial review (39)

2.    This case 0       is     0      is not  complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management:
     a. 0       Large number of separately represented parties       d. Ox Large number of witnesses
     b.         Extensive motion practice raising difficult or novel e. 0      Coordination with related actions pending in one or more
                issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
     c. 0       Substantial amount of documentary evidence                     court
                                                                     f. 0       Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a. ®        monetary b. =      nonmonetary; declaratory or injunctive relief c. 0       punitive
4.    Number of causes of action (specify):
5.    This case =        is     0     is not  a class action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date' 11Aarrh 1ri 9r1g4

Matthew C. Helland                                                                                    / /s/ Matthew C. Helland

  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by Iocal court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Page 1 of 2
Form Adopled for Mandatory Use                                                                                 Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Judicial Council of Carrfomia                                CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administralion, std. 3.10
CM-010 [Rev. July 1, 2007]                                                                                                                              www.courfs.ca.gov
                       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 84 of 106
                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                              CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-senrice requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintifF believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
  Auto Tort                                     Contract                                              Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)                 Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                            Antitrustlfrade Regulation (03)
       Uninsured Motorist (46) (ifthe                         Contract (not unlawful detaner   i           Construction Defect (10)
        case involves an uninsured                                 or wrongful eviction)                   Claims Involving Mass Tort (40)
        motorist claim subject to                        Contract/V1larranty
                                                                    _          Breach-Seller               Securities Litigation (28)
        arbitration, check this item                          Plaintiff (not fraud or negligence)          EnvironmentallToxic Tort (30)
        instead ofAuto)                                  Negligent    Breach  of Contract/                 Insurance Coverage Claims
  Other PI/PD/WD (Personal Injury/                            Warranty                                            (arising from provisionally complex
  Property DamageMlrongful Death)                        Other Breach of Contract/Warranty                        case type listed above) (41)
  Tort                                               Collections  (e.g., money    owed,   open        Enforcement of Judgment
      Asbestos (04)                                      book accounts) (09)                             Enforcement of Judgment (20)
         Asbestos Property Damage                        Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
         Asbestos Personal Injury/                       Other  Promissory     Note/Collections                    County)
               Wrongful Death                                 Case                                       Confession of Judgment (non-
      Product Liability (not asbestos or             Insurance Coverage (not provisionally                    domestic relations)
          toxic%nvironmental) (24)                       comp/ex) (18)                                   Sister State Judgment
      Medical Malpractice (45)                           Auto Subrogation                                Administrative Agency Award
           Medical Malpractice-                          Other Coverage                                      (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                 Petition/Certiflcation of Entry of
      Other Professional Health Care                     Contractual    Fraud                                 Judgment on Unpaid Taxes
              Malpractice                                Other Contract Dispute -                        Other Enforcement of Judgment
      Other PI/PDM/D (23)                       Real Property                                                   Case
           Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
           Intentional Bodily Injury/PD/WD           Wrongful Evconi ti () 33                            Other Complaint (not specified
                 (e.g., assault, vandalism)          Other  Real  Property   (e.g., quiet title) (26)          above) (42)
           Intentional Infliction of                     Writ of Possession of Real Property                   Declaratory Relief Only
                Emotional Distress                       Mortgage Foreclosure                                  Injunctive Relief Only (non-
           Negligent Infliction of                       Quiet Title                                                harassment)
                 Emotional Distress                      Other Real Property (not eminent                      Mechanics Lien
           Other PI/PD/WD                                domain, landlord/tenant or                            Other Commercial Complaint
  Non-PIIPD/IND (Other) Tort                             foreclosure                                                Case (non-torf/non-complex)
      Business Tort/Unfair Business             Unlawu  F l Deaner
                                                               t i                                             Other Civil Complaint
          Practice (07) ,                            Commercial (31)                                                (non-tort/non-comp/ex)
      Civil Rights (e.g., discrimination,            Residential (32)                                 Miscellaneous Civil Petition
            fa[se arrest) (not civil                Drugs (38) (if the case involves il/egal             Partnership and Corporate
            harassment) (08)                         drugs, check this item; otherwise,                       Governance (21)
      Defamation (e.g., s[ander, libel)             report  as  Commercial     or Residential)           Other Petition (not specffied
             (13)                               Judicial Review                                               above) (43)
      Fraud (16)                                     Asset ForFeiture (05)                                    Civil Harassment
      Intellectual Property (19)                    Petition Re: Arbitration Award (11)                       Workplace Violence
      Professional Negligence (25 )                 Writ  of Mandate    (02)                                  Elder/Dependent Adult
          Legal Malpractice                              Writ-Administrative Mandamus                              Abuse
          Other Professional Malpractice                 Writ-Mandamus on Limited Court                       Election Contest
               (not medical or legal)                        Case   Matter                                   Petition for Name Change
      Other Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                       Petition for Relief From Late
  Employment                                                 Review                                                Claim
      Wrongful Termination (36)                      Other Judicial Review (39)                               Other Civil Petition
      Other Employment (15)                              Review    of Health  Officer Order
                                                         Notice of Appeal-Labor
                                                              Commiss[oner Appeals
CM-010 [Rev. July 1, 2007]                                CIVIL CASE COVER SHEET                                                            Paee 2 of 2

For your protection and privacy, please press the Clear              _
This Form button after you have printed the form.              Print this form        Save this form                           Clear this form ]
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 85 of 106
CASE NUMBER: CGC-21-590398 ISABELLA SAVINI MERANTE VS. AMERICAN INSTITUTE F(

                                      NOTICE TO PLAINTIFF

A Case Management Conference is set for:

                 DATE:        AUG-18-2021
                 TIME:        10:30AM

                 PLACE:       Department 610
                              400 McAllister Street
                              San Francisco, CA 94102-3680
AII parties must appear and comply with Local Rule 3.

 CRC 3.725 requires the filing and service of a case management statement form CM-110
 no later than 15 days before the case management conference. However, it would facilitate
 the issuance of a case management order without an appearance at the case
 management conference if the case management statement is filed and served twenty-five
 days before the case management conference.

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently filed with this court shall so state. This case is
eligible for electronic filing and service per Local Rule 2.11. For more information,
please visit the Court's website at www.sfsuperiorcourt.org under Online Services.
[DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a written response to the complaint. You must file a written response with the
court within the time limit required by law. See Summons.]

                 ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

  IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
  MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
  OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.


  (SEE LOCAL RULE 4)


Plaintiff must serve a copy of the Alternative Dispute Resolution (ADR) Information Package
on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
accessed at www.sfsuperiorcourt.org/divisions/civil/dispute-resolution or you may request a
paper copy from the filing clerk. AII counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the ADR Information Package prior to filing
the Case Management Statement..
Superior Court Alternative Dispute Resolution Administrator
400 McAllister Street, Room 103-A
San Francisco, CA 94102
(415) 551-3869


See Local Rules 3.3, 6.0 C and 10 B re stipulation to judge pro tem.
                             Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 86 of 106



                                            S       vMM       ONS                                                             FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                                     (CI T/Y C/ON JUD/ C/AL)

NOTICE TO DEFENDANT:
(AV/SO AL DEMANDADO):
American Institute for Foreign Study, Inc. d/b/a Au Pair in America

YOU ARE BEING SUED BY PLAINTIFF:
(LO EST.4 DEMANDANDO EL DEMANDANTE):
Isabella Savini Merante, individually and on behalf of all others similarly situated.

                                              may declde agalnst you without your being heard unless you
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attomey, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the Califomia Legal Services Web site (www.lawhe/pcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iAV/S0! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contrra sin escuchar su versidn. Lea la informacibn a
 continuaci6n.
    Tiene 30 DIAS DE CALENDARIO despues de que /e entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia a/ demandante. Una carta o una llamada te/efonica no lo protegen. Su respuesta por escrito tiene que estar .
 en formato legal con-ecto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formu(arios de la corte y mas informacibn en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en /a corte que /e quede mas cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte que
 le de un formu/ario de exencion de pago de cuotas. Si no presenta su respuesta a t!empo, puede perder el caso por incumplimiento y la corte le podra
 quitar su sueldo, dinero y bienes sin mas advertencia.
    Hay otros requisitos legales. Es recomendab/e que llame a un abogado inmediatamente. Si no conoce a un abogado, puede I/amar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posib/e que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin rines de lucro. Puede encontrar estos grupos sin ffnes de lucro en el sitio web de California Legal Sefvices,
 (www.lawhe/pcalifomia.org), en el Centro de Ayuda de las Cortes de Californfa, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
 co/egio de abogados locales. AVISO: Por /ey, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperaci3n de $10,000 d mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER: (Numero del Caso):
(EI nombre y direcci6n de la corte es):



The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (EI nombre, la direccibn y el numero
de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
Matthew C. Helland, NICHOLS KASTER, LLP 235 Montgomery St., Suite 810, San Francisco, CA 94104
DATE:                                                                                     Clerk, by                                                  Deputy
(Fecha) - (~l~~j,~U~+ 1                                                                   (Secretario) RONNIE OTERO                                 (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use e/ formulario Proof of Service of Summons, (POS-010)).
                                       NOTICE TO THE PERSON SERVED: You are served
 [slaL]
                                       1.       0     as an individual defendant.                                     —
   ~         •     ,   • :, , •        2.       0     as the person sued under the fictitious name of (specify):
                         y


                                       3.   0         on behalf of (specify):
       ~, - •'-'       J~¢
    • '~
       .~;Z1~r~~,~:;~~r •                       under:         CCP 416.10 (corporation)                    0       CCP 416.60 (minor)
                                                          0    CCP 416.20 (defunct corporation)            0       CCP 416.70 (conservatee)
                                                          ~    CCP 416.40 (association or partnership)     0       CCP 416.90 (authorized person)
                                                       ~     other (specify):
                                       4.   =         by personal delivery on (date):
Form Adopled for Mandatory Use                                           SUMIViONS                                           Code of Civil Procedure §§ 412.20, 465
Judicial Council of California                                                                                                                  www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]

For your protection and privacy, please press the Clear
This Form button after you have printed the form.                   i Print this form !    Save this form                              Clear this form
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 87 of 106




                EXHIBIT B
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 88 of 106
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 89 of 106
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 90 of 106
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 91 of 106
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 92 of 106




                EXHIBIT C
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 93 of 106



 1   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 2   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 3   One Embarcadero Center, Suite 900
     San Francisco, CA 94111
 4   Telephone:    415.442.4810
     Facsimile:    415.442.4870
 5
     Attorneys for Defendant
 6   AMERICAN INSTITUTE FOR FOREIGN
     STUDY, INC.
 7

 8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                   COUNTY OF SAN FRANCISCO
10

11   ISABELLA SAVINI MERANTE,                   Case No. CGC-21-590398
     individually and on behalf of all others
12   similarly situated,                        DEFENDANT AMERICAN INSTITUTE
                                                FOR FOREIGN STUDY, INC.’S ANSWER
13                  Plaintiffs,                 TO PLAINTIFF’S COMPLAINT
14          vs.
                                                Action Filed: March 15, 2021
15   AMERICAN INSTITUTE FOR FOREIGN             Trial Date: None Set
     STUDY, INC.,
16
                    Defendant.
17

18

19
20

21

22

23

24

25

26
27

28
                                                                     Case No. CGC-21-590398
          DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                         COMPLAINT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 94 of 106



 1          Defendant American Institute for Foreign Study, Inc. (“Defendant”) hereby answers the
 2   unverified Complaint for Civil Penalties Pursuant to the Private Attorneys General Act (Labor
 3   Code §2698, et seq. (“Complaint”) that Plaintiff Isabella Savini Merante (“Plaintiff”) filed in the
 4   above-captioned action on March 15, 2021, as follows:
 5                                          GENERAL DENIAL
 6          Pursuant to Section 431.30(d) of the California Code of Civil Procedure, Defendant denies
 7   generally and specifically each and every allegation contained in Plaintiff’s Complaint, and denies
 8   further that Plaintiff has been injured in the amount or manner alleged, or in any other manner
 9   whatsoever. As used throughout this Answer, including in the General Denial herein and in the
10   Affirmative and Other Defenses below, the term “Plaintiff” refers to Plaintiff Isabella Savini Merante
11   and all persons whom Plaintiff purports to represent on a representative basis with regard to any
12   claims alleged in the Complaint.
13                             AFFIRMATIVE AND OTHER DEFENSES
14          Without admitting that it carries the burden of proof as to any of the issues raised thereby,
15   and without prejudice to Defendant’s right to argue that Plaintiff bears the burden of proof with
16   respect to any one or more of these defenses, Defendant asserts the following separate and distinct
17   defenses to Plaintiff’s Complaint and each purported cause of action therein and prays for
18   judgment as set forth below:
19                                            FIRST DEFENSE
20                                    (Failure to State a PAGA Claim)
21          1.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
22   alleged therein, the alleged Private Attorney General Act (“PAGA”) claims in the Complaint are
23   overbroad, ambiguous, conclusory, lack the required community of interest, and are not precise,
24   objective, or readily ascertainable, and any representative PAGA action would be unmanageable.
25                                          SECOND DEFENSE
26                                      (Defendant Not an Employer)
27          2.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
28   alleged therein, Defendant alleges that it is not and was not the “employer,” whether single or joint,
                                              2                      Case No. _CGC-21-590398
          DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                         COMPLAINT
        Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 95 of 106



 1   of Plaintiff under California law.
 2                                              THIRD DEFENSE
 3                               (Failure to Exhaust Administrative Remedies)
 4           3.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 5   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
 6   in part, to the extent Plaintiff has failed to satisfy the jurisdictional and/or statutory prerequisites for
 7   her causes of action, and/or has failed to exhaust all administrative remedies and/or failed to timely
 8   exhaust those remedies as required by law, including but not limited to those provided by Cal.
 9   Labor Code § 2699.3.
10                                            FOURTH DEFENSE
11                                                (No Standing)
12           4.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
13   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
14   in part, to the extent that Plaintiff lacks standing to assert some or all of the claims asserted.
15                                              FIFTH DEFENSE
16                                                   (Estoppel)
17           5.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
18   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
19   in part, by the doctrine of estoppel and that Plaintiff, by his own conduct and actions, is estopped,
20   as a matter of law, from pursuing the claims alleged in the Complaint.
21                                              SIXTH DEFENSE
22                                            (No Willful Conduct)
23           6.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
24   alleged therein, Defendant alleges that the penalties sought by the Complaint are barred because at
25   all relevant times, Defendant did not willfully, knowingly, or intentionally fail to comply with any
26   provision of the California Labor Code, or any other law related to the matters alleged in the
27   Complaint, but rather acted in good faith and had reasonable grounds for believing that it did not
28   violate those provisions.
                                              3                      Case No. _CGC-21-590398
          DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                         COMPLAINT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 96 of 106



 1                                           SEVENTH DEFENSE
 2                                            (Excessive Penalties)
 3          7.       As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 4   alleged therein, Defendant alleges that the penalties and damages sought by the Plaintiff are barred
 5   insofar as they would be excessive and disproportionate to the harm alleged, and further, Defendant
 6   alleges that the imposition of any penalties would violate Defendant’s constitutional rights under
 7   the provisions of the United States and California Constitutions, including the Due Process clauses
 8   of the Fifth and Fourteenth Amendments of the United States Constitution, the Excessive Fines and
 9   the Cruel and Unusual Punishment clauses of the Eighth Amendment of the United States
10   Constitution, and the Due Process and Excessive Fines clauses contained in the California
11   Constitution.
12                                            EIGHTH DEFENSE
13                                                   (Laches)
14          8.       As a separate defense to Plaintiff’s Complaint and to each purported cause of action
15   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
16   in part, by the doctrine of laches because Plaintiff exercised inexcusable delay in commencing this
17   action and Defendant was unduly prejudiced by the delay.
18                                             NINTH DEFENSE
19                                                (Unclean Hands)
20          9.       As a separate defense to Plaintiff’s Complaint and to each purported cause of action
21   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
22   in part, by the doctrine of unclean hands.
23                                             TENTH DEFENSE
24                                    (Release, Settlement, and/or Offset)
25          10.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
26   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
27   in part, by the doctrines of release, settlement, and/or offset.
28
                                              4                      Case No. _CGC-21-590398
          DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                         COMPLAINT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 97 of 106



 1                                          ELEVENTH DEFENSE
 2                                                (Preemption)
 3          11.     As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 4   alleged therein, Defendant alleges that the claims asserted by Plaintiff in the Complaint are
 5   preempted by federal law.
 6                                          TWELFTH DEFENSE
 7                                           (Good Faith Reliance)
 8          12.     As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 9   alleged therein, Defendant alleges that assuming arguendo that Defendant is or was an employer of
10   the Plaintiff, which Defendant expressly denies, the claims asserted by Plaintiff in the Complaint
11   are barred because all acts or omissions were in good faith conformity with and reliance on the
12   written administrative regulations, orders, rulings, approvals, guidance, and/or interpretations of
13   the United States Department of State, the Administrator of the Wage and Hour Division of the
14   United States Department of Labor, the California Attorney General, the California Department of
15   Industrial Relations, and/or the California Labor and Workforce Development Agency.
16                                        THIRTEENTH DEFENSE
17                                                  (Waiver)
18          13.     As a separate defense to Plaintiff’s Complaint and to each purported cause of action
19   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
20   in part, by the doctrine of waiver insofar as Plaintiff, by his own conduct and actions, has waived
21   the right, if any, to assert the claims alleged in the Complaint.
22                                       FOURTEENTH DEFENSE
23                                          (Statute of Limitations)
24          14.     As a separate defense to Plaintiff’s Complaint and to each purported cause of action
25   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
26   in part, by the applicable statute(s) of limitations including, without limitation, California Code of
27   Civil Procedure Section §340(a)-(c).
28
                                              5                      Case No. _CGC-21-590398
          DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                         COMPLAINT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 98 of 106



 1                                         FIFTEENTH DEFENSE
 2                                        (Avoidable Consequences)
 3          15.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 4   alleged therein, Defendant alleges that the claims alleged in the Complaint are barred, in whole or
 5   in part, by the doctrine of avoidable consequences.
 6                                         SIXTEENTH DEFENSE
 7                                          (Duplicative Penalties)
 8          16.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 9   alleged therein, the claims alleged in the Complaint are barred, in whole or in part, to the extent
10   that multiple duplicative penalties or remedies are sought for the same conduct.
11                                      SEVENTEENTH DEFENSE
12                       (Unjust, Arbitrary, Oppressive or Confiscatory Penalties)
13          17.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
14   alleged therein, the Plaintiff and/or the alleged aggrieved employees are not entitled to recover any
15   award of penalties as alleged in the Complaint, including, without limitation, any alleged penalties
16   under the PAGA, to the extent that such an award would be unjust, arbitrary, oppressive, or
17   confiscatory.
18                                       EIGHTEENTH DEFENSE
19                                            (Unmanageability)
20          18.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
21   alleged therein, Defendant alleges that Plaintiff cannot maintain a representative action under
22   PAGA because the claims are unmanageable.
23                                       NINETEENTH DEFENSE
24                                            (Claim Preclusion)
25          19.      As a separate defense to Plaintiff’s Complaint and to each purported cause of action
26   alleged therein, Defendant alleges that Plaintiff’s claims are barred by the doctrine of res judicata,
27   collateral estoppel, and/or claim preclusion.
28
                                              6                      Case No. _CGC-21-590398
          DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                         COMPLAINT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 99 of 106



 1                                        TWENTIETH DEFENSE
 2                                          (Meal Break Waivers)
 3          20.     As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 4   alleged therein, Defendant alleges that Plaintiff’s meal break claims are barred to the extent they
 5   are subject to valid waivers.
 6                                      TWENTY-FIRST DEFENSE
 7                                            (De Minimis Time)
 8          21.     As a separate defense to Plaintiff’s Complaint and to each purported cause of action
 9   alleged therein, Defendant alleges that Plaintiff’s claims for wages, rest break and meal break
10   violations are barred to the extent any alleged violation arises from a de minimis increment of time.
11                                     TWENTY-SECOND DEFENSE
12                                          (No Acts or Omissions)
13          22.     As a separate defense to Plaintiff’s Complaint and to each purported cause of action
14   alleged therein, Defendant alleges that any failure to take a meal or rest break, any shortened meal
15   or rest break, and any untimely meal or rest break, was due to Plaintiff and the allegedly aggrieved
16   employee’s election and not any acts or omissions by Defendant.
17                                   RIGHT TO ADD ADDITIONAL DEFENSES
18          23.     As Defendant has not completed its investigation and the parties have not engaged
19   in discovery regarding the facts and claims asserted by Plaintiff, Defendant cannot fully anticipate
20   all defenses that may be applicable to this action. Accordingly, Defendant expressly reserves,
21   without waiver or limitation, the right to assert any and all additional defenses at any time.
22                                                 PRAYER
23          WHEREFORE, Defendant prays as follows:
24          1.      That Plaintiff take nothing by way of the Complaint;
25          2.      That the Complaint be dismissed in its entirety with prejudice;
26          3.      That the Court enter judgment for Defendant and against Plaintiff;
27          4.      That the Court award Defendant its costs of suit and reasonable attorneys’ fees,
28   including but not limited to costs and attorney fees pursuant to California Labor Code section 218.5;
                                              7                      Case No. _CGC-21-590398
          DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                         COMPLAINT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 100 of 106



 1   and
 2          5.     That the Court grant Defendant such other and further relief as the Court deems just
 3   and proper.
 4

 5   DATED: April 30, 2021              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 6

 7

 8                                      By:
                                              BRIAN D. BERRY
 9
10                                      Attorneys for Defendant
                                        AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.
11
                                                                                              46978275.1
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               8                      Case No. _CGC-21-590398
           DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO PLAINTIFF’S
                                          COMPLAINT
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 101 of 106



 1                                         PROOF OF SERVICE
                    Isabella Savini Merante v. American Institute For Foreign Study, Inc.
 2                           California Superior Court, County of San Francisco
 3                                        Case No. CGC-21-590398

 4           I am and was at all times herein mentioned over the age of 18 years and not a party to the
     action in which this service is made. At all times herein mentioned I have been employed in the
 5   County of San Francisco in the office of a member of the bar of this court at whose direction the
     service was made. My business address is One Embarcadero Center, Suite 900, San Francisco, CA
 6   94111.
 7
            On April 30, 2021, I served the following document(s):
 8
      DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.’S ANSWER TO
 9                        PLAINTIFF’S COMPLAINT

10   on the person(s) and address(es) listed directly below by the method indicated:

11   Matthew C. Helland, Esq.                            Attorneys for Plaintiff
     NICHOLS KASTER, LLP
12   235 Montgomery Street, Suite 810
13   San Francisco, Ca 94104
     Telephone: (415) 277-7235
14   Facsimile: (415) 277-7238
     helland@nka.com
15
     Peter Rukin, Esq.
16   RUKIN HYLAND & RIGGIN LLP
17   1939 Harrison Street, Suite 290
     Oakland, CA 94612
18   Telephone: (415) 421-1800
     Facsimile: (415) 321-1700
19   prukin@rukinhyland.com
20

21          BY MAIL: I placed the envelope for collection and mailing, following our ordinary
            business practices. I am readily familiar with the practice of Ogletree, Deakins, Nash,
22          Smoak & Stewart, P.C.’s practice for collecting and processing correspondence for mailing.
            On the same day that correspondence is placed for collection and mailing, it is deposited in
23          the ordinary course of business with the United States Postal Service, in a sealed envelope
            with postage fully prepaid.
24

25          BY OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s) designated
            by the express service carrier for collection and overnight delivery by following the
26          ordinary business practices of Ogletree, Deakins, Nash, Smoak & Stewart P.C., San
            Francisco, California. I am readily familiar with Ogletree, Deakins, Nash, Smoak &
27          Stewart P.C.’s practice for collecting and processing of correspondence for overnight
            delivery, said practice being that, in the ordinary course of business, correspondence for
28

                                                                                   Case No. CGC-21-590398
                                             PROOF OF SERVICE
       Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 102 of 106



 1          overnight delivery is deposited with delivery fees paid or provided for at the carrier’s
            express service offices for next-day delivery.
 2
            BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
 3
            agreement of the parties to accept service by e-mail or electronic transmission, I caused the
 4          documents to be sent to the person[s] at the e-mail address[es] listed on this Proof of
            Service. I did not receive, within a reasonable time after the transmission, any electronic
 5          message or other indication that the transmission was unsuccessful. My electronic address
            is Jessica.Libbey@ogletree.com.
 6

 7
             I declare under penalty of perjury under the laws of the State of California that the above is
 8   true and correct. Executed on April 30, 2021 at Antioch, California.

 9

10                                                         Jessica E. Libbey
11

12

13
                                                                                                   46977984.1
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                   Case No. CGC-21-590398
                                              PROOF OF SERVICE
4/30/2021               Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 103 of 106
                    https://secure.fileandservexpress.com/WebServer/WebPages/FileAndServe/prcReviewSubmit.asp?doWhat=Confirm&nUserID=476448&…




                                                 File & ServeXpress Transaction Receipt

   File & ServeXpress Transaction ID:             66562960
   Submitted by:                                  Hector Meza, Nationwide Legal File & Serve Inc
   Authorized by:                                 Brian Berry, Ogletree Deakins Nash Smoak & Stewart PC-San Francisco
   Authorize and le on:                           Apr 30 2021 11:31AM PDT
   Time received by San Francisco County:         Pending



   Court:                                         CA Superior Court County of San Francisco-Civil
   Division/Courtroom:                            N/A
   Case Class:                                    Civil-General Civil-Unlimited - $25,001+
   Case Type:                                     Other Non-Exempt Complaints (Civil 3)
   Case Number:                                   CGC-21-590398
   Case Name:                                     Isabella Merante v. American Institute for Foreign Study, Inc. d/b/a Au Pair in America



   Transaction Option:                            File and Serve
   Billing Reference:                             SF44704
   Read Status for e-service:                     N/A



   Documents List
    1 Document(s)
    Attached Document, 10 Pages
    Document Type:                                        Access:                     Statutory Fee:                         Linked:
    Answer (Original)                                     Public                      $450.00
    Document title:
    DEFENDANT AMERICAN INSTITUTE FOR FOREIGN STUDY, INC.â€™S ANSWER TO PLAINTIFFâ€™S COMPLAINT
   Expand All
       Sending Parties (1)
       Recipients (3)

            Service List (1)

            Additional Recipients (2)

       Case Parties
                                        Party                            Party Type        Attorney               Firm           Attorney Type
      American Institute For Foreign Study Inc                           Defendant No Answer on File       Firm TBD             Attorney in Charge
      American Institute for Foreign Study, Inc. d/b/a Au Pair in America Defendant No Answer on File      Firm TBD             N/A
      Merante, Isabella                                                  Plainti      Helland, Matthew C Nichols Kaster LLP Attorney in Charge
      Merante, Isabella Savini                                           Plainti      Helland, Matthew C Nichols Kaster LLP Attorney in Charge



                                                                       Close




        About File & ServeXpress (http://www. leandservexpress.com/about-us)                        Resource Center
      (https://resourcecenter. leandservexpress.com/resourcecenterwebui/default.aspx?ut=TP)                              FAQs
      (/FSXMasterPage/FAQ)              Terms & Conditions (https://secure. leandservexpress.com/agreement.htm?
      v=20200905)              Privacy (http://www. leandservexpress.com/privacy)
      Client
       © 2021Support
               File & ServeXpress, LLC. All rights reserved.
       1-888-529-7587


https://secure.fileandservexpress.com/WebServer/WebPages/FileAndServe/prcReviewSubmit.asp?doWhat=Confirm&nUserID=476448&nGroupID=1…                  1/2
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 104 of 106




                EXHIBIT D
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 105 of 106
Case 3:21-cv-03234-EMC Document 1 Filed 04/30/21 Page 106 of 106
